Exhibit 10.9

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Final Execution Version

GAS GATHERING CONTRACT

COST OF SERVICE — EAGLE FORD

This Gas Gathering Contract is entered into effective as of July 1, 2012
(“Effective Date”), by and among (i) Chesapeake Energy Marketing, Inc. (“CEMI”);
(ii) Chesapeake Operating, Inc.; and (iii) Chesapeake Exploration, L.L.C.
(collectively, “Producers”); and (iv) Mockingbird Midstream Gas Services, L.L.C.
(“Gatherer”) (each a “Party” and collectively the “Parties”). Notices, invoices,
and payments will be sent to the Parties as set forth on Exhibit A-1. This Base
Contract incorporates by reference for all purposes the Definitions and Contact
Information attached as Exhibit A-1, the General Terms and Conditions (“General
Terms”) attached as Exhibit A-2, and all other Exhibits referenced in this Base
Contract. All capitalized terms not defined in the body of this Base Contract
have the meanings set forth in Exhibit A-1. This Base Contract, together with
all Exhibits, Schedules, and the General Terms, is referred to as this
“Contract.”

 

1. QUANTITY OF GAS, DEDICATION, AND GATHERING SYSTEM.

 

  1.1 Dedication Area, Dedicated Properties, Dedicated Gas, and Dedicated Wells.

 

  (a) “Dedication Area” means each of the geographic areas described in Exhibit
B.

 

  (b) “Dedicated Properties” means all interests of Producers and their
Affiliates (and their successors and assigns) in oil, gas, or mineral leases,
contractual agreements, or other legal rights, insofar, and only insofar, as
such interests (i) cover lands located within the Dedication Area and
(ii) relate to the Applicable Formations, whether owned on the Effective Date or
acquired after the Effective Date, save and except as reserved and excepted
under Section 1.2 (Reservations from Dedication) of this Base Contract.

 

  (c) “Dedicated Gas” means all Gas owned or Controlled by Producers or their
Affiliates and produced from the Dedicated Properties through Dedicated Wells,
save and except Gas reserved and excepted under Section 1.2 (Reservations from
Dedication) of this Base Contract. If for any reason the contractual right of
Producers or any of their Affiliates to Control any such Gas terminates,
expires, or is suspended (as used in this Section 1.1(c), “Subject Gas”), then
the Subject Gas will cease to constitute Dedicated Gas upon such termination or
expiration and during any period of suspension.

 

  (d) “Dedicated Wells” means all oil and gas wells, whether existing on or
drilled after or acquired after the Effective Date, located on the surface of
the lands within the Dedication Area, and from which Producers or their
Affiliates have the right to produce Gas from the Dedicated Properties,
including the oil and gas wells listed in Exhibit B.

 

  1.2 Reservations From Dedication. The following are reserved and excepted from
Dedicated Properties and Dedicated Gas:

 

  (a) Gas used upstream of the Receipt Points that a reasonable and prudent
operator would deem useful or necessary to develop Dedicated Wells on the
Dedicated Properties, and Gas that any Producer is expressly required to deliver
under oil and gas leases, contractual agreements or other legal rights under
which the Dedicated Gas is produced, but not including Gas used for secondary
recovery, tertiary recovery, or other similar enhanced oil recovery operations;
provided that Producers (i) will be and are obligated under this Contract to
promptly provide notice of Dedicated Wells pursuant to Section 2.5 of the
General Terms and to cooperate with Gatherer diligently and in good faith to
allow Gatherer to connect the Dedicated Wells to the System and (ii) will only
flare Gas from a Dedicated Well once connected to the System to remedy emergency
situations;

 

  (b)

Dedicated Properties and Gas that have been dedicated pursuant to a gathering
agreement with a Third Party prior to the Effective Date and listed on Exhibit
B-1, until

 

Gas Gathering Contract – Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  such prior dedication expires or terminates, but such Dedicated Properties
will not become subject to this Contract upon such expiration or termination if
Producers determine, acting in good faith and considering all of the
circumstances, that Producers’ economic benefit from delivering Gas from such
Dedicated Properties to the System under this Contract would not exceed
Producers’ economic benefit from continuing to deliver such Gas to the existing
gathering system, and provide written notice of such determination to Gatherer;

 

  (c) Dedicated Properties and Gas from lands, leases, or wells within the
Dedication Area acquired after the Effective Date from a Person (other than an
Affiliate of Producers) that are subject to dedication under a third party
non-Affiliate gathering agreement that was made prior to the date of
acquisition, until such prior dedication expires or terminates. Upon the
expiration or termination of such dedication, Producers may continue delivering
Gas to the receipt points on the gathering system covered by such third party
non-Affiliate gathering agreement to the extent such receipt points were
existing on the expiration or termination of such dedication. All other Gas from
such Dedicated Properties shall become subject to this Contract upon the
expiration or termination of such dedication;

 

  (d) Gas from wells (i) that are not connected to a Receipt Point on the
Effective Date, (ii) that are not operated by any of the Producers or any of
their Affiliates, and (iii) in which the working interests of Producers and
their Affiliates in such wells, taken together with any working interests in
such wells that were acquired by a Person, directly or indirectly (whether by
asset sale, stock sale, merger, or otherwise), from Producers or their
Affiliates after the date hereof, is, in the aggregate, less than **%; and

 

  (e) all rights of Producers and their Affiliates in the Dedicated Properties
to substances other than Gas.

 

  1.3 Producers’ Dedication and Covenants. Producers:

 

  (a) exclusively dedicate and commit to the performance of this Contract the
Dedicated Properties and the Dedicated Gas;

 

  (b) represent that except as identified on the attached Exhibit B-1, the
Dedicated Properties and Dedicated Gas are not otherwise subject to any gas
gathering agreement or other commitment or arrangement that would permit or
require the Dedicated Gas to be gathered on or delivered to any other pipeline
system;

 

  (c) agree to deliver all of the Dedicated Gas to Gatherer’s System at the
Receipt Points;

 

  (d) agree to cause any existing or future Affiliates of Producers with
interests in the Dedicated Properties to be bound by this Contract and to
execute and join as a party to this Contract;

 

  (e) acknowledge and agree that the dedication and commitment made by Producers
and their Affiliates under this Contract is a covenant running with the land and
agree that Gatherer may file memoranda of this Contract in local land records
substantially in the form shown in Exhibit D from time to time in its
discretion, and Producers will enter into any such memoranda and cooperate with
Gatherer in all reasonable respects in filing them;

 

  (f) covenant that (i) no subsequent transfer of any interest in the Dedicated
Properties will be made without the transferred Dedicated Properties being made
subject to the dedication obligation and this Contract, and (ii) at the time of
any such transfer, the transferor will provide to Gatherer the transferee’s
acknowledgement of the dedication and this Contract, including Gatherer’s right
to file memoranda of this Contract and the transferee’s acknowledgment in local
land records; and

 

Gas Gathering Contract - Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (g) covenant to take such further action and to execute and deliver all such
other agreements, certificates, instruments and documents as may be reasonably
requested from time to time by Gatherer in furtherance of the intent of and to
accomplish and evidence the purposes of this Contract and the dedication,
including providing such information and making such additional, revised, or
amended memoranda of this Contract and any other filings to meet the
requirements of any state, county, parish, or other jurisdiction for filing and
with respect to the validity and enforceability of the dedication.

 

  1.4 Certain Agreements. If Producers are required under the Development
Agreement dated **, between ** and ** (“Participant”), to assign to Participant
an undivided interest in Dedicated Properties acquired after the Effective Date,
Producers and their Affiliates may assign to Participant up to **% of the
undivided interest acquired by Producers and their Affiliates in those Dedicated
Properties. If Participant actually acquires such undivided interest under the
Development Agreement within ** Days of the date on which Producers acquired
them, the assigned interest will be released from this Contract, including the
dedication under Section 1 of this Base Contract, and Section 1.3(f) of this
Base Contract will not apply to the assignment.

 

  1.5 System. “System” means each of the four discrete gas gathering or pipeline
systems and related facilities owned and operated by Gatherer (or its designee)
that are described in Schedule 1.5 and referred to herein as the Eagle Ford Rich
Gas System, the Eagle Ford Deep Oil System, the Eagle Ford Shallow Oil System,
and the Eagle Ford Treating System, as each such System now exists and as
modified or extended from time to time. Each System shall have its own COS
Calculation hereunder as shown in Exhibits C-1, C-2, C-3, or C-4, as
applicable. Included in each System are separate “gathering sub-systems” as
described for each System in Schedule 1.5. Producer, at Producer’s sole expense,
may request that Gatherer subdivide a System (but not a gathering sub-system),
and if appropriate, separate this Contract into separate contracts each covering
a separate part of that System, with each part having a separate COS
Calculation. Gatherer will have the right to approve or not approve, in its sole
discretion, any requested subdivision of a System or separation of the Contract
under this Section 1.5.

 

2. RECEIPT AND DELIVERY POINTS; PRESSURE.

 

  2.1 Receipt Points. Producers will deliver, or cause to be delivered, the
Dedicated Gas to Gatherer at the upstream flanges of Gatherer’s metering
facilities located at or near the Dedicated Wells or other locations as
described on Exhibit B (“Receipt Points”). Gatherer will from time to time add
new Receipt Points (and revise Exhibit B accordingly) at the request of a
Producer acting through CEMI or its successor agent, subject to the terms of
Section 2.5 (Additional Wells) of the General Terms.

 

  2.2 Delivery Points. Gatherer will deliver Equivalent Quantities of Gas to
Producers to the Delivery Points on Exhibit B (“Delivery Points”). All meters
and necessary pipelines and equipment (the “Delivery Assets”) installed at the
Delivery Points will be installed, owned, and operated by Gatherer. New Delivery
Points may be added as follows:

 

  (a) Gatherer may install new Delivery Points at Gatherer’s initiative. If
Producers approve a new Delivery Point, then the cost of the Delivery Assets
will be included in the COS Calculations. If Producers do not approve a Delivery
Point, then the cost of the Delivery Assets will not be included in the COS
Calculations and Producers will have no right to any capacity at such Delivery
Point.

 

Gas Gathering Contract - Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (b) Producers may request that Gatherer expand an existing Delivery Point or
add a new Delivery Point on a System at a new interconnection with a Downstream
Transporter. Upon any such request, if (i) it is operationally feasible for
Gatherer to expand an existing Delivery Point or construct a new Delivery Point,
as applicable, and (ii) the connection is to a high pressure pipeline (with an
operating pressure of ** PSIG or greater) of a Downstream Transporter to which
Producers or their Affiliates have a downstream commitment, then Gatherer will
expand the existing Delivery Point or construct the new Delivery Point, as
applicable, as soon as reasonably practicable. If Producers request that
Gatherer add a new Delivery Point to any other Downstream Transporter (“Third
Party Gathering System”), then Gatherer will have the right to approve the new
Delivery Point, which approval right must be exercised within ** Months of
Producers’ request. Notwithstanding the foregoing, (x) Producers will have the
right to request that Gatherer expand an existing Delivery Point or construct a
new Delivery Point, as applicable, with **, ** or their Affiliates, or ** or its
Affiliates to the extent necessary to meet the current obligations of Producers
or their Affiliates to such parties (an “Existing DT”) and (y) Producers also
will have the right to request that Gatherer connect up to ten (10) Additional
Wells to a Third Party Gathering System without Gatherer’s approval. Upon
Producers’ request that Gatherer expand an existing Delivery Point or add a new
Delivery Point on a Existing DT, then Gatherer will expand the existing Delivery
Point or construct the new Delivery Point, as applicable, as soon as reasonably
practicable. Upon Producers’ request to connect an Additional Well or Additional
Wells (up to a total of ten (10) Additional Wells) to a Third Party Gathering
System, (A) Gatherer will connect the Additional Well or Additional Wells to the
Third Party Gathering System (up to a total of ten (10) Additional Wells) and
(B) Producers will pay to Gatherer the System Fee for volumes of Producers’ Gas
delivered through the new Delivery Point to the Third Party Gathering System.
The costs of each expansion of an existing Delivery Point or installation of a
new Delivery Point will be included in the next COS Calculation for the System.

 

  (c) Gatherer may elect to increase the deliverability of a new Delivery Point
to be installed under Section 2.2(b) above the deliverability requested by
Producers on any expanded or new Delivery Point. The cost of such increased
deliverability will be borne by Gatherer and excluded from the COS Calculations
and Gatherer may use such increased deliverability to provide service to Gas
from Third Party Wells.

 

  (d) Gatherer will operate all equipment necessary to effect deliveries to
Downstream Transporter at the Delivery Points, unless otherwise approved by
Producers, with such approval not to be unreasonably withheld.

 

  (e) When new Delivery Points are added, Gatherer will revise Exhibit B to
include the new Delivery Points.

 

  2.3 Pressures. Producers will deliver, or cause to be delivered, the Dedicated
Gas to Gatherer at each Receipt Point at pressures sufficient to enter the
System at each Receipt Point. Producers will not be required to install or
maintain compression necessary to make deliveries under this Contract. Producers
will not deliver, and Gatherer will not be required to accept, any Gas for which
the delivery pressures exceed the maximum allowable operating pressures for each
System, which, as of the date of this Contract, is ** PSIG, other than the Nopal
Lean Gas gathering sub-system, which has a maximum allowable operating pressure
of ** PSIG as of the date of this Contract. Gatherer will notify Producers as
soon as is reasonably practicable if the maximum allowable operating pressures
for the System change and of the reason for the change. Producers may dispute a
change to the maximum allowable operating pressures by Gatherer. Gatherer will
maintain pressures on the System as provided in Exhibit F.

 

Gas Gathering Contract - Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  2.4 Capacity and Curtailment. Gatherer will provide Producers the highest
priority service on the System for Dedicated Gas (“Priority 1 Service”). The
Parties agree that Priority 1 Service is the highest level of service available
on the System.

 

  (a) Restrictions. Subject to applicable law, as amended from time to time,
Gatherer will not, without Producers’ prior written approval, offer any Third
Party: (i) a higher service priority than that offered to Priority 1 Gas on the
System; (ii) any curtailment procedure on the System more favorable to such
Third Party than the curtailment procedures contained in this Contract; or
(iii) a gathering agreement on the System for Priority 1 Gas unless Gatherer
reasonably expects that such agreement would not cause the System to become
oversubscribed in relation to the expected capacity of the System and expected
volumes on the System.

 

  (b) Curtailment. If for any reason sufficient capacity is not available to
receive or deliver all of the Gas receiving Priority 1 Service (“Priority 1
Gas”), then (subject to applicable laws or regulations) Gatherer will first
curtail all Gas that is not Priority 1 Gas before curtailing any Priority 1 Gas.
Any curtailments of Priority 1 Service will be accomplished as follows
(i) during the Month in which curtailment begins, ratably based on each
shipper’s most recent confirmed nomination for Priority 1 Gas prior to such
curtailment (any new or increased nominations from such shipper on the System
will not be accepted or confirmed by Gatherer for the remainder of the Month
during the curtailment), and (ii) if the curtailment continues into the next
Month, then each such shipper’s share of capacity for each Month after the Month
in which the curtailment occurred on the System will be determined ratably based
on each such shipper’s most recent confirmed nomination prior to the
curtailment; provided that, if a new well that is capable of producing Gas
dedicated to the System is connected to the System after such curtailment and
such shipper desires to deliver Gas from the new well into the System, then such
shipper may make reasonable nominations for its share of Gas from the new well,
and those nominations will be deemed to have been made in the most recent
confirmed nomination prior to the curtailment. Nothing in this Section 2.4(b)
will limit or waive any of Gatherer’s obligations under Section 2.4(a) above.

 

  (c) Release. If Dedicated Gas is interrupted or curtailed on the System for
any reason, including suspension of Service pursuant to Sections 9.1 or 9.2 of
the General Terms, Gatherer will temporarily release all of the Dedicated Gas so
affected for the duration of the interruption or curtailment. Each Producer may
resume deliveries of such Producer’s Dedicated Gas to Gatherer at either of the
following times: (i) the end of the interruption or curtailment, or (ii) the
first Day of the second Month immediately following the end of the interruption
or curtailment. If Dedicated Gas is interrupted or curtailed on the System for
any reason, other than interruptions or curtailments due to Force Majeure
events, temporary suspensions described in Section 9.2 of the General Terms, or
interruptions or curtailments caused by the actions of Downstream Transporters,
for more than ** in any 365-Day period, then the volume of Dedicated Gas that
has been curtailed (but only to the extent of the curtailment) will be
permanently released from the Contract. The releases in this Section 2.4(c) will
not apply to any interruption or curtailment of Dedicated Gas if due to or
caused by Producers providing Gatherer a Volume Forecast that showed or
forecasted volumes of Dedicated Gas materially less than the volumes of
Dedicated Gas actually made available for delivery hereunder during such period.

 

  2.5 Third Party Wells.

 

  (a)

Priority 1 Service. Prior to any annual fee redetermination that will include a
Third Party Well, but after Gatherer has a binding contract with a Third Party
with respect to a connection to the System of a Third Party Well that will
receive Priority 1 Service,

 

Gas Gathering Contract - Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  Gatherer will send written notice to Producers that includes the projected
connection cost, all fees to be paid by the Third Party (and the terms of any
escalation of the fees), volume forecasts and other economic data reasonably
requested by Producers to determine whether to include the Third Party Well in
the COS Calculations.

 

  (i) Third Party Wells - Approved by Producers. If the connection of the Third
Party Well to the System is approved by Producers in writing within thirty
(30) Days after receipt of the above-described notice from Gatherer, all costs
and revenues, and amounts owed but not paid by the Third Party, associated with
the Third Party Well will be included in the COS Calculation and all Gas from
the Third Party Well will be Priority 1 Gas, and the Third Party Well will bear
its pro rata share of Fuel and L&U on the System. Gatherer may not decrease the
fees or the escalation of the fees on the approved Third Party Well without
either (a) **, or (b) Producers’ prior written consent which may be withheld in
Producers’ sole discretion.

 

  (ii) Third Party Wells - Not Approved by Producers. If the connection of the
Third Party Well is not approved by Producers or Producers fail to respond in
writing within the thirty (30) Day period above, then: (a) the costs to connect
the Third Party Well to the System will be excluded from the COS Calculations;
(b) subject to the restrictions in Section 2.4(a) above, Gatherer may provide
the Gas from the Third Party Well with Priority 1 Service; (c) Gatherer will
credit to the COS Calculations for each Year, ** hereunder for such Year for all
volumes delivered to the System from the Third Party Well; and (d) the Third
Party Well will bear its pro rata share of Fuel and L&U on the System.

 

  (b) Other Service. If Gatherer connects any Third Party Well to the System
that does not receive Priority 1 Service, then: (a) the costs to connect that
Third Party Well to the System will be excluded from the COS Calculation;
(b) for all volumes delivered to the System from that Third Party Well, Gatherer
will ** to the System from that Third Party Well; and (c) the Third Party Well
will bear its pro rata share of Fuel and L&U on the System.

 

  2.6 Commingling. Dedicated Gas will constitute part of the Gas supply in the
System from all sources connected to it, and Gatherer has the right to commingle
Dedicated Gas with Gas owned by other Persons.

 

  2.7 Sales of Drip Liquids. Producers acknowledge that certain reductions in
volumes of Dedicated Gas will occur due to shrinkage from Drip Liquids in the
System, and such reductions attributable to Drip Liquids will be shared and
allocated among Producers and other third parties whose Gas is gathered on the
System in proportion to the C5+ constituents contained in the Gas delivered by
each such shipper on the System. Those allocations will be based on the most
recent quality analysis available to Gatherer for the Gas. Producers will retain
the right to all Drip Liquids collected on the System by Gatherer and allocated
to Producers. To the extent reasonably practicable, Gatherer will provide
advance notice to Producers from time to time of the quantities of Drip Liquids
collected on the System attributable to Dedicated Gas that are available for
removal by Producers or their contractor to allow up to 72 hours for Producers
or their contractor to collect the available Drip Liquids. Upon receipt of
notice from Gatherer, Producers will cause their Drip Liquids to be collected
and removed from Gatherer’s tanks by the date specified in Gatherer’s notice, at
Producers’ sole cost, risk, and expense and if they do not, Gatherer will either
contact Producers’ Drip Liquids purchaser directly to remove Producers’ Drip
Liquids from Gatherer’s tanks, or sell them to a third party and remit to
Producers the proceeds from the sales, net of any reasonable costs incurred by
Gatherer in connection with the removal and sale. Measurement of Producers’
allocated share of Drip Liquids will be based on measurements made by Producers’
Drip Liquids purchaser.

 

Gas Gathering Contract - Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  2.8 Natural Gas Liquids Balancing. At any time after the execution of this
Agreement, Producers have the right but not the obligation to deliver to
Gatherer a form of natural gas liquids balancing agreement to be utilized for
the System (a “Liquids Balancing Agreement”). The Liquids Balancing Agreement
will incorporate, among others, the following principles: (a) each party
delivering Gas into the System during a Month will be entitled to balance the
difference between the natural gas liquids delivered into the System and the
natural gas liquids actually received by that party at the Delivery Points (on a
natural gas liquids component basis), subject to adjustments for plant
recoveries downstream of such Delivery Points and such party’s allocable share
of Fuel and L&U; (b) unless the parties delivering Gas into the System otherwise
agree to balance natural gas liquids on an in-kind basis, such parties will
balance such natural gas liquids by a Monthly cash-out mechanism to adjust for
imbalances that arise during such Month (on a natural gas liquid component
basis) among all such parties; and (c) Gatherer will be the administrator of the
balancing activities conducted pursuant to the Liquids Balancing Agreement and
no new, separate fee will be charged under the Liquids Balancing Agreement in
respect of its activities as administrator. The form of Liquids Balancing
Agreement will be subject to the prior approval of Gatherer, which approval may
only be withheld if Gatherer reasonably believes that the commodity pricing
obligations of Gatherer, or the standards of performance and liability
disclaimers and indemnities for the benefit of Gatherer as administrator of the
Liquids Balancing Agreement are less favorable to Gatherer than those typically
provided to imbalance administrators in similar agreements used in the U.S.
midstream industry. If Producers and Gatherer are unable to agree on the form of
Liquids Balancing Agreement within 60 Days after the delivery of the original
draft Liquids Balancing Agreement by Producers to Gatherer, then any remaining
unresolved issues related to the Liquids Balancing Agreement will be referred to
the Expert Dispute Resolution Procedure in Exhibit E-2 for final resolution.
Once resolved pursuant to the Expert Dispute Resolution Procedure, Gatherer and
CEMI will execute the final form of such Liquids Balancing Agreement. All Third
Parties delivering Gas into the Gathering System must execute and deliver a
counterpart of the Liquids Balancing Agreement to CEMI and Gatherer, and
Gatherer will not receive Gas from any Third Party that fails or refuses to do
so.

 

3. SERVICES; SYSTEM FEE.

 

  3.1 Services. Each of the Producers agrees to deliver to Gatherer all of such
Producer’s Dedicated Gas. Subject to the terms of this Contract, Gatherer will
receive, accept and gather the Dedicated Gas at the Receipt Points, provide
compression, dehydration, and the other services, if any, shown in Schedule 3.7,
and deliver Equivalent Quantities of Gas to the Delivery Points (the
“Services”). The fees for the foregoing services are determined as follows:

 

  3.2 Initial System Fee. For all of the Dedicated Gas received by Gatherer at
the Receipt Points, Producers will pay Gatherer the fee (the “System Fee”)
determined for that System each Month through December 31, 2014 in accordance
with the methodology shown in Exhibit B. For the Eagle Ford Treating System,
Producers will pay Gatherer the System Fee for Dedicated Gas received by
Gatherer at the Receipt Points, net of any measured Gas Lift Gas volumes (as
provided in Section 5.2 of this Base Contract), and treated at the treating
facilities.

 

  3.3 Redetermination of System Fee. Effective on each Redetermination Date,
each System Fee will be redetermined and adjusted in accordance with the cost of
service provisions set forth in Exhibit C-1, C-2, C-3, or C-4, as applicable
(each, a “COS Calculation”). No later than January 31 of each Year beginning in
2015, Gatherer will send notice of the adjusted System Fee for such Year for
each System, along with supporting documents for the calculations, to Producers.
If Producers disagree with Gatherer’s calculations, Producers will have until
February 28 of each Year (or until thirty (30) Days after receipt of the
adjusted System Fee and supporting documents if later) to commence an audit of
the relevant books and records of Gatherer used to conduct the COS Calculation.
If the Parties cannot agree on the adjusted System Fee for a System prior to
February 28 of such Year, the dispute will be resolved pursuant to Exhibit E-2,
but in the interim the newly redetermined System Fee will be in effect, subject
to adjustment and refund when the new System Fee is finalized.

 

Gas Gathering Contract - Page 7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  3.4 Extended Term System Fee. Upon expiration of the Initial Term, Gatherer
and Producers will attempt to agree on a new fixed System Fee for each System
during the Renewal Term. If such Parties cannot agree upon a new fixed System
Fee, then the System Fee during the initial six (6) Month period of the Renewal
Term will be the simple average of the System Fee for each of the final ** Years
of the Initial Term (recognizing that the System Fee for the final Year of the
Initial Term will only be in effect for six (6) Months). Such calculated System
Fee will continue in force during the Renewal Term subject to annual escalation
effective January 1 of each subsequent Year, using the CPI Index, in proportion
to the percentage change (the “Inflation Factor”) between (a) the twelve
(12) Month average of the monthly CPI Index ending with June 30 of the preceding
calendar Year and (b) the twelve (12) Month average of the monthly CPI Index
ending with June 30 of the calendar Year before the preceding calendar Year. In
no event will the adjustment result in a decrease in the System Fee. In the
event the CPI Index ceases to be published without a designated replacement
index, Producers and Gatherer will mutually agree to an alternative price index
reasonably similar to the CPI Index.

 

  3.5 Compression Fuel. If Gatherer installs electric compression, Gatherer will
install electric metering for the compression to measure compression electricity
separately from the remainder of electricity used elsewhere in Gatherer’s
facilities. Gatherer will bill Producers each Month for, and Producers will pay,
Producers’ allocated portion of electric costs used for electric compression of
Dedicated Gas, and Gatherer will bill Producers. All other electric costs
incurred by Gatherer for the System will be included in the COS Calculation as
Operating Expenses. With Producers’ prior written approval, Gatherer may elect
to use lean Gas instead of rich Gas for compression units on the System. If the
Producers approve such use, the costs incurred by Gatherer to secure such lean
Gas supply will be included in the COS Calculation. Gatherer will bill Producers
each Month for, and Producers will pay, Producers’ allocated portion of the
costs to purchase such lean Gas. Additionally, Producers shall have the right to
provide lean Gas to Gatherer for Gatherer’s use in lieu of Gatherer purchasing
such lean Gas.

 

  3.6 Scavenger Fees. Until the first Day of the Month following the Month in
which the ** is fully operational, Gatherer will bill Producers each Month for,
and Producers will pay, Producers’ pro rata share of the direct costs incurred
by Gatherer to treat Dedicated Gas for the removal of H2S using scavengers on
the ** gathering sub-system, the ** gathering sub-system, and the ** gathering
sub-system. All other direct costs incurred by Gatherer to treat Dedicated Gas
for the removal of H2S using scavengers will be included in the COS
Calculations.

 

  3.7 Other Services. Gatherer will provide the additional services, if any,
listed on Schedule 3.7 for Gas delivered by Producers hereunder. If additional
services (other than services to gather, dehydrate, or compress Gas and those
services listed in Schedule 3.7), are required to cause the Gas to conform to
the Gas quality specifications set forth in Section 5.1 of the General Terms,
then upon Producers’ election, either: (a) Producers will treat, process, or
otherwise condition or conform the Gas upstream of the Receipt Points to meet
the quality specifications, with Producers retaining any products recovered, or
(b) Gatherer will furnish an estimated cost to conform the Gas and upon
Producers approval, Gatherer will provide such service (with Producers retaining
the net proceeds of any natural gas liquids resulting from such service) and the
cost will be included in the System Fee calculated in accordance with the COS
Calculation. If such additional services are only needed by a portion of the
Dedicated Wells on the System (for example, H2S treating for a localized
elevated H2S level across a portion of the System), Gatherer and Producers will
arrive at a mutually agreeable methodology to charge only the affected Dedicated
Wells prior to the service being provided which methodology will be designed not
to increase the System Fee for Dedicated Wells not requiring the additional
services.

 

Gas Gathering Contract - Page 8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

4. TERM.

This Contract will remain in effect for an initial term of twenty (20) years,
beginning on the Effective Date and ending on June 30, 2032 (“Initial Term”),
and will renew automatically for successive twelve (12) Month terms (“Renewal
Term”) unless terminated by Producers or Gatherer by written notice to the other
Party at least ninety (90) Days prior to the end of the Initial Term or any
Renewal Term.

 

5. SPECIAL PROVISIONS.

 

  5.1 Equivalent Quantities. Gatherer will deliver Equivalent Quantities of Gas
to Producers at the Delivery Points. Any cap on Fuel that applies to the System
is shown in Exhibit F.

 

  5.2 Gas Lift Operations. At the written request of Producers, Gatherer will
install, own, and operate meters and other necessary facilities, pipe, and
equipment at any Dedicated Well pad on lands within the Dedication Area to
deliver Dedicated Gas from the Dedicated Well pad or, if there is insufficient
Dedicated Gas from the Dedicated Well pad, other Gas for Gas Lift Operations
(collectively, “Gas Lift Facilities”). At Producers’ request, Gatherer will
relocate the Gas Lift Facilities to another Dedicated Well pad as directed by
Producers if it is no longer in use at an existing pad. Producers will, within
thirty (30) Days of invoicing, reimburse Gatherer for all costs incurred by
Gatherer to install, operate, maintain, relocate, remove, and abandon any Gas
Lift Facilities. Gatherer will not remove the meters at the Gas Lift Facilities
without the prior written consent of Producers. Producers assume all risk of
loss and liability for the Gas used for Gas Lift Operations. Each Day, Producers
will adjust their nominations to specified Delivery Points such that the sum of
the Receipt Point volumes for the gathering sub-system less the sum of measured
Gas Lift Gas volumes in the gathering sub-system equals as nearly as is
practicable, taking into account Fuel, L&U, and shrinkage due to Drip Liquids,
the sum of the volumes at the delivery meters for the specified Delivery Points.
If Gatherer reasonably believes that the sum of the Receipt Point volumes less
the sum of measured Gas Lift Gas volumes will become negative on a gathering
sub-system, then Gatherer shall have no further obligation to provide Gas for
Gas Lift Operations hereunder until Producers and Gatherer have entered into a
Liquids Balancing Agreement. Upon entering a Liquids Balancing Agreement, if the
sum of the Receipt Point volumes less the sum of measured Gas Lift Gas volumes
is negative, then Producers will be required to purchase Gas of substantially
the same quality as the Dedicated Gas in order to meet such deficits, or gas
imbalances will be cashed out at the Index Price and any component imbalances in
such Gas will be cashed out in the manner provided in the Liquids Balancing
Agreement. For billing and COS Calculation purposes, the volume at any Receipt
Point (net of measured Gas Lift Gas volumes) will not be less than zero and
Receipt Points will not be netted against others. Gas Lift Gas sourced from the
pad will not be compressed, dehydrated, or treated by Gatherer and, accordingly,
will not incur the System Fee.

 

  5.3 Measurement Data.

 

  (a) Allocated Producers Data. Gatherer will make available to Producers,
including through electronic access as available, information containing
Producers’ previous Day’s volumes (in MMBTU) delivered to each Receipt Point, as
well as daily Gas Lift Gas information for each Receipt Point. Gatherer will
also provide Producers, including through electronic access as available, access
to its preliminary daily measurement data for the Day that Dedicated Gas was
actually received at each Receipt Point as allocated by the Dedicated Gas flow
in MMBTU/Day to help Producers minimize Imbalances. All such information for a
Day will be provided by Gatherer on or before forty-eight (48) hours after the
end of such Day, unless Gatherer is unable to do so for reasons beyond its
reasonable control, in which case Gatherer will provide Producers such data as
soon as reasonably practicable under the circumstances.

 

Gas Gathering Contract - Page 9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (b) Measurement Data. Gatherer will make available to Producers, including
through electronic access as available, information containing the previous
Day’s volumes (MMBTU) and a spot flow rate in MMBTU/Day at the time of the
latest poll of the measurement station. All such information for a Day will be
provided by Gatherer on or before two (2) hours after the end of such Day,
unless Gatherer is unable to do so for reasons beyond its reasonable control, in
which case Gatherer will provide Producers such data as soon as reasonably
practicable under the circumstances.

 

  5.4 Agency. For all purposes of this Contract, Producers appoint CEMI as their
agent to receive and make all notices, invoices, payments, and other
communications under this Contract from or applicable to Producers and to make,
withhold, grant, and take all approvals, consents, decisions, and actions
required or permitted of Producers under or in connection with this Contract.
Gatherer will deal directly with CEMI for all matters under this Contract and
will be fully protected, indemnified, and held harmless by Producers in acting
in reliance upon any and all acts and things done or performed under this
Contract by CEMI as Producers’ agent as fully and effectively as though
Producers had done the same until Producers designate a different agent in
writing to Gatherer. A Producer may, at any time, terminate CEMI as its agent in
which event such Producer will notify Gatherer of the replacement agent, failing
which Gatherer will be entitled to direct all notices and invoices to, and
expect payment from, such Producer. If CEMI is terminated as agent for all
Producers and a new agent is appointed and becomes subject to this Contract, or
if CEMI no longer owns or Controls any Dedicated Gas or any Dedicated
Properties, then CEMI will be relieved of any further liability under this
Contract with respect to events, acts, or omissions arising after the effective
date of the termination or the date CEMI no longer owns or Controls any
Dedicated Gas or any Dedicated Properties.

 

  5.5 Dedication Area Exchange.

 

  (a) If Producers wish to make a like-kind exchange of oil, gas, and mineral
leases comprising Dedicated Properties (“Transferred Property”) for
non-dedicated oil, gas, and mineral leases within the Dedication Area (“Received
Property”) that have comparable Gas reserves, quantity, and quality as the
Transferred Properties, and the Transferred Properties are not included in the
Allocated Acreage for a Dedicated Well, then the Parties will discuss such
proposed exchange. If Gatherer agrees to any such exchange, in its sole
discretion, the Transferred Property will be released and no longer be Dedicated
Properties, and the Received Property will then become Dedicated Properties.

 

  (b) If Gatherer does not agree to the proposed exchange, Producers may elect
to exclude up to ** Net Acres of Received Properties from becoming Dedicated
Properties under this Section 5.5, and the remainder of the Received Properties
will become Dedicated Properties notwithstanding Gatherer’s rejection of the
exchange.

[Signature Page Follows]

 

Gas Gathering Contract - Page 10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, the Parties have executed this Contract to be effective as
of the Effective Date.

 

PRODUCERS:     GATHERER: CHESAPEAKE ENERGY MARKETING, INC.     MOCKINGBIRD
MIDSTREAM GAS SERVICES, L.L.C. By:  

/s/ Domenic J. Dell’Osso, Jr.

    By:  

/s/ Domenic J. Dell’Osso, Jr.

Name:   Domenic J. Dell’Osso, Jr.     Name:   Domenic J. Dell’Osso, Jr. Title:  
Executive Vice President & Chief Financial Officer     Title:   Executive Vice
President and Chief Financial Officer CHESAPEAKE EXPLORATION, L.L.C.       By:  

/s/ Domenic J. Dell’Osso, Jr.

      Name:   Domenic J. Dell’Osso, Jr.       Title:   Executive Vice President
and Chief Financial Officer       CHESAPEAKE OPERATING, INC.       By:  

/s/ Domenic J. Dell’Osso, Jr.

      Name:   Domenic J. Dell’Osso, Jr.       Title:   Executive Vice President
and Chief Financial Officer              

Signature Page to Gas Gathering Agreement

 

Gas Gathering Contract - Page 11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

List of Exhibits and Schedules

Exhibits:

 

Exhibit A-1     -      Definitions and Notice Information Exhibit A - 2     -   
  General Terms and Conditions Exhibit B     -      Dedication Area, Dedicated
Wells, System Fee and Receipt and Delivery Points Exhibit B - 1     -      Prior
Dedications Exhibit C - 1     -      COS Calculation - Eagle Ford Rich Gas
Exhibit C - 2     -      COS Calculation - Eagle Ford Deep Oil Exhibit C - 3    
-      COS Calculation - Eagle Ford Shallow Oil Exhibit C - 4     -      COS
Calculation - Eagle Ford Treating Exhibit D     -      Memorandum of Contract
Exhibit E - 1     -      Dispute Resolution Procedures Exhibit E - 2     -     
Expert Dispute Resolution Procedures Exhibit F     -      \Pressure, Additional
Wells, Fuel Caps

Schedules:

 

Schedule 1.5   -   System Schedule 3.7   -   Other Services

 

Gas Gathering Contract - Page 12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT A-1

DEFINITIONS AND NOTICE INFORMATION

 

1. DEFINITIONS AND INTERPRETATION.

The terms set forth below will have the meanings given to them below:

 

  1.1 “Acceptable Letter of Credit” means one or more direct-pay, irrevocable,
standby letters of credit (i) issued by Union Bank, N.A., Wells Fargo Bank,
National Association, The Royal Bank of Scotland plc, or BNP Paribas, or
(ii) from a major U.S. commercial bank or a foreign bank with a U.S. branch
office in either case having a credit rating of at least “**” (or its equivalent
successor rating) from Standard & Poor’s Corporation or “**” (or its equivalent
successor rating) from Moody’s Investor Services, Inc.

 

  1.2 “Additional Wells” has the meaning given to it in Section 2.5 of the
General Terms.

 

  1.3 “Adequate Assurance of Performance” has the meaning given it in
Section 8.4 of the General Terms.

 

  1.4 “Affiliate” means, with respect to a particular Person, any other Person
who is Controlled by, under common Control with, or in Control of, such
particular Person. For purposes of this definition, Gatherer will not be
considered an Affiliate of any Producer or any of their other Affiliates and
neither Producers nor any of their Affiliates will be considered an Affiliate of
Gatherer.

 

  1.5 “Allocated Acreage” means, with respect to each Dedicated Well, either:
(a) the conservation or other statutory unit formed for such Dedicated Well;
(b) in the absence of a conservation or other statutory unit, the contractual
pooled unit, if any, formed for such Dedicated Well; or (c) in the case of a
Dedicated Well drilled, operated, and produced on a lease basis in the absence
of a conservation or other statutory unit or a contractual pooled unit, the
maximum quantity of acreage surrounding such Dedicated Well required under the
well spacing, density, or prorationing rules and regulations promulgated by the
governmental authority having jurisdiction and applicable to such Dedicated
Well.

 

  1.6 “Applicable Formations” means the stratigraphic equivalent of that
formation found in the Edwin L. Cox and Barry R. Cox Ehlert EO No. 1 well (API
#42-283-309470000), located in Section 19, Block 4, I&GN RR Survey, Abstract
No. 345, La Salle County, Texas, with the top at the measured depth of 7,485
feet and the base at the measured depth of 7,654 feet, recognizing that the
actual depth will vary across the Dedication Area.

 

  1.7 “BBTU” means one billion (1,000,000,000) BTU.

 

  1.8 “BTU” means one (1) British Thermal Unit, which is the amount of heat
energy needed to raise the temperature of one avoirdupois pound of water from
58.5 degrees Fahrenheit to 59.5 degrees Fahrenheit at a constant pressure of
14.73 PSIA.

 

  1.9 “Base Contract” means the Gas Gathering Contract executed by the Parties
that incorporates this Exhibit A-1 and the General Terms and the other Schedules
and Exhibits by reference.

 

  1.10 “Business Day” means any Day except Saturday, Sunday, or any Federal
Reserve Bank holiday.

 

  1.11 “CEMI” has the meaning given to it in the preamble of the Base Contract.

 

Exhibit A-1 - Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  1.12 “Change of Control” means (i) as to any Producer an event that causes
such Producer to cease to be Controlled by Chesapeake Energy Corporation;
provided that an event that causes Chesapeake Energy Corporation to be
Controlled by another Person will not constitute a Change of Control and (ii) as
to Gatherer an event that causes Gatherer to no longer be Controlled by Access
Midstream Partners, L.P.; provided that an event that causes Access Midstream
Partners, L.P. to be Controlled by another Person will not constitute a Change
of Control.

 

  1.13 “Claims” means, collectively, all claims, losses, liabilities, damages,
fines, penalties, costs, or expenses, including reasonable attorneys’ fees and
court costs.

 

  1.14 “Contract” has the meaning given to it in the preamble of the Base
Contract.

 

  1.15 “Control” or “Controlled” means (a) with respect to a Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or other beneficial interests, by contract or
otherwise and (b) with respect to Gas, Gas owned by Persons other than Producers
or their Affiliates, and produced from the Dedicated Properties through
Dedicated Wells during the period that one or more of Producers or their
Affiliates has the contractual right (pursuant to a marketing, agency,
operating, unit or similar agreement) to market or deliver such Gas.
“Controlled” will have a correlative meaning.

 

  1.16 “COS Calculation” has the meaning given to it in Section 3.3 of the Base
Contract.

 

  1.17 “CPI Index” means the Consumer Price Index - All Urban Consumers as
published by the United States Department of Labor Bureau of Labor Statistics.

 

  1.18 “Cubic Foot of Gas” or “Cubic Foot” means the amount of Gas necessary to
fill one cubic foot of space at a base pressure of fourteen and seventy-three
hundredths (14.73) PSIA and at a base temperature of sixty degrees Fahrenheit
(60°F).

 

  1.19 “Day” means a period beginning at 9:00 a.m. Central Time and ending at
9:00 a.m. Central Time on the following calendar day, or any other 24-hour
period designated by Gatherer to conform to any Downstream Transporter’s
nomination procedures.

 

  1.20 “Dedicated Gas” has the meaning given to it in Section 1.1(c) of the Base
Contract.

 

  1.21 “Dedicated Properties” has the meaning given to it in Section 1.1(b) of
the Base Contract.

 

  1.22 “Dedicated Wells” has the meaning given to it in Section 1.1(d) of the
Base Contract.

 

  1.23 “Dedication Area” has the meaning given to it in Section 1.1(a) of the
Base Contract.

 

  1.24 “Delivery Assets” has the meaning given to it in Section 2.2 of the Base
Contract.

 

  1.25 “Delivery Points” has the meaning given to it in Section 2.2 of the Base
Contract.

 

  1.26 “Downstream Transporter” means the pipeline or pipelines into which
Dedicated Gas moved under the Contract will be delivered at the Delivery Points.

 

  1.27 “Drip Liquids” means all distillates, condensate, and other hydrocarbon
liquids that are collected by Gatherer between the Receipt Points and the
Delivery Points.

 

  1.28 “EBB” has the meaning given to it in Section 3.3 of the General Terms.

 

  1.29 “Effective Date” has the meaning given to it in the preamble of the Base
Contract.

 

Exhibit A-1 - Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  1.30 “EFM” has the meaning given to it in Section 7.2 of the General Terms.

 

  1.31 “Equivalent Quantities” means the quantity of Gas, in MMBTU, received by
Gatherer from Producers at the Receipt Points (net of any measured Gas Lift Gas
volumes), less the Fuel, L&U, and shrinkage due to Drip Liquids collected on the
System.

 

  1.32 “Existing DT” has the meaning given to it in Section 2.2(b) of the Base
Contract.

 

  1.33 “Force Majeure” has the meaning given to it in Section 9.1(b) of the
General Terms.

 

  1.34 “Fuel” means Gas used by Gatherer to operate compressors, dehydrators,
treaters, and related equipment and facilities on the System.

 

  1.35 “Gas” means a mixture of hydrocarbons and noncombustible gases in a
gaseous state consisting primarily of methane.

 

  1.36 “Gas Lift Gas” means Gas used for the sole purpose of Gas Lift Operations
for a Dedicated Well.

 

  1.37 “Gas Lift Facilities” has the meaning given to it in Section 5.2 of the
Base Contract.

 

  1.38 “Gas Lift Operations” means operations to inject Gas near the bottom of a
Dedicated Well to aerate and lighten the liquids column and increase production
of liquids from such Dedicated Well.

 

  1.39 “Gatherer” has the meaning given to it in the preamble of the Base
Contract.

 

  1.40 “General Terms” has the meaning given to it in the preamble of the Base
Contract.

 

  1.41 “Gross Heating Value” means the total calorific value (expressed in
BTU’s) obtained by the complete combustion, at constant pressure, of the amount
of Gas which would occupy a volume of one Cubic Foot at a temperature of 60°F,
and at a reference pressure equal to 14.73 PSIA and under standard gravitational
force (980.665 cm per second per second) with air of the same temperature and
pressure as the Gas, when the products of combustion are cooled to the initial
temperature of the Gas and air and when the water formed by combustion is
condensed to the liquid state. The Gross Heating Value so determined will be
corrected assuming saturation at flowing conditions, expressed in Btu per Cubic
Foot and reported at the constant base pressure of 14.73 PSIA; provided,
however, that if the water vapor content of the Gas delivered is 7 pounds or
less per one million (1,000,000) Cubic Feet, the Gas will be assumed to be dry.
The BTU’s contained in hydrogen sulfide or other non-hydrocarbon components will
be excluded in any calculation of the number of BTU’s contained in Gas under
this Contract.

 

  1.42 “Imbalance” means the Equivalent Quantities minus Producers’ Scheduled
Nomination at the Delivery Points for the same time period.

 

  1.43 “Index Price” means the index price found in Inside FERC’s Gas Market
Report for the applicable Month, under the headings “Prices of Spot Gas
Delivered to Pipelines” (in US$/MMBTU), “**,” or if such index price is no
longer published, any index price generally accepted within the industry and
mutually agreeable to the Parties.

 

  1.44 “Inflation Factor” has the meaning set forth in Section 3.4 of the Base
Contract.

 

  1.45 “Initial Term” has the meaning given to it in Section 4 of the Base
Contract.

 

Exhibit A-1 - Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  1.46 “L&U” means Producers’ pro rata share of the MMBTU, or MMBTU equivalent,
of Gas for any non-Fuel system loss, including, but not limited to, variation in
line pack, measurement inaccuracy, blowdowns, vents, and line losses.

 

  1.47 “Liquids Balancing Agreement” has the meaning given to it in Section 2.8
of the Base Contract.

 

  1.48 “MCF” means one thousand (1,000) Cubic Feet of Gas.

 

  1.49 “MMBTU” means one million (1,000,000) BTU.

 

  1.50 “MMCF” means one million (1,000,000) Cubic Feet of Gas.

 

  1.51 “Month” means a period beginning at 9:00 a.m. on the first calendar Day
of a calendar month and ending at 9:00 a.m. on the first calendar Day of the
next succeeding calendar month.

 

  1.52 “Net Acres” means, as computed separately with respect to each lease
covering acreage dedicated to this Contract, (a) the number of gross acres in
the lands covered by such lease, multiplied by (b) the undivided percentage
interest in hydrocarbons in the Applicable Formations covered by such lease in
such lands, multiplied by (c) the working interest of any Producer in the lease.

 

  1.53 “Non-Conforming Gas” means any Gas tendered by Producers at any Receipt
Point that does not conform to the requirements of Section 5.1 of the General
Terms.

 

  1.54 “Participant” has the meaning given to it in Section 1.4 of the Base
Contract.

 

  1.55 “Party” or “Parties” has the meaning given to it in the preamble of the
Base Contract.

 

  1.56 “Person” means any individual, partnership, limited partnership, joint
venture, corporation, limited liability company, estate, custodian, trustee,
executor, administrator, nominee, representative, unincorporated organization,
sole proprietorship, trust, employee benefit plan, tribunal, governmental
entity, department or agency or other entity.

 

  1.57 “Priority 1 Service” has the meaning given to it in Section 2.4 of the
Base Contract.

 

  1.58 “Priority 1 Gas” has the meaning given to it in Section 2.4(b) of the
Base Contract.

 

  1.59 “Priority 2 Service” means the level of service for each of gathering,
compression, dehydration, and treating on the System and delivery to the
Delivery Points that is secondary only to Priority 1 Service on the System.

 

  1.60 “Producers” has the meaning given to it in the preamble of the Base
Contract.

 

  1.61 “PSIA” means pounds per square inch absolute.

 

  1.62 “PSIG” means pounds per square inch gauge.

 

  1.63 “Receipt Points” has the meaning given to it in Section 2.1 of the Base
Contract.

 

  1.64 “Renewal Term” has the meaning given to it in Section 4 of the Base
Contract.

 

  1.65 “Royalties” has the meaning given to it in Section 4.3 of the General
Terms.

 

  1.66 “Scheduled Nomination” has the meaning given to it in Section 3.3 of the
General Terms.

 

  1.67 “Services” has the meaning given to it in Section 3.1 of the Base
Contract.

 

Exhibit A-1 - Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  1.68 “System” has the meaning given to it in Section 1.5 of the Base Contract.

 

  1.69 “System Fee” has the meaning given to it in Section 3.2 of the Base
Contract.

 

  1.70 “Subject Gas” has the meaning given to it in Section 1.1(c) of the Base
Contract.

 

  1.71 “Third Party” means any Person other than Gatherer, Producers, or their
Affiliates.

 

  1.72 “Third Party Gathering System” has the meaning given to it in
Section 2.2(b) of the Base Contract.

 

  1.73 “Third Party Well” means any well that does not produce Dedicated Gas.

 

  1.74 “Volume Forecast” has the meaning given to it in Exhibit C-1, C-2, C-4,
C-4, as applicable.

 

  1.75 “Year” means, unless the context provides otherwise, the period
commencing at the beginning of the Day on January 1 of each calendar Year and
continuing through the end of the Day that commences on December 31 of the same
calendar Year.

In this Contract (a) definitions in the singular also import the plural, and
vice-versa, where the context requires; (b) references to time will be construed
as referring to the time prevailing at the Receipt Points unless otherwise
specified (for example, the definition of Day); (c) “including” will mean
including by way of example, and not of limitation; (d) the headings to the
various Sections are included for convenience of reference only and will have no
effect on, or be deemed as a part of the text of, this Contract; (e) references
to “person(s)” includes corporations and other legal or juristic entities
recognized as having an existence in law; and (f) references to “Sections” will
be construed as references to Sections of this Contract and not to those of any
other document unless the context states otherwise; and (g) in the event of an
inconsistency or conflict between the General Terms and the provisions of
Section 5 (Special Provisions) of the Base Contract, the provisions of the
Section 5 (Special Provisions) will prevail.

 

2. NOTICES, INVOICES AND PAYMENTS.

Notices, invoices, and payments will be sent to the Parties as follows:

 

Notices       Producers     Gatherer   Name:   Chesapeake Energy Marketing, Inc.
  Name:   Mockingbird Midstream Gas Services, L.L.C. Address:   6100 N. Western
Avenue   Address:   525 Central Park Drive   Oklahoma City, OK 73118    
Oklahoma City, OK 73105 Attention:   CEMI Contract   Attention:   Contract
Administration Phone:   (405) 935-8000   Phone:   (405) 935-8429 Fax:   (405)
849-0034   Fax:   (405) 849-8429 Invoices and Payments     Name:   Chesapeake
Energy Marketing, Inc.   Name:   Mockingbird Midstream Gas Services, L.L.C.
Address:   6100 N. Western Avenue   Address:   525 Central Park Drive   Oklahoma
City, OK 73118     Oklahoma City, OK 73105 Attention:   CEMI Accounting  
Attention:   Gas Accounting Phone:   (405) 935-8000   Phone:   (405) 935-7161
Fax:   (405) 849-0034   Fax:   (405) 849-7161

 

Exhibit A-1 - Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT A-2

GENERAL TERMS AND CONDITIONS

 

1. INCORPORATION OF GENERAL TERMS.

These General Terms are incorporated into and are part of the Contract.

 

2. CONSTRUCTION AND OWNERSHIP OF FACILITIES AND CONNECTION OF ADDITIONAL WELLS.

 

  2.1 Producers’ Facilities. Producers, at their sole cost and expense, will, as
to all Dedicated Wells, construct, install, maintain, and operate any and all
facilities and equipment necessary for the proper, safe, and efficient operation
of the Dedicated Wells and to enable Producers to make delivery of the Dedicated
Gas to Gatherer at the Receipt Points for the Dedicated Wells (such equipment to
include the valves and fittings necessary to permit Gatherer to make its
connection at the Receipt Points for separate wellhead gas and flash gas where
applicable and pressure relief valves to protect equipment from excessive
delivery pressures) in accordance with this Contract. Producers will not be
required to install or maintain compression facilities to enable Dedicated Gas
to be delivered to a Receipt Point.

 

  2.2 Gatherer’s Facilities. Gatherer, at its sole cost and expense, subject to
Section 5 of Exhibit C-1, C-2, C-3, or C-4, as applicable, will construct,
install, maintain, and operate any and all facilities and equipment necessary to
accept Dedicated Gas at the Dedicated Well pad location of each Receipt Point,
gather, compress, dehydrate, and provide the other services shown in Schedule
3.7 for Dedicated Gas, and will deliver Equivalent Quantities of Dedicated Gas
at each Delivery Point in accordance with this Contract.

 

  2.3 Ownership. All material and equipment furnished and installed by Gatherer
will remain the property of Gatherer, and all material and equipment furnished
and installed by Producers will remain the property of Producers. Each Party
will have the right to remove equipment installed by it within a reasonable time
after termination of this Contract.

 

  2.4 Right of Way.

 

  (a) Upon written request from Gatherer, Producers will grant Gatherer the
right to lay and maintain lines and install equipment, according to Producers’
then-current construction standards, on leases from which Dedicated Gas is
produced that are necessary for the receipt of the Dedicated Gas, and Gatherer
or Gatherer’s designee will have the right of free entry thereon during the term
of this Contract; but (i) only to the extent Producers’ leases or rights so
permit, and (ii) only to the extent Gatherer’s activities on the relevant lands
do not unreasonably interfere with Producers’ operations, in Producers’ sole
discretion. If it becomes necessary to relocate Gatherer’s pipeline and
equipment, in the sole discretion of Producers, Gatherer will relocate such
pipeline and equipment at Gatherer’s cost and expense, which cost and expense
will be included in the COS Calculation. Gatherer will indemnify, release,
defend and hold harmless Producers and their Affiliates from any and all claims
arising out of or incident to Gatherer’s use of such lands pursuant to this
Section 2.4(a), WITHOUT REGARD TO WHETHER THE ACT, OCCURRENCE, OR CIRCUMSTANCE
GIVING RISE TO ANY SUCH INDEMNIFICATION OBLIGATION IS THE RESULT OF THE SOLE,
ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY, BREACH
OF DUTY (STATUTORY OR OTHERWISE), OR OTHER FAULT OF OR VIOLATION OF ANY LAW BY
ANY SUCH INDEMNIFIED PERSON OR ENTITY, PROVIDED THAT NO SUCH INDEMNIFICATION
WILL BE APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE INDEMNIFIED PERSON OR ENTITY.

 

Exhibit A-2 - Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (b) Gatherer will grant Producers the right to lay and maintain water lines
and install related equipment, according to Gatherer’s then-current construction
standards, on rights of way owned by Gatherer within the Dedication Area that
are necessary for Producers’ operations related to the Dedicated Gas, and
Producers or their designee will have the right of free entry thereon during the
term of this Contract, but, (i) only to the extent Gatherer’s rights so permit,
and (ii) only to the extent Producers’ activities on the relevant lands do not
unreasonably interfere with Gatherer’s operations in Gatherer’s sole discretion.
If it becomes necessary to relocate Producers’ pipeline and equipment, in the
sole discretion of Gatherer, Producer will relocate such pipeline and equipment
at Producers’ sole cost and expense. Producers will indemnify, release, defend
and hold harmless Gatherer and its Affiliates from any and all claims arising
out of or incident, to Producers’ use of such rights of way pursuant to this
Section 2.4(b), WITHOUT REGARD TO WHETHER THE ACT, OCCURRENCE, OR CIRCUMSTANCE
GIVING RISE TO ANY SUCH INDEMNIFICATION OBLIGATION IS THE RESULT OF THE SOLE,
ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY, BREACH
OF DUTY (STATUTORY OR OTHERWISE), OR OTHER FAULT OF OR VIOLATION OF ANY LAW BY
ANY SUCH INDEMNIFIED PERSON OR ENTITY, PROVIDED THAT NO SUCH INDEMNIFICATION
WILL BE APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE INDEMNIFIED PERSON OR ENTITY.

 

  2.5

Additional Wells. On or before the 15th Day of each Month, Producers, if a
Producer or an Affiliate of a Producer is the well operator, will provide to
Gatherer a report that provides: (a) good faith estimates of the expected spud
dates, rig release dates, and dates for connection to the System of Dedicated
Wells during the ** Month period following the Month in which the report is
provided (“Additional Wells”), with the understanding that if data for ** Months
is not available, Producers will provide as much data as is available and will
provide the additional data as soon as it is available and with the further
understanding that in no event will Producers provide the required information
for less than ** Months following the Month in which the report is provided;
(b) the location of each of the Additional Wells and their respective pads; and
(c) actual dates of the commencement of operations which occurred in the
immediately prior Month. Gatherer will connect such Additional Wells in the
manner provided in Exhibit F.

 

3. DOWNSTREAM TRANSPORTERS, NOMINATIONS AND PRIORITY.

 

  3.1 Responsibility. Producers will have the sole responsibility for delivering
the Dedicated Gas to the Receipt Points. Gatherer will have the sole
responsibility for accepting the Dedicated Gas from the Receipt Points and
delivering Equivalent Quantities to the Delivery Points.

 

  3.2 Transport Rules. The Parties recognize that Gatherer must coordinate its
actions with those of the Downstream Transporters. Accordingly, the Parties will
negotiate in good faith to modify the provisions of this Contract through an
amendment in order to implement standards adopted by the Downstream Transporters
after the Effective Date or to otherwise harmonize the provisions of this
Contract with the operating procedures, conditions, rules and tariffs of any
Downstream Transporter.

 

  3.3

Gas Nominations. At or before 11:00 a.m. on the Business Day before the earliest
first-of-Month nomination deadline for all Downstream Transporters, or 3 Days
before the next Month, whichever is earlier, Producers will submit to Gatherer a
nomination via Gatherer’s electronic bulletin board (“EBB”), or when such EBB is
unavailable, via email, specifying in MMBTU the quantity of Gas Producers
propose to deliver to each Receipt Point and Delivery Point during the next
Month. The nomination will include: (a) Producers’ name(s) and Gatherer’s
contract number; (b) the daily quantity of Gas to be delivered to Gatherer at
each Receipt Point; (c) the quantity of Gas to be delivered by Gatherer to each
Delivery Point and further designating the quantity of Gas for which Priority 1
Service is requested and the quantity for which Priority 2

 

Exhibit A-2 - Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  Service is requested; (d) start and end dates for such nominations; and
(e) all upstream and downstream shipper codes associated with such nominations.
The aggregate quantity listed on Producers’ Receipt Point nominations will, as
nearly as is practicable taking into account Gas Lift Gas volumes, Fuel, L&U and
shrinkage due to Drip Liquids, equal the aggregate quantity listed on Producers’
Delivery Point nominations each Day. If Gatherer determines that there exists
sufficient capacity on the System to permit Producers’ nomination to be accepted
at the Receipt Points and delivered at the Delivery Points, Gatherer will
confirm Producers’ nominated quantity by email or facsimile (in each case, a
“Scheduled Nomination”); otherwise Producers will revise their prevailing
nomination. Producers will be entitled to revise their Scheduled Nomination for
the remainder of a Month at any time during such Month, subject to capacity
availability on the System and on the systems of the Downstream Transporters.
Any revision to the Scheduled Nomination will be effective with such notice as
will be necessary in order for the Downstream Transporter to take the revised
nominations into account. If any discrepancy exists between Producers’ Scheduled
Nomination and the quantity confirmed by the Downstream Transporter at any
Delivery Point, then Gatherer will notify Producers and Producers will be
responsible for correcting the discrepancy and will timely re-nominate the
corrected quantity. In the event that the discrepancy is not resolved on a
timely basis, Producers’ Scheduled Nomination will be deemed to be equal to the
lesser of the delivery quantity nominated by Producers or the quantity confirmed
by the Downstream Transporter. Notwithstanding anything herein to the contrary,
Gatherer will not be obligated to provide service on any Day on which Producers
do not make a timely and properly matched nomination pursuant to the procedures
in this Contract.

 

  3.4 Maintain Balance. Producers will be responsible for the marketing,
scheduling, nominating, and nomination adjustments required each Month with the
Downstream Transporter. Producers will use commercially reasonable efforts to
keep all Imbalances to a minimum and will not intentionally create or fail to
avoid any Imbalances in order to take advantage of changes in the market price
of Gas. Gatherer will be entitled to manage its receipts from and deliveries to
Producers so as to keep any Imbalances as near to zero (0) as practicable, in
its sole discretion. Imbalances will be carried over from Month to Month. If
Downstream Transporter requires Gatherer to cash out Imbalances or imposes a
penalty for any Imbalance, then Producers will pay to Gatherer, or receive from
Gatherer, Producers’ pro rata share of the Imbalance cash-out amount and
penalty. If the Downstream Transporter requires Gatherer to resolve Imbalances
by in-kind balancing, then Producers will adjust Producers’ nomination to comply
with Downstream Transporter’s requirements.

 

4. TAXES AND ROYALTIES.

 

  4.1 Charges. Producers will pay or cause to be paid, and agree to indemnify,
defend, and hold Gatherer harmless from and against the payment of, all taxes,
fees, charges, or impositions of every kind and character with respect to
Dedicated Gas and the handling thereof prior to receipt thereof by Gatherer at
the Receipt Points and after redelivery thereof by Gatherer at the Delivery
Points. Subject to Section 4.2, Gatherer will pay or cause to be paid all taxes,
fees, charges, or impositions, if any, imposed upon Gatherer for the activity of
gathering Dedicated Gas after receipt at the Receipt Point and prior to
redelivery thereof by Gatherer at the Delivery Points.

 

  4.2

Taxes and Assessments. Producers will reimburse Gatherer for Producers’
allocable share of any new, additional, increased, or subsequently applicable
taxes assessments, fees or other charges implemented or imposed after the
Effective Date that are lawfully levied on or paid by Gatherer with respect to
its performance under this Contract or on any part of the System, including any
such assessments, fees or other charges arising from any carbon tax or cap and
trade law, rule or regulation adopted after the Effective Date but excluding any
income taxes. Producers’ allocable share of any such amounts will be based on
the ratio that Producers’ Dedicated Gas (expressed in MMBTU) received at the
Receipt Points in the State or States in

 

Exhibit A-2 - Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  which such amounts are imposed bears to the total volume of Gas (expressed in
MMBTU) received at all System receipts points in such State or States, in each
case during the applicable period for which such taxes, assessments, fees or
other charges are incurred or imposed, as the case may be. To the extent that
any of Gatherer’s activities pursuant to this Contract produce or result in the
generation of or otherwise qualify for any emission reduction credits or
emission offset credits or bonus emission allowances (collectively, “Greenhouse
Gas Credits”) and Producers have paid for an allocable share of the costs of
such activities pursuant to this Section 4.2, then Producers will be entitled to
receive, and Gatherer will obtain and convey to Producers, its allocable share
of any such Greenhouse Gas Credits, to the extent permitted by applicable law.
Gatherer will, as soon as practicable, notify Producers following Gatherer
obtaining knowledge of any increase in or any new taxes, assessments or fees or
other charges in order to afford Producers the opportunity to contest any such
charges and Gatherer agrees to cooperate with Producers in the event Producers
elect to do so.

 

  4.3 Royalties. As between the Parties, Producers are responsible and liable
for the payment of all royalties, overriding royalties, bonus payments,
production payments, payments for interests in production, and other payments
due on production in any way relating to or concerning the Dedicated Gas
(“Royalties”). Gatherer will have no responsibility or liability for, and, as
between the Parties, Producers assume full responsibility and liability for all
Royalties, and will indemnify, defend, and hold Gatherer harmless from any and
all Claims of any kind or character concerning Royalties.

 

5. QUALITY.

 

  5.1 Specifications.

 

  (a) The Gas delivered by Producers to Gatherer at each Receipt Point (i) will
be commercially free of objectionable odors, dust, rust, gum, gum forming
constituents, free liquids, corrosion inhibitors, chemicals, treating chemicals,
antifreeze agents, and all matters (other than those which comply with the
specifications stated in clause (iii) below) that might adversely affect its
merchantability or Gatherer’s or Downstream Transporter’s pipeline facilities;
(ii) will not contain any substance (other than those which comply with the
specifications stated in clause (iii) below) that is determined to be, or that
would be classified as a contaminant or hazardous waste or substance under the
Resource Conservation and Recovery Act, 42 U.S.C. Section 1857, et seq., as
amended from time to time, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., as amended from
time to time, and the regulations issued thereunder, including, but not limited
to, 40 C.F.R. Parts 302 and 355, together with any other applicable state or
federal environmental, health, or safety standards; and (iii) will conform to
the most stringent quality specifications of any Downstream Transporter (with
the exception of water vapor and the contaminants being treated by Gatherer as
shown in Schedule 3.7).

 

  (b) Except for any treating services shown in Schedule 3.7 to be provided by
Gatherer and as provided in Section 5.1(c) below, Gatherer will not treat
Dedicated Gas and will have no obligation to deliver Gas that fails to meet the
specifications of any Downstream Transporter.

 

  (c) If any Downstream Transporter adopts quality specifications required at
any Delivery Point that are more stringent than the specifications at which
Gatherer is delivering Gas to the Downstream Transporter, Gatherer will provide
an estimate to Producers of the cost to install any additional facilities
necessary to enable Gatherer to meet the Downstream Transporter’s specifications
for Producers’ Gas. If Producers agree to reimburse Gatherer for the incremental
costs and expenses associated with those additional facilities, Gatherer will
construct, install and operate the additional facilities, and such agreed costs
and expenses will be included in the COS Calculation.

 

Exhibit A-2 - Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  5.2 Non-Conforming Gas.

 

  (a) If Gatherer is aware that Producers have tendered Non-Conforming Gas at
any Receipt Point, Gatherer will notify Producers of the Non-Conforming Gas as
soon as is reasonably practicable. Gatherer may, in addition to exercising any
remedies available to it (including those provided by Sections 6.2 and 6.3 of
these General Terms), refuse to accept delivery of Non-Conforming Gas; provided
that, other than with respect to hydrogen sulfide, Gatherer will use
commercially reasonable efforts to blend the Non-Conforming Gas with other Gas
in its System so that it meets the applicable specifications. If the
Non–Conforming Gas cannot be brought into compliance with blending, then
Gatherer will, subject to Section 6.2 of these General Terms, continue to accept
and redeliver the Non-Conforming Gas to any Delivery Points that will accept it,
so long as Gatherer, in its reasonable discretion, determines that no harm will
be done to the System, no harm will be done to other shippers on the System or
their Gas, and no other shipper will be prevented from nominating Gas to its
preferred Delivery Point.

 

  (b) If Gatherer determines that the blending option described above is not
feasible, then Producers may: (i) request Gatherer submit a proposal to bring
such Gas into conformity with applicable specifications, and if approved by
Producers, will proceed with such proposal and all costs will be included in the
COS Calculation; or (ii) install any necessary equipment upstream of the Receipt
Point in order to bring the Non-Conforming Gas into conformity in accordance
with this Contract.

 

  (c) The acceptance by Gatherer of Gas that does not meet the specifications of
this Section will not be deemed a waiver of its right to require future
deliveries to conform to said specifications, nor does the acceptance, knowing
or unknowing, of Non-Conforming Gas constitute a waiver for any claim for
damage, defense, or indemnity resulting from accepting, or otherwise caused by,
Non-Conforming Gas, except that if Gatherer knowingly accepts Non-Conforming
Gas, then Producers will not be liable for any claim for damage to Gatherer’s
System resulting from the Non-Conforming Gas. Producers’ indemnity to Gatherer
in Section 6.2 of these General Terms will remain in effect in respect of any
damage to third parties resulting from the Non-Conforming Gas, whether or not
Gatherer knowingly accepts the Non-Conforming Gas.

 

  (d) Producers will be responsible for payment to Gatherer for their allocable
share of the third party costs incurred and paid by Gatherer for handling and
disposal of associated saltwater and other objectionable liquids (excluding
liquids collected during normal routine pigging operations) if Producers deliver
those liquids into the System, with all such costs being allocated among all
shippers on the System on a Monthly basis based on the quantities of Gas
delivered by each shipper to the System during that Month compared to the total
quantities of Gas delivered by all shippers to the System during that Month.

 

6. REPRESENTATION, WARRANTY, INDEMNITY, TITLE, RESPONSIBILITY FOR INJURY.

 

  6.1 Dedicated Gas. Producers represent and warrant that, with respect to the
Gas tendered by Producers at any Receipt Point, they have and that they will
have, at the time of Gatherer’s receipt of Gas at the Receipt Points, to the
best of their knowledge, complied with all applicable environmental, health, and
safety statutes and regulations. Producers warrant that they will have, at the
time of Gatherer’s receipt of Gas at the Receipt Points, good title to or the
full right and authority to tender such Gas to Gatherer free and clear of any
liens, encumbrances, and claims that will have an adverse impact on Gatherer.
Title to the Gas (except for Fuel and L&U, for which title will pass at the
Receipt Points) will remain with Producers. Producers will indemnify Gatherer
and hold it harmless from any and all Claims related to the foregoing and claims
of any and all persons to the Gas delivered pursuant to this Contract at the
Receipt Points.

 

Exhibit A-2 - Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  6.2 Producer Responsibility. Other than Claims for damage to Gatherer’s System
resulting from Non-Conforming Gas that Gatherer knowingly accepted (as provided
in Section 5.2(c) of these General Terms), Producers will be responsible and pay
for any and all Claims caused by, resulting from, or attributable to any
Non-Conforming Gas, including, but not limited to, the costs associated with the
cleanup and repair of the System and the facilities of others affected by such
Non-Conforming Gas. Except as provided in the immediately preceding sentence,
Producers will release, defend, indemnify, and hold Gatherer, its Affiliates,
and its and their officers, employees, and agents harmless from and against any
and all Claims arising from personal injury, death, damage, pollution or
contamination, or violation of or the need to comply with any applicable law,
regulation, or other legal requirements, caused by, resulting from, or
attributable to Non-Conforming Gas; WITHOUT REGARD TO WHETHER THE ACT,
OCCURRENCE, OR CIRCUMSTANCE GIVING RISE TO ANY SUCH INDEMNIFICATION OBLIGATION
IS THE RESULT OF THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE
NEGLIGENCE, STRICT LIABILITY, BREACH OF DUTY (STATUTORY OR OTHERWISE), OR OTHER
FAULT OF OR VIOLATION OF ANY LAW BY ANY SUCH INDEMNIFIED PERSON, PROVIDED THAT
NO SUCH INDEMNIFICATION WILL BE APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON.

 

  6.3 Possession and Control. Under this Contract, Producers will be in
exclusive control and possession of the Gas until such Gas has been received by
Gatherer at the Receipt Points and after redelivery of the Gas by Gatherer to
Producers at the Delivery Points. Under this Contract, Gatherer will be in
exclusive control and possession of the Gas between the Receipt Points and
Delivery Points. The Party that is in exclusive control and possession of the
Gas will be responsible for all injury, damage, pollution or contamination, or
violation of or the need to comply with any applicable law, regulation, or legal
requirement caused thereby, except (a) to the extent attributable to the gross
negligence or willful misconduct of the other Party and (b) with respect to
Non-Conforming Gas (for which Producers will retain all liability arising from
the Non-Conforming Gas except as provided in Sections 5.2(c) and 6.2 of these
General Terms with regard to Gatherer’s knowing acceptance of Non-Conforming
Gas). Further, but also subject to Section 6.2 of these General Terms, the Party
having responsibility for Gas under the preceding sentences (except to the
extent such Gas is Non-Conforming Gas, for which Producers will retain all
liability arising from the Non-Conforming Gas except as provided in Sections
5.2(c) and 6.2 of these General Terms with regard to Gatherer’s knowing
acceptance of Non-Conforming Gas), will release, defend, indemnify, and hold the
other Party, its Affiliates, and its and their officers, employees, and agents
harmless from and against any and all Claims arising from (i) actual and alleged
loss of Gas (other than Fuel and L&U, provided that this exclusion of Fuel and
L&U will not prejudice the terms and conditions of Section 5.1 of the Base
Contract addressing any applicable caps on Fuel and L&U); (ii) personal injury,
death, damage, pollution or contamination, or violation of or the need to comply
with any applicable law, regulation, or other legal requirements, caused by Gas
deliverable under this Contract while such Gas was in the control and possession
of the Party as set forth in this Section 6.3; or (iii) personal injury, death,
damage, pollution or contamination, or violation of or the need to comply with
any applicable law, regulation, or other legal requirements arising out of the
Party’s facilities or operations; WITHOUT REGARD TO WHETHER THE ACT, OCCURRENCE,
OR CIRCUMSTANCE GIVING RISE TO ANY SUCH INDEMNIFICATION OBLIGATION IS THE RESULT
OF THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT
LIABILITY, BREACH OF DUTY (STATUTORY OR OTHERWISE), OR OTHER FAULT OF OR
VIOLATION OF ANY LAW BY ANY SUCH INDEMNIFIED PERSON, PROVIDED THAT NO SUCH
INDEMNIFICATION WILL BE APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON.

 

Exhibit A-2 - Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

7. MEASUREMENT.

 

  7.1 Gas Measurement Equipment and Installation Requirements. For billing and
payment purposes, the Gas received pursuant to this Contract at the Receipt
Points will be measured by metering facilities installed, operated, and
maintained by Gatherer or its designee. Gatherer will furnish and install at the
Receipt Points a suitable meter or primary metering device and other ancillary
devices as needed, such as transmitters and electronic flow measurement
equipment of standard make and design commonly acceptable in the industry. Each
new meter installed at the Receipt Points will be a meter acceptable in the
industry and each meter at the Receipt Points will be fabricated, constructed,
installed, and operated in accordance with the requirements of applicable
industry provisions at a minimum, but not limited to the following standards:

 

  (a) Orifice Measurement - American Gas Association (“AGA”) Report Number 3,
dated 2000 or the most recent edition as soon as practicable.

 

  (b) Turbine Measurement - AGA Report Number 7, dated 1996 or the most recent
edition as soon as practicable.

 

  (c) Positive Measurement - American National Standards Institute B109.2, dated
2000 or the most recent edition as soon as practicable.

 

  (d) Ultrasonic Measurement - AGA Report Number 9, dated 2003 or the most
recent edition as soon as practicable.

 

  (e) Coriolis Measurement - AGA Report Number 11, dated 2003 or the most recent
edition as soon as practicable.

 

  7.2 Gas Quantity Determination. Gas quantities at the Receipt Points will be
calculated by Gatherer using electronic flow measurement equipment (“EFM”) for
Gas that is designed, installed, and operated as described in American Petroleum
Institute Report Number 21, Part 1, Flow Measurement using Electronic Metering
Systems, most recent edition (“API 21.1”). As new editions of API 21.1 are
released, pre-existing EFM equipment will be grandfathered unless updates and
enhancements are mutually agreed to by the Parties. Any existing Circular Chart
Recorders used as secondary measurement devices are grandfathered, and Gatherer
will use industry practices and standards for the integration and processing of
volume, pressure and temperature. All fundamental constants, observations,
records, calculations, and procedures involved in the determination and/or
verification of the quantity and other characteristics of Gas measured hereunder
at the Receipt Points will be in accordance with the applicable provisions as
outlined in the “Gas Measurement and Installation Requirements” section in these
General Terms, or by any other method commonly used in the industry and mutually
acceptable to the Parties. Factors required in the computations of Gas delivered
hereunder at the Receipt Points will be determined in the following manner:

 

  (a) Temperature. For the installation of all new meters installed during the
term of this Contract, the temperature of Gas flowing through each meter will be
measured using a continuous temperature recording system. In the event that a
pre-existing meter was installed without a temperature recording device,
Producers may request, and Gatherer will install, at Producers’ expense,
equipment (a RTD, new meter tube, etc.) to achieve continuous temperature
measurement. If a meter does not have a temperature recording device, Gatherer
will use an average temperature derived from similarly situated meter
installations in the same geographic area.

 

  (b) Base Pressure. The base pressure that will be used for all Gas measurement
under this Contract will be fourteen and seventy-three hundredths (14.73) PSIA.

 

Exhibit A-2 - Page 7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  7.3 Atmospheric Pressure. The average absolute atmospheric will be assumed to
be the pressure value as reasonably determined for each meter location pursuant
to generally accepted practices such as from published local data or by
calculating from a local elevation. If the pressure transmitter being used is
capable of measuring actual atmospheric pressure, then actual atmospheric
pressure may be used by Gatherer.

 

  (a) Water Vapor Correction. The volume and total energy content will be
adjusted by Gatherer if the water vapor of the Gas is determined or assumed to
be greater than seven (7) pounds of water vapor per MMCF. This “As Delivered”
total energy will include corrections as outlined in GPA 2172-09 or latest
edition (as soon as practicable) and will be considered saturated at flowing
conditions of temperature and pressure.

 

  (b) New Measurement and Gas Quality Technologies. If at any time a new
industry accepted method or technique is developed with respect to Gas
measurement or quality or the determination of the factors used in such Gas
measurement or quality, such new method or technique may, if mutually agreed by
both Parties, be substituted.

 

  7.4 Gas Quality Determination. Tests for oxygen, carbon dioxide, sulfur, and
hydrogen sulfide content of the Gas delivered pursuant to this Contract will be
made as often as deemed necessary by Gatherer, by means commonly used and
accepted in the industry. Gas Analysis Samples will be taken by Gatherer at the
time of meter inspection and verification or at more frequent periods as agreed.
These samples will be used to determine the heating value and specific gravity
to be used in computations in the measurement of Gas until the next regular
test, or until changed by special test. For the purpose of determining initial
heating value, all BTUs determined will be based upon dry water vapor content at
the same base pressure and base temperature conditions. No heating value will be
credited for BTUs attributable to hydrogen sulfide or other non-hydrocarbon
components. All heating values must be applied to the calculated volumes at the
same base pressure. Any adjustments to MMBTU or quality based on water vapor
condition will be performed as outlined in the “Water Vapor Correction” section
in the Standards for Gas Measurement Computations in these General Terms. Unless
otherwise supported by a representative extended gas analysis, Gatherer will
assume that C6+ components from a Gas analysis sample are broken down as
follows: 60% normal Hexane, 30% normal Heptane, and 10% normal Octane. Gatherer
will sample and determine the Gross Heating Value, relative density, and
compressibility by utilizing the latest edition of the following industry
standards:

 

  (a) Gas Processors Association (“GPA”) 2166, Obtaining Natural Gas Samples for
Analysis by Gas.

 

  (b) GPA 2261, Analysis for Natural Gas and Similar Gaseous Mixtures by Gas
Chromatography.

 

  (c) GPA 2145, Physical Constants for Paraffin Hydrocarbons and Other
Components of Natural Gas.

 

  (d) GPA 2172, Calculation of Gross Heating Value, Relative Density, and
Compressibility of Natural Gas Mixtures from Compositional Analysis.

 

  (e) AGA Report Number 8, Compressibility Factors of Natural Gas and Other
Related Hydrocarbon Gases.

Gatherer will sample the flowing Gas stream utilizing one of the following
methods:

 

  (i) On-line Chromatography - If this method is utilized, an industry accepted
Gas chromatograph with full audit and error logging must be used, and maintained
and calibrated by qualified personnel.

 

Exhibit A-2 - Page 8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (ii) Accumulated Sample (also known as Composite Sample) - If this method is
utilized, the application of Gas quality in the volume calculation will be the
time period mutually agreeable to both Parties and will be valid until the next
sample is obtained.

 

  (iii) Spot Sample - If this method is utilized, the application of Gas quality
in the volume calculation will be the time period mutually agreeable to both
Parties and will be valid until the next sample is obtained. Samples for the
first Month of flow (first flow sample) will be applied from the date of first
Gas flow until the next sample is obtained. Spot sampling will be performed at a
minimum of the same frequency of inspection and verification and the frequency
will be determined based upon the average daily flow rate at the Receipt Point
as outlined in the “Meter Inspection and Verification” section of these General
Terms.

Upon mutual agreement of the Parties, other types of BTU per cubic foot
measuring devices may be installed and operated, and the Gross Heating Value
will be computed in accordance with the manufacturer’s instructions for same and
consistent with industry-accepted practices for transmission BTU per cubic foot
measurement.

 

  7.5 Meter Inspection and Verification. All meters at the Receipt Points will
be inspected and verified for accuracy by Gatherer, ensuring that the meter
inspection and verification frequency is in compliance with regulatory
requirements and industry standards. All testing equipment will be provided by
Gatherer at Gatherer’s expense. Notification of scheduled inspections and
verifications will be made to all interested Parties and reasonable effort will
be made to accommodate each Party’s schedule; however, inspection and
verification by Gatherer will proceed at the scheduled time regardless of
attendees. If either Party, at any time, desires a special test of any of the
meters at the Receipt Points, the Party will promptly notify the other Party,
and the Parties will then cooperate to secure a test and a joint observation of
any adjustments, and the meter will then be adjusted to accuracy. The costs of
special tests will be borne by the requesting Party unless the meter is found to
be more than two percent (2%) in error, in which case Gatherer will pay the
costs. Gatherer will give Producers notice of the time of all regular tests of
its meters and other tests at the Receipt Points, sufficiently in advance to
allow Producers to have their representative present. Frequency will comply with
any regulatory requirements but, at a minimum, will be based on the following
schedule, depending on the average daily flow of the meter:

 

  Yearly    Less than 1,000 MCFD   Semi-Annual    Between 1,000 and 5,000 MCFD  
Quarterly    Between 5,000 and 20,000 MCFD   Monthly    Greater than 20,000 MCFD

 

  7.6 Measurement Equipment Inaccuracy.

 

  (a) Errors Less Than to 2%. If, upon any test, the measurement equipment at a
Receipt Point in the aggregate is found to be in error by less than two percent
(2%), previous recordings of such equipment will not be adjusted by the amount
of the error, but such equipment will be adjusted to a condition of accuracy.

 

  (b)

Errors Greater Than or Equal to 2%. If, upon any test, the metering equipment at
a Receipt Point in the aggregate is found to be inaccurate by two percent
(2%) or greater, registration thereof or any payment based upon such
registration will be corrected to the date of such inaccuracy which is
definitely known or agreed upon, or if not known or agreed upon, then for a
period extending back one-half of the time elapsed since the

 

Exhibit A-2 - Page 9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  previous calibration, using the order of preference set forth in the section
“Measurement Equipment Out of Service or Repair” in these General Terms.
Following any test, measurement equipment found inaccurate will be adjusted to a
condition of accuracy.

 

  7.7 Measurement Equipment Out of Service or Repair. If the measurement
equipment at a Receipt Point is found to be measuring inaccurately and the
amount of Gas delivered cannot be ascertained or computed from the reading, then
the Gas delivered will be estimated and agreed upon by the Parties based on the
best data available, using the first available of the following:

 

  (a) The registration of any check meter or meters if installed and accurately
registering;

 

  (b) The correction of the errors, if the percentage of error is ascertainable
by meter calibration, test, or mathematical calculation; and

 

  (c) The estimation based on comparison of the quantity of deliveries with
deliveries during preceding periods under similar conditions when the meter was
registering accurately.

 

  7.8 Check Meters and Data Sharing. Producers may, at their option and sole
expense, install, maintain, and operate check meters at the Receipt Points of a
suitable type and other equipment to check Gatherer’s meters; provided, however,
that such check meters and other equipment will be installed so as not to
interfere with the operation of any of Gatherer’s facilities. Gatherer will
purchase dual pressure tap meter fittings for facilitation of Producers
installed piggyback check measurement. Producers will have limited access to
Gatherer’s EFM equipment for each Receipt Point to read flowing variables, flow
rates, accumulated volume and other generally accepted readings available for
external EFM display. If a second set of pressure taps are not available on an
existing meter, on a case by case basis, Gatherer may allow sharing of primary
element taps for piggybacked EFM equipment on Gatherer’s primary meter device
and may allow an electronic signal or communication device to access a
communication port. Producers will also have the right to access, for monitoring
purposes, data at Gatherer’s Receipt Point meters for the Dedicated Gas by way
of a Supervisory Control and Data Acquisition system, so long as the same does
not interfere with Gatherer’s meters or other portions of the System.
Additionally, at Producers’ or CEMI’s request, Gatherer will provide an
electronic monthly volume statement of all gross volumes by Receipt Point meter.

 

  7.9 Witnessing and Inspection. Gatherer and Producers will have limited access
to each other’s measuring equipment at all times during business hours, but the
reading, calibrating, and adjustment thereof will be done only by the employees
or agents of Gatherer and Producers, respectively, as to meters or check meters
so installed pursuant to this Contract (provided that nothing in this sentence
will be deemed a limitation of Producers’ right to measurement data provided
elsewhere in this Contract). Either Party will have the right to be present at
the time of any installing, reading, cleaning, changing, repairing, inspecting,
calibrating or adjusting done in connection with the equipment used in measuring
Gas pursuant to this Contract at the Receipt Points. The original records from
such measuring equipment will remain the property of their owner, but, upon
request, either Party may request copies of measurement related records and
calculations.

 

  7.10 Records. EFM data, tests, and inspection records pertaining to
measurement under this Contract will be retained for a period of two (2) years
(or longer to the extent required by law) for the mutual use of the Parties.
Original meter fabrication and specification records will be kept for the life
of the meter.

 

  7.11

Pulsation. Production equipment upstream of the Receipt Points will be designed
and operated in a manner that will not interfere with acceptable measurement
standards. If such interference is detected, Gatherer will notify Producers and
they will have sixty (60) Days to correct, or cause to be corrected, the
problems causing measurement errors due to pulsation, vibration, or harmonic
wave distortion caused by compressors, pumps, or other production equipment

 

Exhibit A-2 - Page 10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  upstream of the Receipt Points. Either Party will have the right to conduct
pulsation or Square Root Error (SRE) tests on orifice meters as they deem
prudent, at the testing Party’s sole risk and expense. Inaccuracies greater than
or equal to one half of one percent (0.5%) SRE at typical operating conditions
that are found to be the result of pulsation, vibration, or harmonic wave
distortion caused by compressors, pumps, or other production equipment upstream
of the Receipt Points will be corrected.

 

8. BILLING AND PAYMENT.

 

  8.1

Statement. On or before the fifteenth (15th) Day of each Month, Gatherer will
provide to Producers a statement showing, with respect to the previous Month:

 

  (a) the quantities (in MMBTU) of Gas accepted from Producers at the Receipt
Points;

 

  (b) the Equivalent Quantities of the Gas described in Section 8.1(a) above
that is redelivered at the Delivery Points;

 

  (c) the amount in dollars due from Producers to Gatherer under this Contract
for treating and gathering of Gas accepted from Producers at the Receipt Points,
including Scavenger Fees;

 

  (d) the amount in dollars of any other fees charged by Gatherer to Producers
authorized pursuant to this Contract;

 

  (e) a statement showing Imbalances; and

 

  (f) reasonable supporting documentation for the matters set forth on the
statement as reasonably requested in writing by CEMI or its successor agent,
and, if so requested by CEMI or its successor agent, then such information will
be included in all future statements.

 

  8.2 Payment. Producers will make payment by wire transfer to Gatherer of all
amounts due under Section 8.1 by the date that is twenty (20) Days following
receipt of Gatherer’s statement. If Producers, in good faith, dispute the amount
of any statement of Gatherer’s or any part thereof, Producers will pay Gatherer
such amount, if any, that is not in dispute and will provide Gatherer written
notice, no later than within 30 Days after the date that payment of such invoice
would be due under this Section, of the disputed amount accompanied by
supporting documentation acceptable in industry practice to support the disputed
amount. If the Parties are unable to resolve such dispute, either Party may
pursue any remedy available at law or in equity to enforce its rights under this
Contract. If notice of a disputed invoice is not furnished to Gatherer by the
date above, Producers will be deemed to have waived the right to dispute such
invoice, subject to Producers’ rights under Section 8.3 below. If Producers fail
to pay the undisputed amount of any statement rendered by Gatherer, when such
amount is due, interest will accrue on the unpaid balance from the date due
until the date of payment at a rate equal to the lower of (a) the then-effective
prime rate of interest published under “Money Rates” by The Wall Street Journal,
plus two percent (2%) per annum; or (b) the maximum applicable lawful interest
rate.

 

  8.3 Audit. Each Party will have the right, at its own expense, at all
reasonable times and during normal business hours, to examine the books and
records of the other Party and its designees responsible for carrying out such
Party’s obligations, to the extent necessary to verify the accuracy of any
statement, charge, computation, or demand made under or pursuant to this
Contract. Each Party agrees to keep, and agrees to cause its designees
responsible for carrying out such Party’s obligations to keep, records and books
of the account in accordance with generally accepted accounting principles and
practices in the industry. Each statement will be final as to both Parties
unless questioned in writing to the other Party within twenty-four (24) Months
following receipt.

 

Exhibit A-2 - Page 11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  8.4 Adequate Assurance of Performance. If (i) Producers fail to pay any
amounts due under this Contract according to the provisions hereof and such
failure continues for a period of ** Business Days after notice of such failure
is provided to Producers or (ii) Gatherer has reasonable grounds for insecurity
regarding the ability of Producers to pay any amounts due or to become due under
this Contract or to meet any other financial obligation of Producers under this
Contract, then Gatherer, by notice to Producers, may, singularly or in
combination with any other rights it may have, demand Adequate Assurance of
Performance by Producers. “Adequate Assurance of Performance” means at the
option of Producers, advance payment in cash by Producers to Gatherer for
Services to be provided under this Contract in the following Month, or delivery
to Gatherer by Producers of an Acceptable Letter of Credit in an amount equal to
not less than the aggregate proceeds due from Producers under the Contract for
the prior two-Month period. If Producers fail to provide Adequate Assurance of
Performance to Gatherer within ** Business Days after receipt of Gatherer’s
Notice, then Gatherer will have the right to suspend or reduce all Services
under this Contract without prior notice and without limiting any other rights
or remedies available to it under this Contract or otherwise. If Gatherer is
entitled to Adequate Assurance of Performance and exercises the right to suspend
or reduce services under this Section 8.4, then Producers will not be entitled
to take, or cause to be taken, any action under this Contract or otherwise
against Gatherer for such suspension or reduction. Failure of Gatherer to
exercise its right to suspend or reduce service as provided in this Section will
not constitute a waiver by Gatherer of any rights or remedies Gatherer may have
under the contract, applicable law, or otherwise.

 

9. FORCE MAJEURE AND TEMPORARY SUSPENSION OF OBLIGATIONS.

 

  9.1 Force Majeure.

 

  (a) Failure to Perform. Except with regard to a Party’s obligation to make
payments due under this Contract, no Party will be liable to the other for
failure to perform its obligations under this Contract to the extent such
failure was caused by Force Majeure.

 

  (b) Definition of Force Majeure. “Force Majeure” will include acts of God,
strikes, lockouts, or other industrial disputes or disturbances, acts of the
public enemy, wars, blockades, insurrections, riots, epidemics, landslides,
lightning, earthquakes, fires, tornadoes, hurricanes, storms, and warnings for
any of the foregoing which may necessitate the precautionary shut-down of wells,
plants, pipelines, gathering systems (including the System), or other related
facilities, floods, washouts, arrests, and restraints of governments and people,
civil disturbances, explosions, sabotage, freezing of wells or lines of pipe,
electric power shortages, necessity for compliance with any court order, or any
law, statute, ordinance, regulation or order promulgated by a governmental
authority having or asserting jurisdiction, inclement weather that necessitates
extraordinary measures and expense to construct facilities or maintain
operations, and any other event or cause, including mechanical failure,
structural failure, breakage of or accident to machinery, lines of pipe, or
wells, or the inability or failure of Downstream Transporter to receive Gas, not
within the reasonable control of the Party claiming suspension, other than
events subject to Section 9.2 below. “Force Majeure” will also include any event
qualifying as aforesaid and occurring with respect to the facilities or services
of either Party’s service providers providing a service or providing any
equipment, goods, supplies, or other services or items necessary to the
performance of such Party’s obligations under this Contract, but in each case
only to the extent such event is not within the reasonable control of the
affected Person.

 

  (c) Remedy of Event. No Party will be entitled to the benefit of the
provisions of Force Majeure to the extent the Party claiming Force Majeure has
failed to remedy the condition and to overcome the circumstances claimed to be
Force Majeure and to resume the performance of such covenants or obligations
with reasonable diligence and dispatch.

 

Exhibit A-2 - Page 12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (d) Strikes. Notwithstanding anything to the contrary in this Contract, the
Parties agree that the settlement of strikes, lockouts or other industrial
disturbances will be within the sole discretion of the Party experiencing such
disturbance.

 

  (e) Notice. The Party whose performance is prevented by Force Majeure must
provide notice to the other Parties. Initial notice may be given orally. Written
notice with reasonably full particulars of the event or occurrence, as well as
such Party’s plans for addressing the Force Majeure event, is required as soon
as reasonably practicable. Upon providing written notice of Force Majeure to the
other Parties, the affected Party will be relieved of its obligation, from the
onset of the Force Majeure, to make or accept delivery and redelivery of Gas, as
applicable, to the extent and for the duration of Force Majeure, and no Party
will be deemed to be in breach of its obligations under this Contract to the
extent that the fulfillment of such obligations is prevented by reason of an
event of Force Majeure.

 

  9.2 Other Excused Suspensions of Service.

 

  (a) In addition to Force Majeure, Gatherer also may temporarily suspend its
performance of Services under this Contract without liability to Producers due
to: (i) inspections, alterations, or repairs to any part of the System or any
required relocations or modifications of pipelines and other equipment and
facilities comprising part of the System necessary or desirable in the
Gatherer’s judgment acting as a reasonably prudent operator; (ii) in those
instances where Gatherer is required to obtain servitudes, rights-of-way,
grants, surface rights, permits, or licenses to enable it to fulfill its
obligations under this Contract, its inability to acquire, or delay in acquiring
(at commercially reasonable cost and after the exercise of reasonable diligence)
such servitudes, rights-of-way, grants, surface rights, permits, or licenses;
and (iii) in those instances where Gatherer is required to furnish labor,
materials, or supplies for the purpose of constructing or maintaining facilities
or is required to secure permits or permissions from any governmental authority
to enable it to fulfill its obligations under this Contract, its inability to
acquire, or delays on its part of in acquiring (at commercially reasonable cost
and after the exercise of reasonable diligence) the labor, materials, supplies,
permits, and permissions.

 

  (b) Gatherer will provide notice to Producers if Gatherer’s performance is
suspended by any event under Section 9.2(a). Initial notice may be given orally.
Written notice with reasonably full particulars of the event or occurrence, as
well as Gatherer’s plans for addressing the reason for the suspension, is
required as soon as reasonably practicable. Upon providing written notice of the
event to Producers, Gatherer will be relieved of its obligation, from the onset
of the event, to accept delivery and make redelivery of Gas to the extent and
for the duration of the event; provided that Gatherer will not be entitled to
the benefit of the provisions of this Section 9.2 to the extent Gatherer fails
to commence or resume the performance of the Services subject to the suspension
with reasonable diligence and dispatch.

 

10. MISCELLANEOUS.

 

  10.1

Contract Subject to Laws. This Contract is subject to all applicable state and
federal laws and to all applicable orders, rules, and regulations of any
governmental agency having jurisdiction. This Contract will be construed,
enforced, and interpreted according to the laws of the State of Texas, without
regard to the conflicts of law rules thereof. To the extent that the rights of
the Parties are not resolved by the Dispute Resolution Procedure attached as
Exhibit E-1, each Party irrevocably submits to the jurisdiction of the courts of
the State of Texas and the federal

 

Exhibit A-2 - Page 13



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  courts of the United States of America located in Dallas County, Texas over
any dispute or proceeding arising out of or relating to this Contract or any of
the transactions contemplated by this Contract, and each Party irrevocably
agrees that all claims in respect of such dispute or proceeding will be heard
and determined in such courts. Each Party irrevocably waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the venue of any dispute arising out of or relating to this Contract or
any of the transactions contemplated by this Contract brought in such court or
any defense of inconvenient forum for the maintenance of such dispute or action.
A judgment in any dispute heard in the venue specified by this Section may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law. EACH PARTY HEREBY IRREVOCABLY WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS CONTRACT. Any disputes between
the Parties over the redetermination of the System Fee under Section 3.3 of the
Base Contract will be resolved in accordance with the procedures in Exhibit E-2.
 

 

  10.2 Delivery of Notices. All invoices and other communications made pursuant
to this Contract will be in writing and will be made to the addresses specified
in Exhibit A-1 or as otherwise specified in writing by the respective Parties
from time to time. Notices will be deemed to have been served when received on a
Business Day, or on the Business Day first following receipt in the event of
receipt on a non-Business Day. In the absence of proof of the actual receipt
date, the following presumptions will apply. Notices sent by facsimile will be
deemed to have been received upon the sending Party’s receipt of its facsimile
machine’s confirmation of successful transmission. If the Day on which such
facsimile is received is not a Business Day or the time of receipt is after five
p.m. on a Business Day, then such facsimile will be deemed to have been received
on the next following Business Day. Notice by overnight mail or courier will be
deemed to have been received on the next Business Day after it was sent or such
earlier time as is confirmed by the receiving Party. Notice by first class mail
will be considered delivered 5 Business Days after mailing.

 

  10.3 Reports to Government Agencies. Gatherer does not represent or warrant
that any information it may furnish to Producers under the provisions of this
Contract will satisfy any of the requirements that may be imposed by any
applicable state or federal laws and by any applicable orders, rules, and
regulations of any governmental agency having jurisdiction. Further, Gatherer
does not assume the responsibility for the making of any reports to any
governmental agencies that are required to be made by or on behalf of Producers,
though Gatherer will provide any reasonable assistance requested by Producers in
connection with making any such reports.

 

  10.4 Waiver. No waiver by any Party of any default by any other Party in the
performance of any provision, condition, or requirement in this Contract will be
deemed to be a waiver of, or in any manner release the other from, performance
of any other provision, condition, or requirement in this Contract, nor deemed
to be a waiver of, or in any manner release the other from, future performance
of the same provision, condition, or requirement; nor will any delay or omission
of any Party to exercise any right under this Contract in any manner impair the
exercise of any such right or like right accruing to it thereafter.

 

  10.5 Assignment.

 

  (a) This Contract and the dedication in this Contract to Gatherer will
constitute covenants that run with the land for the full term of this Contract
and will be binding upon and inure to the benefit of the successors, assigns,
personal representatives, administrators, and heirs of the respective Parties.

 

  (b)

Gatherer may not assign this Contract unless (i) Gatherer is transferring its
ownership in the System to the same assignee, (ii) Gatherer also is assigning
any gas processing contract between Gatherer and Producers covering the
Dedicated Gas, and (iii) Gatherer obtains the prior written consent of
Producers, which consent will not be

 

Exhibit A-2 - Page 14



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  unreasonably withheld or delayed. Gatherer may not assign, transfer, or convey
ownership of the System unless (1) it is made subject to this Contract and
(2) the receiving party provides to CEMI, or its successor as agent under this
Contract, the receiving party’s acknowledgement of this Contract.

 

  (c) Producers may not assign this Contract except to the extent that the
assigning Party’s corresponding ownership interest in the Dedicated Properties
is transferred and the assigning Party obtains the prior written consent of
Gatherer, which consent will not be unreasonably withheld or delayed.

 

  (d) Following an assignment as set forth in (b) or (c) above, the assignor and
its Affiliates will be relieved of any further liability under this Contract
with respect to events, acts, or omissions arising after the effective date of
such assignment with respect to the assets, rights, and ownership interests (as
applicable) transferred.

 

  (e) This Contract is for the exclusive use of the Parties and their successors
and assigns permitted pursuant to this Section 10.5, and will not be assignable
in whole or in part to other persons, heirs, administrators, successors or
assigns.

 

  (f) Notwithstanding anything to the contrary above, (i) a Party may assign
this Contract in whole (but not in part) to any Affiliate of such Party without
the consent of the other Party, provided that the assigning Party will remain
liable for all obligations of the assignee under this Contract and (ii) Gatherer
may assign this Contract in whole (but not in part) without Producers’ consent
to any reasonably qualified operator with a credit rating comparable to the
credit rating of Gatherer’s ultimate parent on the Effective Date.

 

  (g) For purposes of this Section 10.5, a Change of Control with respect to a
Producer will be considered an assignment of this Contract by such Producer.

 

  (h) For purposes of this Section 10.5, a Change of Control with respect to
Gatherer will be considered an assignment of this Contract by Gatherer.

 

  10.6 Illegal, Invalid, or Unenforceable Terms. If any provision of this
Contract is held to be illegal, invalid, or unenforceable under the present or
future laws effective during the term of this Contract, (i) such provision will
be fully severable, (ii) this Contract will be construed and enforced
thenceforth as if such illegal, invalid, or unenforceable provision had never
comprised a part of this Contract, and (iii) the remaining provisions of this
Contract will remain in full force and effect and will not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Contract. Furthermore, (1) in lieu of such illegal, invalid, or unenforceable
provision, with a view to maintaining or restoring the commercial balance
between the Parties, there will be added as a part of this Contract a provision
as similar in terms to such illegal, invalid, or unenforceable provision as may
be possible and as may be legal, valid, and enforceable and which preserves the
economic benefits of this Contract consistent with the original intent of the
parties and (2) such illegality, invalidity, or unenforceability will not affect
the validity or enforceability in that jurisdiction of any other provision of
this Contract. If the parties cannot agree on replacement terms, then either
party may terminate this Contract by giving the other party written notice of
termination. Such termination will be effective no earlier than 60 Days after
the date of the notice.

 

  10.7 Multiple Counterparts. It is recognized and agreed that this Contract may
be executed in any number of counterparts, no one of which need be executed by
all Parties, or may be ratified, adopted, or consented to by separate
instrument, in writing specifically referring to this Contract. Delivery of an
executed signature page of this Contract by facsimile transmission will be
equally effective as delivery of a manually executed counterpart hereof. This
Contract will not become effective unless and until a counterpart hereof has
been executed by all Parties.

 

Exhibit A-2 - Page 15



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  10.8 No Partnership, Association, Etc. Nothing contained in this Contract will
be construed to create an association, trust, partnership, joint venture or
other business entity between the Parties or impose a trust or partnership duty,
obligation, or liability on or with regard to any Party.

 

  10.9 No Third Party Beneficiaries. Nothing in this Contract, expressed or
implied, will give or be construed to give any person, other than the Parties
and their successors and permitted assigns, any legal or equitable right, remedy
or claim under or in respect of this Contract or under any covenant, condition,
or provision contained in this Contract; and all such covenants, conditions, and
provisions will be for the sole benefit of the Parties.

 

  10.10 Designees and Representatives. Each Party will be entitled to use
designees and representatives when fulfilling its obligations and availing
itself of its rights under this Contract. Each Party’s performance in favor of
another Party’s duly nominated designee for such purpose will be construed as
performance in favor of such other Party.

 

  10.11 LIABILITIES. IN NO EVENT WILL ANY PARTY HAVE LIABILITY TO THE OTHER
PARTIES FOR REMOTE OR INDIRECT CONSEQUENTIAL LOSSES OR DAMAGES, OR PUNITIVE OR
EXEMPLARY DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE AND LOSS OF
ANTICIPATED PROFIT (EXCEPT TO THE EXTENT SUCH LOSS OF REVENUE OR ANTICIPATED
PROFIT IS ALSO DIRECT, ACTUAL DAMAGES), IRRESPECTIVE OF WHETHER THE LOSSES OR
DAMAGES WERE FORESEEABLE, RESULTING FROM OR ARISING OUT OF THE PERFORMANCE,
DEFECTIVE PERFORMANCE OR NON-PERFORMANCE BY ANY OR ALL OF THE PARTIES OF ITS OR
THEIR OBLIGATION(S) UNDER THIS CONTRACT, OR THE RESULT OF THE SOLE, ACTIVE,
PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY, BREACH OF DUTY
(STATUTORY OR OTHERWISE), OR OTHER FAULT OF OR VIOLATION OF ANY LAW OF THE PARTY
WHOSE LIABILITY IS BEING WAIVED, EXCEPT TO THE EXTENT SUCH LOSSES OR DAMAGES ARE
OWED TO A THIRD PARTY PURSUANT TO A CLAIM FOR WHICH A PARTY IS REQUIRED TO
PROVIDE AN INDEMNITY UNDER THIS CONTRACT.

 

  10.12 Entire Contract. This Contract constitutes the entire Contract between
the Parties concerning the subject matter hereof, and the same supersedes any
prior understandings or written or oral agreements relative to said matter. This
Contract may be amended, supplemented or modified only by a written instrument
duly executed by or on behalf of each Party.

 

  10.13 Joint Drafting. The Parties have participated jointly in the negotiation
and drafting of this Contract. In the event an ambiguity or question of intent
or interpretation arises, this Contract will be construed as if drafted jointly
by the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Contract.

 

  10.14 Specific Performance. The Parties acknowledge and agree (i) that each
Party would be irreparably harmed by a breach by the other Party of any of their
obligations under this Contract and (ii) that there would be no adequate remedy
at law or damages to compensate the non-breaching Party for any such breach. The
Parties agree that the non-breaching Party will be entitled to injunctive relief
requiring specific performance by the breaching Party of its obligations under
this Contract, and the Parties hereby consent and agree to the entry of such
injunctive relief.

 

  10.15

Confidentiality. The terms of this Contract (and the information that will be
provided under it) that have not been publicly disclosed with the prior written
consent of all of the Parties (“Information”) are confidential and proprietary
information of the Parties. Accordingly, each Party represents that it has not
and agrees that it will not and will cause its shareholders, members, directors,
officers, agents, advisors and Affiliates not to, disclose to any person any
Information or confirm any statement made by third parties regarding Information
unless all

 

Exhibit A-2 - Page 16



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  Parties have provided their prior written consent to such disclosure.
Furthermore, the Parties agree that they will make no use of the Information
except as specifically authorized by or otherwise required to perform or comply
with this Contract. Notwithstanding anything to the contrary under this
Section 10.15, Information will not include information that: (i) is in the
public domain; (ii) is previously known or independently developed by the Party;
or (iii) is acquired by the Party from any third party having a right to
disclose such information. Notwithstanding anything to the contrary under this
Section 10.15:

 

  (a) a Party may disclose Information to the extent such disclosure is required
by applicable law, regulation, governmental order, or by the rules of any stock
exchange upon which shares of the disclosing Party or any of its Affiliates are
registered or are in the process of being registered, which rules require the
disclosure to be made;

 

  (b) each Party may transmit Information to its partners, shareholders,
potential investors, purchasers and potential purchasers, lenders or potential
lenders, and their respective directors, officers, employees, agents or
representatives, including attorneys, accountants and consultants (collectively,
“Representatives”), but only to such Representatives who are informed of the
confidential nature of the Information and who agree to treat such Information
as confidential;

 

  (c) a Party may disclose Information to the extent necessary to comply with a
regulatory agency’s reporting requirements; and

 

  (d) a Party may disclose Information to the extent necessary to comply with
any legal process (by oral questions, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process) but will
promptly notify the other Party, prior to disclosure to the extent possible and
legally allowed, and will cooperate (consistent with the disclosing Party’s
legal obligations) with the other Party’s efforts to obtain protective orders or
similar restraints with respect to such disclosure at the expense of the other
Party.

The existence of this Contract is not subject to this confidentiality
obligation. The entry into, or filing of a memorandum in the applicable public
records with respect to, this Contract will not constitute a breach of this
Section.

 

  10.16 Representations and Authority. Each Party represents to the other Party
as of the Effective Date: (i) there are no suits, proceedings, judgments, or
orders by or before any governmental authority that materially adversely affect
its ability to perform this Contract or the rights of the other Parties under
this Contract; (ii) it is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation, and it has the legal right,
power and authority and is qualified to conduct its business, and to execute and
deliver this Contract and perform its obligations under this Contract; (iii) the
making and performance by it of this Contract is within its powers, and has been
duly authorized by all necessary action on its part; (iv) this Contract
constitutes a legal, valid, and binding act and obligation of it, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, and other laws affecting creditor’s rights generally, and with
regard to equitable remedies, to the discretion of the court before which
proceedings to obtain same may be pending; and (v) there are no bankruptcy,
insolvency, reorganization, receivership or other arrangement proceedings
pending or being contemplated by it. Producers and Gatherer jointly acknowledge
and agree that (a) the movement of Dedicated Gas on the System under this
Contract constitutes (and is intended to constitute for purposes of all
applicable laws in effect in each state) a movement of the Dedicated Gas that is
not subject to the jurisdiction of the Federal Energy Regulatory Commission
pursuant to the Natural Gas Act [15 US Code § 717, et seq.] or Natural Gas
Policy Act Section 311 [15 US Code § 3371], (b) the fees have been freely
negotiated and agreed upon as a result of good faith negotiations and are not
discriminatory or preferential, but are just, fair, and reasonable in light of
the Parties’ respective covenants and undertakings in this Contract during the
term of this Contract, and (c) neither Producers nor Gatherer had an unfair
advantage over the other during the negotiation of this Contract.

 

Exhibit A-2 - Page 17



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  10.17 Good Faith Performance. Without expanding the application of the Texas
Business & Commerce Code to this Contract, should it apply at all, and except as
otherwise provided by this Contract, the Parties expressly agree to perform and
enforce this Contract in a manner consistent with the obligation of good faith
which Section 1.304 of the Texas Business & Commerce Code imposes on contracts
to which it does apply, with the understandings and limitations that (a) it will
not be a violation of this provision to take a position or action, or to fail to
act, in circumstances which benefit only one Party or work to the detriment of
the other; (b) the Parties will not under any circumstances be deemed to have
fiduciary duties to each other or to have any kind of special relationship of
trust or confidence, all of which is expressly disclaimed; (c) a Party claiming
that the other Party violated this provision has the burden to establish that
the other Party acted in bad faith and unfairly; and (d) a Party’s good faith
and fairness will be judged based only on what they expressly knew or reasonably
anticipated at the time of such position, action, or omission.

 

  10.18 Changes in Laws. If following the date of this Contract there is a
change in any law, regulation, or legal requirement affecting the Services
provided by Gatherer which, in the reasonable judgment of Gatherer, materially
adversely affects the economics for Gatherer of the Services provided under this
Contract, then, upon notice by Gatherer to Producers, the Parties will as
promptly as practicable meet to negotiate in good faith such changes to the
terms of this Contract as may be necessary or appropriate to preserve and
continue for the Parties the rights and benefits originally contemplated for the
Parties by this Contract, with such amendment to this Contract to be effective
no later than the effective date of such new or amended applicable law. Change
in law, regulation, or legal requirement will not include (i) any changes
relating to taxes or assessments which are addressed in Section 4.2 of these
General Terms, (ii) any changes relating to income tax or (iii) those applying
to business or the public in general that do not have a disproportionate impact
on the Services provided by Gatherer.

 

Exhibit A-2 - Page 18



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT B

DEDICATION AREA, DEDICATED WELLS, SYSTEM FEE AND RECEIPT AND DELIVERY POINTS

 

A. DEDICATION AREA

See attached descriptions. The Dedication Area consists of the lands delineated
in the attached plat for each of the gathering sub-systems. The boundaries of
such areas are further described by the metes and bounds descriptions of the
area shown for each gathering sub-system. The Dedication Area also includes all
or part of the lands covered and described by the surveys and abstracts shown in
the attached list for each gathering sub-system, but to the extent any such
lands are outside of the boundary delineated by the metes and bounds
description, such lands will not be included in the Dedicated Area.

 

B. RECEIPT AND DELIVERY POINTS; DEDICATED WELLS

See Attached.

 

C. INITIAL SYSTEM FEES

Base System Fees (“Base Fee”):

 

     2012   2013   2014

1. Eagle Ford Rich Gas System ($/MMBTU)

   **   **   **

2. Eagle Ford Deep Oil System ($/MMBTU)

   **   **   **

3. Eagle Ford Shallow Oil System ($/MMBTU)

   **   **   **

4. Eagle Ford Treating System ($/MCF)

   **   **   **

The methodology for determining the System Fee for each System each Month in
2012, 2013, and 2014 is as follows:

1. Monthly Volumes Equal to Scheduled Volumes. If the actual volume of Gas
received hereunder from Producers in a Month at the Receipt Points on a System,
net of any measured Gas Lift Gas volumes (as provided in Section 5.2 of this
Base Contract) (the “Monthly Volume”) equals the Scheduled Volume (as determined
below) for that System for that Month, the System Fee shall be the Base Fee
shown above for that System.

2. Monthly Volumes Lower than Scheduled Volumes. If the Monthly Volume on a
System is less than the Scheduled Volume for that System for that Month, the
System Fee shall be the Base Fee shown above for that System as increased by a
percentage (Y%) determined as follows:

**

 

Exhibit B - Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

3. Monthly Volumes Greater than Scheduled Volumes. If the Monthly Volume on a
System is greater than the Scheduled Volume for that Month, the Base Fee shown
above for that System will be decreased by a percentage (Y%) determined as
follows:

**

4. Scheduled Volumes. The following are the “Scheduled Volumes:”

 

Scheduled Volumes (BBtu)

   **   **   **   **

Jul-2012

   **   **   **   **

Aug-2012

   **   **   **   **

Sep-2012

   **   **   **   **

Oct-2012

   **   **   **   **

Nov-2012

   **   **   **   **

Dec-2012

   **   **   **   **

Jan-2013

   **   **   **   **

Feb-2013

   **   **   **   **

Mar-2013

   **   **   **   **

Apr-2013

   **   **   **   **

May-2013

   **   **   **   **

Jun-2013

   **   **   **   **

Jul-2013

   **   **   **   **

Aug-2013

   **   **   **   **

Sep-2013

   **   **   **   **

Oct-2013

   **   **   **   **

Nov-2013

   **   **   **   **

Dec-2013

   **   **   **   **

Jan-2014

   **   **   **   **

Feb-2014

   **   **   **   **

Mar-2014

   **   **   **   **

Apr-2014

   **   **   **   **

May-2014

   **   **   **   **

Jun-2014

   **   **   **   **

Jul-2014

   **   **   **   **

Aug-2014

   **   **   **   **

Sep-2014

   **   **   **   **

Oct-2014

   **   **   **   **

Nov-2014

   **   **   **   **

Dec-2014

   **   **   **   **

(3) Volumes in MMCF.

 

Exhibit B - Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit B to Eagle Ford GGA - Dedication Area Map**

 

** One (1) page omitted pursuant to confidential treatment request.

 

Exhibit B - Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Eagle Ford Ex B - Legal Dedication**

 

GGS

 

SURVEY

 

ABSTRACT

 

SECT

 

BLK

 

COUNTY

 

STATE

                                   

 

** 59 pages omitted pursuant to confidential treatment request.

 

Exhibit B - Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Eagle Ford Ex B - Metes & Bounds**

 

** 30 pages omitted pursuant to confidential treatment request.

 

Exhibit B - Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Eagle Ford Ex B - Receipt and Delivery Points**

RECEIPT POINTS

 

Receipt Meters into the System

Meter No.   Meter Name   Gathering System

 

** 17 pages omitted pursuant to confidential treatment request.

DELIVERY POINTS

 

Delivery Meters off the System

Meter No.   Meter Name   Gathering System

 

** Two (2) pages omitted pursuant to confidential treatment request.

 

Exhibit B - Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Eagle Ford Ex B – Well Names

 

Property Name

  GGS

 

** 22 pages omitted pursuant to confidential treatment request.

 

Exhibit B - Page 7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT B-1 – PRIOR DEDICATIONS

One (1) page omitted pursuant to confidential treatment request.

 

Exhibit B-1 - Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT C-1

COST OF SERVICE CALCULATION METHODOLOGY

EAGLE FORD RICH GAS SYSTEM

 

1. Definitions. Capitalized terms used in this Exhibit C-1 have the meanings
given such terms in this Exhibit C-1. Other capitalized terms used in this
Exhibit C-1 are defined in the Base Contract.

“Capital Expenditure” means monies spent by Gatherer on capital expenditure
consistent with GAAP, including, but not limited to, costs associated with real
property, rights of ways, ancillary equipment, materials, construction costs and
labor to establish and maintain the System.

“Capital G&A Fee” means, for any Year during the Redetermination Period, an
amount equal to **% of the Capital Expenditure for that Year, including Capital
Expenditure for Third Party Wells approved by Producers in accordance with
Section 2.5(a)(i) of the Base Contract, but excluding Capital Expenditures for
Turnkey Projects.

“Compression Expense” means the sum of (a) maintenance and repair costs for
Gatherer-owned compression units and (b) monthly rental charges due by Gatherer
to a third party company (or Gatherer’s Affiliate) in the event compression
units are rented to provide compression services for the System.

“EBITDA” means Total Revenues minus Total Expenses, but before interest payments
on debt, income taxes, depreciation, and amortization of assets.

“Electric Fuel Expense” means the costs associated with electricity purchases to
run electric compression and such electricity purchases will be measured
separately from electricity to run the non-compression portions of the System.

“Escalation Factor” means ** (**%) annually, regardless of actual rate of
inflation.

“Fixed O&M” means fixed Operating Expenses that are not dependent on volume
flow.

“Forecasted Data” means Total Revenue, Total Expense, and Capital Expenditure
for time periods in which there is no Historical Data that are estimated during
the Redetermination Period based on the Volume Forecast for the System.

“Forecasted Year” means each Year within the COS Calculation for which there is
no Historical Data.

“G&A Expense” means expenses for operating Gatherer’s business that are not
directly linked to Gatherer’s products or services, including, without
limitation, expenses for certain salaries, rent and utility payments, generally
known as overhead.

“G&A Fee” means, for each Month in Year 2012, a fee per MMBTU for G&A Expenses
equal to the quotient of (a) the sum of: (i) $** multiplied by the average Daily
volumes of Gas received on the System in such Month up to ** BBTUs per Day, plus
(ii) $** multiplied by the average Daily volumes of Gas received on the System
in such Month equal to or in excess of ** BBTUs per Day but less than ** BBTUs
per Day, plus (iii) $** multiplied by the average Daily volumes of Gas received
on the System in such Month equal to or in excess of ** BBTUs per Day, divided
by (b) the average Daily volumes of Gas received on the System in such Month.
The G&A Fee is subject to annual escalation pursuant to Section 3.5 of this
Exhibit C-1.

“GAAP” means generally accepted accounting principles, consistently applied.

“Historical Data” means all actual information available for the System based on
the time (generally by Month) revenues are actually received and expenses and
Capital Expenditures are actually paid by Gatherer.

“Net Cash Flow” means EBITDA less total Capital Expenditure.

 

Exhibit C-1 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Operating Expense” means costs and expenses of Gatherer to operate the System,
other than Capital Expenditure, Compression Expense and G&A Expense.

“Redetermination Date” means January 1, 2015, and January 1 of each Year
thereafter during the Redetermination Period.

“Redetermination Period” means, for the System, the ** Year period commencing on
the Effective Date.

“Sample Calculation” means the sample calculation set forth as Schedule 1 to
this Exhibit C-1.

“Target IRR” has the meaning set forth in Section 2 of this Exhibit C-1.

“Taxes” means all taxes paid by Gatherer in accordance with the terms of the
Contract that are not reimbursed by Producers, expressly excluding income taxes.

“Terminal Date” means June 30 of the Terminal Year.

“Terminal EBITDA” means the EBITDA for the twelve (12) Months preceding the
Terminal Date.

“Terminal Value” means the estimated value of the System at the specified
Terminal Date which will at all times be assumed to be equal to ** times
Terminal EBITDA.

“Terminal Year” means the final Year of the Redetermination Period.

“Time Zero” means the first Day of a Redetermination Period and will remain
fixed.

“Total Expense” means the sum of Fixed O&M, Variable O&M, Compression Expense,
G&A Expense, and Taxes, if applicable.

“Total Revenue” means the sum of all revenue received by Gatherer for Gas
gathered on the System unless expressly excluded from the COS Calculation by the
Contract, including all revenue credited as shown in Section 3.2 below.

“Turnkey Project” means a project included in the Budget that is designed,
constructed, and managed entirely by a contractor engaged by Gatherer for a
fixed sum until the project is fully complete and ready to be handed over to
Gatherer, such that operation by Gatherer can begin immediately.

“Variable O&M” means those Operating Expenses that fluctuate based on volume.

“Volume Forecast” means for the System during the Redetermination Period, the
projected amounts of Gas that are to be produced and delivered from existing and
forecasted Dedicated Wells on the Dedicated Properties and received at the
Receipt Points during each Forecasted Year based on a ** Year drilling period
and a ** Year production period, but the Volume Forecast will not extend beyond
the Redetermination Period.

“Year” means the period commencing at the beginning of the Day on January 1 of
each calendar year and continuing through the end of the Day that commences on
December 31 of the same calendar year, except that the first Year will begin on
the Effective Date and continue through December 31, 2012, and the final Year
will end on June 30 of that Year.

 

Exhibit C-1 Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2. COS Calculation Framework. Gatherer will calculate the System Fee for
Producers in each COS Calculation so that the net present value of the Net Cash
Flow and Terminal Value, discounted to Time Zero at an ** (**%) discount rate
(“Target IRR”) over the Redetermination Period for the System, will be equal to
**. The COS Calculation will include all known Historical Data plus Forecasted
Data as described in Section 3.2 of this Exhibit C-1. As of Time Zero, for
purposes of the COS Calculation, Capital Expenditures are $** and EBITDA is $**.

 

3. Cost of Service Calculation Methodology.

 

  3.1 Model. Gatherer’s model for the COS Calculation will be in substantially
the form of the Sample Calculation unless otherwise agreed to by the Parties.
Gatherer will accumulate the data described in Section 3.2 below for the System
to populate the discounted cash flow model for the COS Calculation.

 

  3.2 Inputs. All items of Total Revenue, Total Expense and Capital Expenditures
will be allocated on a cash basis to the System without duplication.

 

  (a) Volume. Gatherer will convert the Volume Forecast from MCFs to MMBTUs in
accordance with the measurement provisions in the Contract and based upon the
most readily available Historical Data or, if Historical Data is not available,
based upon similarly situated Gas.

 

  (b) Revenue. Gatherer will include all Total Revenue Historical Data available
for both Producers and Third Parties (including amounts owed by Third Parties
which remain unpaid for more than 90 days after the due date) for previous
periods (in the same manner Total Revenue is determined for Forecast Data in
this section). For Third Party Gas volumes gathered by the Gatherer from
Dedicated Wells, the revenue included in Total Revenue Historical Data and
Forecasted Data from such Third Party Gas volumes shall be calculated based on
(i) the actual Third Party gathering fee if the fee has been approved by the
Producer or (ii) the System Fee if the actual Third Party gathering fee has not
been approved by the Producer. For the remaining term of the Redetermination
Period, Gatherer will forecast Total Revenue for the System by summing the
following: (i) the System Fee multiplied by the Volume Forecast less Gas Lift
Gas volumes (as provided in Section 5.2 of the Base Contract); provided that the
portion of the Volume Forecast that represents Third Party Gas produced from the
Dedicated Wells will be based on (x) the actual Third Party gathering fee if the
fee has been approved by Producers or (y) the System Fee if the actual Third
Party gathering fee has not been approved by Producers; (ii) for Third Party
Wells approved by Producers in accordance with Section 2.5(a)(i) of the Base
Contract, the expected revenues to be received from such Third Party Wells over
the Redetermination Period; (iii) for any Third Party Wells with Priority 1
Service for which the connection is not approved by Producers under
Section 2.5(a)(ii) of the Base Contract, **% of the System Fee multiplied by the
forecasted receipt point volumes over the Redetermination Period less the Gas
Lift Gas volumes from such Third Party Wells; (iv) for any Third Party Well that
does not receive Priority 1 Service pursuant to Section 2.5(b) of the Base
Contract, **% of the gathering fee applicable to Gas delivered to the System
from that Third Party Well multiplied by the forecasted receipt point volumes
over the Redetermination Period less the Gas Lift Gas volumes from such Third
Party Well; and (v) for any Producer Installed Asset in accordance with
Section 3.4 of Exhibit F of the Base Contract, **% of the System Fee multiplied
by expected volumes from such Producer Installed Asset over the Redetermination
Period.

 

  (c) Fixed O&M. The Operating Expense set forth in the Budget will be used to
determine the Fixed O&M for the first Forecasted Year. The Fixed O&M for
subsequent Forecasted Years will be adjusted upwards annually by the Escalation
Factor.

 

Exhibit C-1 Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (d) Variable O&M. The Operating Expense set forth in the Budget will be used
to determine the Variable O&M for the first Forecasted Year. The Variable O&M
for subsequent Forecasted Years will be adjusted upwards annually by the
Escalation Factor and scaled to reflect Volume Forecast in each Forecasted Year.

 

  (e) G&A Expense. G&A Expense will equal the product of (a) the applicable G&A
Fee multiplied by (b) the sum of (i) Gas actually received at the Receipt Points
according to the Historical Data, plus (ii) Gas forecasted to be received at the
Receipt Points based on the Volume Forecast, plus (iii) any volumes attributable
to Third Party Wells approved by Producers in accordance with Section 2.5(a)(i)
of the Base Contract.

 

  (f) Compression Expense. If Gatherer rents or otherwise employs compression
units pursuant to the terms of this Contract, Gatherer will, if not already
under contract, negotiate reasonable market rental or service rates and include
any applicable Compression Expense in the Total Expenses, including any future
compression units required to support the Volume Forecast. Forecasted
Compression Expense should be escalated at the Escalation Factor.

 

  (g) Capital Expenditure. Gatherer will include all Capital Expenditure
Historical Data (including any Capital G&A Fees) available for previous periods,
excluding Capital Expenditure for Third Party Wells not approved by Producers
under Section 2.5(a)(ii) of the Base Contract. Gatherer will estimate the future
Capital Expenditure, including future Capital G&A Fees and Capital Expenditure
for Third Party Wells approved by Producers under Section 2.5(a)(i) of the Base
Contract for the System, for a period of ** Forecasted Years, but in no
circumstance will the forecast for Capital Expenditure extend beyond the
Redetermination Period. In each COS Calculation, the Budget will be used to
determine the Capital Expenditure for the first Forecasted Year. The development
of the assumptions associated with projecting future Capital Expenditure for
subsequent Forecasted Years will be determined by Gatherer in a reasonable
manner, so long as the assumptions are (a) reflective of current market rates,
costs and expenditures, and (b) commercially reasonable and proportionate to the
Volume Forecast and Historical Data.

 

  3.3 Excluded Fuel Expenses. Electric Fuel Expense will be billed directly to
Producers and will not be included in the COS Calculation.

 

  3.4 Lean Gas. The costs incurred by Gatherer to secure a lean Gas supply under
Section 3.5 of the Base Contract will be included in the COS Calculation and the
costs to purchase such lean Gas will be billed separately by Gatherer each
Month, unless the lean Gas has been provided by the Producers under Section 3.5
of the Base Contract.

 

  3.5 Escalation - G&A Fee and Taxes. In each COS Calculation, for the first
Forecasted Year, the G&A Fee and Taxes will be adjusted in proportion to the
Inflation Factor. In no event will the adjustment result in a decrease of the
G&A Fee from the last effective amount. Beginning in the second Forecasted Year
and all Forecasted Years thereafter in the COS Calculation, the Escalation
Factor will be applied to the following inputs in the Forecasted Data: G&A Fee
and Taxes.

 

Exhibit C-1 Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

4. Categorization of Inputs to COS Calculation. Gatherer will calculate the
System Fee for the System needed to achieve the Target IRR. The System Fee will
be calculated and applied on an MMBTU basis. Gatherer will categorize revenues,
costs, and expenses into the categories described below in Section 5.2 of this
Exhibit C-1. Gatherer will use its reasonable judgment and acceptable industry
practices to allocate funds to Capital Expenditure, Total Expense and Total
Revenue under the methodologies in this Exhibit C-1.

 

5. Scope and Budget Process. Producers and Gatherer will collaborate and work
together each Year to develop the capital expenditure projects (the “Scope”) to
be implemented by Gatherer for the following Year.

 

  5.1 Volumes and System Requirements. By September 1st of each Year during the
Redetermination Period, Producers will provide the Volume Forecast to Gatherer,
along with a summary of Producers’ System requirements, including: (i) expected
rig count; (ii) aggregate number, location, and timing of pad locations and well
connections; (iii) well type curves; (iv) aggregate volumes of Gas to be
delivered to the System; (v) System capacity and pressure; and (vii) any other
System requirements (collectively, the “System Requirements”).

 

  5.2 Scope and Budget. By October 1st of each Year during the Redetermination
Period, Gatherer will develop and deliver to Producers a projected Scope and
budget (the “Budget”) for the following Year to meet System Requirements. The
Budget will be broken down into five general categories: well connect capital
expenditure, infrastructure capital expenditure, facilities capital expenditure,
operations support and other capital expenditure, and Operating Expense.
Gatherer will reasonably consider and incorporate the suggestions and input of
Producers into the preparation of the Scope and Budget. The Scope and Budget
also will include projects that Gatherer reasonably believes are necessary for
the System to be in compliance with applicable laws, rules, and regulations of
any governmental authority and any other projects that Gatherer reasonably
believes are necessary to meet applicable health, safety, and environmental
requirements or standards (“Compliance Projects”). With respect to a single
project or a series of related projects with Capital Expenditures in excess of
** (“Material Project”), Gatherer will provide project level detail for such
projects as part of the Budget, along with key assumptions and design basis by
Budget category.

 

  5.3 Final Scope. The Parties will work together to reach agreement on the
final Scope for the following Year by November 1st of each Year during the
Redetermination Period. The Scope will optimize the design and capital
efficiency of the System while maintaining the System Requirements, and will
contain a description of System design (including pipeline diameters, pipe
specifications, facilities, and buildings), Material Projects, and estimated
construction time, with a reasonably detailed description of Gatherer’s
anticipated construction projects for the Year.

 

  5.4 Initial Scope and Budget. The Scope and Budget for the Year beginning
January 1, 2013 is attached as Schedule 2 to this Exhibit C-1.

 

  5.5 Elevation of Disputes. Any disputes regarding the preparation of the Scope
and Budget in any Year will be resolved in accordance with the process described
in Exhibit E-1.

 

  5.6 Implementation of Scope. Gatherer will implement and execute the Scope
each Year. All actual Capital Expenditure incurred and paid by Gatherer to
implement the Scope will be included in the COS Calculations, consistent with
GAAP, but without limiting any of the provisions in this Exhibit C-1.

 

  5.7 Updates; Terminated or Delayed Projects.

(i) Updates. Gatherer will provide at least quarterly updates to Producers on
the Scope and Budget, including actual expenditures by Budget category, a
comparison of actual

 

Exhibit C-1 Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

expenditures by Budget category relative to the targets in the Budget, and an
explanation of costs incurred and anticipated by category. At least quarterly,
Producers will provide a reasonably detailed description of any changes to the
Volume Forecast and System Requirements.

(ii) Terminated or Delayed Projects. Except for Compliance Projects, Producers
have the right to delay or terminate Material Projects included in the Scope,
and Gatherer will update and adjust the Budget to account for such terminated or
delayed projects. All incurred costs and expenses related to any such terminated
or delayed projects will be included in the COS Calculations.

 

  5.8 Adjustment of Contract Standards. If Gatherer’s ability to meet any of the
performance standards shown in Exhibit F is affected by the Scope, System
design, or any subsequent changes to the Scope or System design agreed to by
Gatherer and Producers, then such performance standards will be adjusted or
waived to the extent that the Scope, System design, or any changes in the Scope
or System design would preclude or otherwise limit or affect Gatherer’s ability
to meet or achieve such performance standards.

 

  5.9 Performance. Subject to the limitations in the Contract and this Exhibit
C-1, Gatherer will prepare the Scope and Budget, and manage its implementation
of the Scope and Budget, as a reasonably prudent operator. Producers will
prepare the Volume Forecasts and System Requirements each Year in a reasonable
manner and in accordance with industry accepted oil and gas reservoir
engineering practices.

 

6. COS Calculation Disputes. Any disputes between the Parties over the final COS
Calculation will be resolved in accordance with the procedures in Exhibit E-2 of
the Base Contract.

 

Exhibit C-1 Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 1 TO EXHIBIT C-1**

Sample Calculation - Eagle Ford Rich

 

                   

BBtu/d

                 

($’000)

       

System Fee

  $**  

G&A Fee Tiers

  $/MMBtu   Min Vol.   Max Vol.     Time Zero EBITDA   **    

Inflation Factor

  **%   Tier 1     $**   **   **     Time Zero Capital Expenditure  

**

   

Escalation Factor

  **%   Tier 2     $**   **   **                   Tier 3     $**   **          
     

Target IRR

  **%                        

Terminal Multiple

  **x    Capital G&A Fee       **%              

     

6/30/12

 

7/31/12

   

8/31/12

   

9/30/12

   

10/30/12

   

11/30/12

   

12/31/12

   

1/31/13

   

2/28/13

   

3/31/13

   

4/30/13

   

5/31/13

   

6/30/13

 

Escalation Factor

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Gathering Volume - BBtu

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

System Fee ($/MMBtu)

       $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $
* *    $ * *    $ * *    $ * * 

Revenue ($’000)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Compression Expense

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Variable O&M

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Fixed O&M

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Taxes

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

G&A Expense

         * *      * *      * *      * *      * *      * *      * *      * *     
* *      * *      * *      * * 

EBITDA ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

Well Connect Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Infrastructure Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Facilities Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Operations Support and Other

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Capital G&A Fee

         * *      * *      * *      * *      * *      * *      * *      * *     
* *      * *      * *      * * 

Total Capex ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

Terminal Value

                                                                                
                   

Net Cash Flow ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

NPV

   **                                

G&A Expense Calculation

                          

Volume - Tier 1 (BBtu/d)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Volume - Tier 2 (BBtu/d)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Volume - Tier 3 (BBtu/d)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Volume - Tier 1 ($/MMtu/d)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

Volume - Tier 2 ($/MMtu/d)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

Volume - Tier 3 ($/MMtu/d)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

 

** 20 pages omitted pursuant to confidential treatment request.

 

Schedule 1 to Exhibit C-1 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 2 TO EXHIBIT C-1**

Initial Scope and Budget - Eagle Ford Rich Gas System

 

** One (1) page omitted pursuant to confidential treatment request.

 

Schedule 2 to Exhibit C-1 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT C-2

COST OF SERVICE CALCULATION METHODOLOGY

EAGLE FORD DEEP OIL

 

1. Definitions. Capitalized terms used in this Exhibit C-2 have the meanings
given such terms in this Exhibit C-2. Other capitalized terms used in this
Exhibit C-2 are defined in the Base Contract.

“Capital Expenditure” means monies spent by Gatherer on capital expenditure
consistent with GAAP, including, but not limited to, costs associated with real
property, rights of ways, ancillary equipment, materials, construction costs and
labor to establish and maintain the System.

“Capital G&A Fee” means, for any Year during the Redetermination Period, an
amount equal to **% of the Capital Expenditure for that Year, including Capital
Expenditure for Third Party Wells approved by Producers in accordance with
Section 2.5(a)(i) of the Base Contract, but excluding Capital Expenditures for
Turnkey Projects.

“Compression Expense” means the sum of (a) maintenance and repair costs for
Gatherer-owned compression units and (b) monthly rental charges due by Gatherer
to a third party company (or Gatherer’s Affiliate) in the event compression
units are rented to provide compression services for the System.

“EBITDA” means Total Revenues minus Total Expenses, but before interest payments
on debt, income taxes, depreciation, and amortization of assets.

“Electric Fuel Expense” means the costs associated with electricity purchases to
run electric compression and such electricity purchases will be measured
separately from electricity to run the non-compression portions of the System.

“Escalation Factor” means ** annually, regardless of actual rate of inflation.

“Fixed O&M” means fixed Operating Expenses that are not dependent on volume
flow.

“Forecasted Data” means Total Revenue, Total Expense, and Capital Expenditure
for time periods in which there is no Historical Data that are estimated during
the Redetermination Period based on the Volume Forecast for the System.

“Forecasted Year” means each Year within the COS Calculation for which there is
no Historical Data.

“G&A Expense” means expenses for operating Gatherer’s business that are not
directly linked to Gatherer’s products or services, including, without
limitation, expenses for certain salaries, rent and utility payments, generally
known as overhead.

“G&A Fee” means, for each Month in Year 2012, a fee per MMBTU for G&A Expenses
equal to the quotient of (a) the sum of: (i) $** multiplied by the average Daily
volumes of Gas received on the System in such Month up to ** BBTUs per Day, plus
(ii) $** multiplied by the average Daily volumes of Gas received on the System
in such Month equal to or in excess of ** BBTUs per Day but less than ** BBTUs
per Day, plus (iii) $** multiplied by the average Daily volumes of Gas received
on the System in such Month equal to or in excess of ** BBTUs per Day, divided
by (b) the average Daily volumes of Gas received on the System in such Month.
The G&A Fee is subject to annual escalation pursuant to Section 3.5 of this
Exhibit C-2.

“GAAP” means generally accepted accounting principles, consistently applied.

“Historical Data” means all actual information available for the System based on
the time (generally by Month) revenues are actually received and expenses and
Capital Expenditures are actually paid by Gatherer.

“Net Cash Flow” means EBITDA less total Capital Expenditure.

 

Exhibit C-2 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Operating Expense” means costs and expenses of Gatherer to operate the System,
other than Capital Expenditure, Compression Expense and G&A Expense.

“Redetermination Date” means January 1, 2015, and January 1 of each Year
thereafter during the Redetermination Period.

“Redetermination Period” means, for the System, the ** Year period commencing on
the Effective Date.

“Sample Calculation” means the sample calculation set forth as Schedule 1 to
this Exhibit C-2.

“Target IRR” has the meaning set forth in Section 2 of this Exhibit C-2.

“Taxes” means all taxes paid by Gatherer in accordance with the terms of the
Contract that are not reimbursed by Producers, expressly excluding income taxes.

“Terminal Date” means June 30 of the Terminal Year.

“Terminal EBITDA” means the EBITDA for the twelve (12) Months preceding the
Terminal Date.

“Terminal Value” means the estimated value of the System at the specified
Terminal Date which will at all times be assumed to be equal to ** times
Terminal EBITDA.

“Terminal Year” means the final Year of the Redetermination Period.

“Time Zero” means the first Day of a Redetermination Period and will remain
fixed.

“Total Expense” means the sum of Fixed O&M, Variable O&M, Compression Expense,
G&A Expense, and Taxes, if applicable.

“Total Revenue” means the sum of all revenue received by Gatherer for Gas
gathered on the System unless expressly excluded from the COS Calculation by the
Contract, including all revenue credited as shown in Section 3.2 below.

“Turnkey Project” means a project included in the Budget that is designed,
constructed, and managed entirely by a contractor engaged by Gatherer for a
fixed sum until the project is fully complete and ready to be handed over to
Gatherer, such that operation by Gatherer can begin immediately.

“Variable O&M” means those Operating Expenses that fluctuate based on volume.

“Volume Forecast” means for the System during the Redetermination Period, the
projected amounts of Gas that are to be produced and delivered from existing and
forecasted Dedicated Wells on the Dedicated Properties and received at the
Receipt Points during each Forecasted Year based on a ** Year drilling period
and a ** Year production period, but the Volume Forecast will not extend beyond
the Redetermination Period.

“Year” means the period commencing at the beginning of the Day on January 1 of
each calendar year and continuing through the end of the Day that commences on
December 31 of the same calendar year, except that the first Year will begin on
the Effective Date and continue through December 31, 2012, and the final Year
will end on June 30 of that Year.

 

Exhibit C-2 Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2. COS Calculation Framework. Gatherer will calculate the System Fee for
Producers in each COS Calculation so that the net present value of the Net Cash
Flow and Terminal Value, discounted to Time Zero at an ** (**%) discount rate
(“Target IRR”) over the Redetermination Period for the System, will be equal to
**. The COS Calculation will include all known Historical Data plus Forecasted
Data as described in Section 3.2 of this Exhibit C-2. As of Time Zero, for
purposes of the COS Calculation, Capital Expenditures are $** which is a **
amount, and EBITDA is $** which is a ** amount.

 

3. Cost of Service Calculation Methodology.

 

  3.1 Model. Gatherer’s model for the COS Calculation will be in substantially
the form of the Sample Calculation unless otherwise agreed to by the Parties.
Gatherer will accumulate the data described in Section 3.2 below for the System
to populate the discounted cash flow model for the COS Calculation.

 

  3.2 Inputs. All items of Total Revenue, Total Expense and Capital Expenditures
will be allocated on a cash basis to the System without duplication.

 

  (a) Volume. Gatherer will convert the Volume Forecast from MCFs to MMBTUs in
accordance with the measurement provisions in the Contract and based upon the
most readily available Historical Data or, if Historical Data is not available,
based upon similarly situated Gas.

 

  (b) Revenue. Gatherer will include all Total Revenue Historical Data available
for both Producers and Third Parties (including amounts owed by Third Parties
which remain unpaid for more than 90 days after the due date) for previous
periods (in the same manner Total Revenue is determined for Forecast Data in
this section). For Third Party Gas volumes gathered by the Gatherer from
Dedicated Wells, the revenue included in Total Revenue Historical Data and
Forecasted Data from such Third Party Gas volumes shall be calculated based on
(i) the actual Third Party gathering fee if the fee has been approved by the
Producer or (ii) the System Fee if the actual Third Party gathering fee has not
been approved by the Producer. For the remaining term of the Redetermination
Period, Gatherer will forecast Total Revenue for the System by summing the
following: (i) the System Fee multiplied by the Volume Forecast less Gas Lift
Gas volumes (as provided in Section 5.2 of the Base Contract); provided that the
portion of the Volume Forecast that represents Third Party Gas produced from the
Dedicated Wells will be based on (x) the actual Third Party gathering fee if the
fee has been approved by Producers or (y) the System Fee if the actual Third
Party gathering fee has not been approved by Producers; (ii) for Third Party
Wells approved by Producers in accordance with Section 2.5(a)(i) of the Base
Contract, the expected revenues to be received from such Third Party Wells over
the Redetermination Period; (iii) for any Third Party Wells with Priority 1
Service for which the connection is not approved by Producers under
Section 2.5(a)(ii) of the Base Contract, **% of the System Fee multiplied by the
forecasted receipt point volumes over the Redetermination Period less the Gas
Lift Gas volumes from such Third Party Wells; (iv) for any Third Party Well that
does not receive Priority 1 Service pursuant to Section 2.5(b) of the Base
Contract, **% of the gathering fee applicable to Gas delivered to the System
from that Third Party Well multiplied by the forecasted receipt point volumes
over the Redetermination Period less the Gas Lift Gas volumes from such Third
Party Well; and (v) for any Producer Installed Asset in accordance with
Section 3.4 of Exhibit F of the Base Contract, **% of the System Fee multiplied
by expected volumes from such Producer Installed Asset over the Redetermination
Period.

 

  (c) Fixed O&M. The Operating Expense set forth in the Budget will be used to
determine the Fixed O&M for the first Forecasted Year. The Fixed O&M for
subsequent Forecasted Years will be adjusted upwards annually by the Escalation
Factor.

 

Exhibit C-2 Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (d) Variable O&M. The Operating Expense set forth in the Budget will be used
to determine the Variable O&M for the first Forecasted Year. The Variable O&M
for subsequent Forecasted Years will be adjusted upwards annually by the
Escalation Factor and scaled to reflect Volume Forecast in each Forecasted Year.

 

  (e) G&A Expense. G&A Expense will equal the product of (a) the applicable G&A
Fee multiplied by (b) the sum of (i) Gas actually received at the Receipt Points
according to the Historical Data, plus (ii) Gas forecasted to be received at the
Receipt Points based on the Volume Forecast, plus (iii) any volumes attributable
to Third Party Wells approved by Producers in accordance with Section 2.5(a)(i)
of the Base Contract.

 

  (f) Compression Expense. If Gatherer rents or otherwise employs compression
units pursuant to the terms of this Contract, Gatherer will, if not already
under contract, negotiate reasonable market rental or service rates and include
any applicable Compression Expense in the Total Expenses, including any future
compression units required to support the Volume Forecast. Forecasted
Compression Expense should be escalated at the Escalation Factor.

 

  (g) Capital Expenditure. Gatherer will include all Capital Expenditure
Historical Data (including any Capital G&A Fees) available for previous periods,
excluding Capital Expenditure for Third Party Wells not approved by Producers
under Section 2.5(a)(ii) of the Base Contract. Gatherer will estimate the future
Capital Expenditure, including future Capital G&A Fees and Capital Expenditure
for Third Party Wells approved by Producers under Section 2.5(a)(i) of the Base
Contract for the System, for a period of ** Forecasted Years, but in no
circumstance will the forecast for Capital Expenditure extend beyond the
Redetermination Period. In each COS Calculation, the Budget will be used to
determine the Capital Expenditure for the first Forecasted Year. The development
of the assumptions associated with projecting future Capital Expenditure for
subsequent Forecasted Years will be determined by Gatherer in a reasonable
manner, so long as the assumptions are (a) reflective of current market rates,
costs and expenditures, and (b) commercially reasonable and proportionate to the
Volume Forecast and Historical Data.

 

  3.3 Excluded Fuel Expense. Electric Fuel Expense will be billed directly to
Producers and will not be included in the COS Calculation.

 

  3.4 Lean Gas. The costs incurred by Gatherer to secure a lean Gas supply under
Section 3.5 of the Base Contract will be included in the COS Calculation and the
costs to purchase such lean Gas will be billed separately by Gatherer each
Month, unless the lean Gas has been provided by the Producers under Section 3.5
of the Base Contract.

 

  3.5 Escalation - G&A Fee and Taxes. In each COS Calculation, for the first
Forecasted Year, the G&A Fee and Taxes will be adjusted in proportion to the
Inflation Factor. In no event will the adjustment result in a decrease of the
G&A Fee from the last effective amount. Beginning in the second Forecasted Year
and all Forecasted Years thereafter in the COS Calculation, the Escalation
Factor will be applied to the following inputs in the Forecasted Data: G&A Fee
and Taxes.

 

Exhibit C-2 Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

4. Categorization of Inputs to COS Calculation. Gatherer will calculate the
System Fee for the System needed to achieve the Target IRR. The System Fee will
be calculated and applied on an MMBTU basis. Gatherer will categorize revenues,
costs, and expenses into the categories described below in Section 5.2 of this
Exhibit C-2. Gatherer will use its reasonable judgment and acceptable industry
practices to allocate funds to Capital Expenditure, Total Expense and Total
Revenue under the methodologies in this Exhibit C-2.

 

5. Scope and Budget Process. Producers and Gatherer will collaborate and work
together each Year to develop the capital expenditure projects (the “Scope”) to
be implemented by Gatherer for the following Year.

 

  5.1 Volumes and System Requirements. By September 1st of each Year during the
Redetermination Period, Producers will provide the Volume Forecast to Gatherer,
along with a summary of Producers’ System requirements, including: (i) expected
rig count; (ii) aggregate number, location, and timing of pad locations and well
connections; (iii) well type curves; (iv) aggregate volumes of Gas to be
delivered to the System; (v) System capacity and pressure; and (vii) any other
System requirements (collectively, the “System Requirements”).

 

  5.2 Scope and Budget. By October 1st of each Year during the Redetermination
Period, Gatherer will develop and deliver to Producers a projected Scope and
budget (the “Budget”) for the following Year to meet System Requirements. The
Budget will be broken down into five general categories: well connect capital
expenditure, infrastructure capital expenditure, facilities capital expenditure,
operations support and other capital expenditure, and Operating Expense.
Gatherer will reasonably consider and incorporate the suggestions and input of
Producers into the preparation of the Scope and Budget. The Scope and Budget
also will include projects that Gatherer reasonably believes are necessary for
the System to be in compliance with applicable laws, rules, and regulations of
any governmental authority and any other projects that Gatherer reasonably
believes are necessary to meet applicable health, safety, and environmental
requirements or standards (“Compliance Projects”). With respect to a single
project or a series of related projects with Capital Expenditures in excess of
** (“Material Project”), Gatherer will provide project level detail for such
projects as part of the Budget, along with key assumptions and design basis by
Budget category.

 

  5.3 Final Scope. The Parties will work together to reach agreement on the
final Scope for the following Year by November 1st of each Year during the
Redetermination Period. The Scope will optimize the design and capital
efficiency of the System while maintaining the System Requirements, and will
contain a description of System design (including pipeline diameters, pipe
specifications, facilities, and buildings), Material Projects, and estimated
construction time, with a reasonably detailed description of Gatherer’s
anticipated construction projects for the Year.

 

  5.4 Initial Scope and Budget. The Scope and Budget for the Year beginning
January 1, 2013 is attached as Schedule 2 to this Exhibit C-2.

 

  5.5 Elevation of Disputes. Any disputes regarding the preparation of the Scope
and Budget in any Year will be resolved in accordance with the process described
in Exhibit E-1.

 

  5.6 Implementation of Scope. Gatherer will implement and execute the Scope
each Year. All actual Capital Expenditure incurred and paid by Gatherer to
implement the Scope will be included in the COS Calculations, consistent with
GAAP, but without limiting any of the provisions in this Exhibit C-2.

 

  5.7 Updates; Terminated or Delayed Projects.

(i) Updates. Gatherer will provide at least quarterly updates to Producers on
the Scope and Budget, including actual expenditures by Budget category, a
comparison of actual

 

Exhibit C-2 Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

expenditures by Budget category relative to the targets in the Budget, and an
explanation of costs incurred and anticipated by category. At least quarterly,
Producers will provide a reasonably detailed description of any changes to the
Volume Forecast and System Requirements.

(ii) Terminated or Delayed Projects. Except for Compliance Projects, Producers
have the right to delay or terminate Material Projects included in the Scope,
and Gatherer will update and adjust the Budget to account for such terminated or
delayed projects. All incurred costs and expenses related to any such terminated
or delayed projects will be included in the COS Calculations.

 

  5.8 Adjustment of Contract Standards. If Gatherer’s ability to meet any of the
performance standards shown in Exhibit F is affected by the Scope, System
design, or any subsequent changes to the Scope or System design agreed to by
Gatherer and Producers, then such performance standards will be adjusted or
waived to the extent that the Scope, System design, or any changes in the Scope
or System design would preclude or otherwise limit or affect Gatherer’s ability
to meet or achieve such performance standards.

 

  5.9 Performance. Subject to the limitations in the Contract and this Exhibit
C-2, Gatherer will prepare the Scope and Budget, and manage its implementation
of the Scope and Budget, as a reasonably prudent operator. Producers will
prepare the Volume Forecasts and System requirements each Year in a reasonable
manner and in accordance with industry accepted oil and gas reservoir
engineering practices.

 

6. COS Calculation Disputes. Any disputes between the Parties over the final COS
Calculation will be resolved in accordance with the procedures in Exhibit E-2 of
the Base Contract.

 

Exhibit C-2 Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 1 TO EXHIBIT C-2**

Sample Calculation - Eagle Ford Deep

 

                   

BBtu/d

                 

($’000)

       

System Fee

  $**  

G&A Fee Tiers

  $/MMBtu   Min Vol.   Max Vol.     Time Zero EBITDA   **    

Inflation Factor

  **%   Tier 1     $**   **   **     Time Zero Capital Expenditure  

**

   

Escalation Factor

  **%   Tier 2     $**   **   **                   Tier 3     $**   **          
     

Target IRR

  **%                        

Terminal Multiple

  **x  

Capital G&A Fee

    **%              

     

6/30/12

 

7/31/12

   

8/31/12

   

9/30/12

   

10/31/12

   

11/30/12

   

12/31/12

   

1/31/13

   

2/28/13

   

3/31/13

   

4/30/13

   

5/31/13

   

6/30/13

 

Escalation Factor

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Gathering Volume - BBtu

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

System fee ($/MMBtu)

       $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $
* *    $ * *    $ * *    $ * * 

Revenue ($’000)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Compression Expense

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Variable O&M

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Fixed O&M

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Taxes

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

G&A Expense

         * *      * *      * *      * *      * *      * *      * *      * *     
* *      * *      * *      * * 

EBITDA ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

Well Connect Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Infrastructure Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Facilities Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Operations Support and Other

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Capital G&A Fee

         * *      * *      * *      * *      * *      * *      * *      * *     
* *      * *      * *      * * 

Total Capex ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

Terminal Value

                                                                                
                   

Net Cash Flow ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

NPV

   **                                

G&A Expense Calculation

                          

Volume - Tier 1 (BBtu/d)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Volume - Tier 2 (BBtu/d)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Volume - Tier 3 (BBtu/d)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Fees - Tier 1 ($/MMBtu)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

Fees - Tier 2 ($/MMBtu)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

Fees - Tier 3 ($/MMBtu)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

 

** 20 pages omitted pursuant to confidential treatment request.

 

Schedule 1 to Exhibit C-2 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 2 TO EXHIBIT C-2**

Initial Scope and Budget - Eagle Ford Deep Oil System

 

** Four (4) pages omitted pursuant to confidential treatment request.

 

Schedule 2 to Exhibit C-2 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT C-3

COST OF SERVICE CALCULATION METHODOLOGY

EAGLE FORD SHALLOW OIL

 

1. Definitions. Capitalized terms used in this Exhibit C-3 have the meanings
given such terms in this Exhibit C-3. Other capitalized terms used in this
Exhibit C-3 are defined in the Base Contract.

“Capital Expenditure” means monies spent by Gatherer on capital expenditure
consistent with GAAP, including, but not limited to, costs associated with real
property, rights of ways, ancillary equipment, materials, construction costs and
labor to establish and maintain the System.

“Capital G&A Fee” means, for any Year during the Redetermination Period, an
amount equal to **% of the Capital Expenditure for that Year, including Capital
Expenditure for Third Party Wells approved by Producers in accordance with
Section 2.5(a)(i) of the Base Contract, but excluding Capital Expenditures for
Turnkey Projects.

“Compression Expense” means the sum of (a) maintenance and repair costs for
Gatherer-owned compression units and (b) monthly rental charges due by Gatherer
to a third party company (or Gatherer’s Affiliate) in the event compression
units are rented to provide compression services for the System.

“EBITDA” means Total Revenues minus Total Expenses, but before interest payments
on debt, income taxes, depreciation, and amortization of assets.

“Electric Fuel Expense” means the costs associated with electricity purchases to
run electric compression and such electricity purchases will be measured
separately from electricity to run the non-compression portions of the System.

“Escalation Factor” means ** (**%) annually, regardless of actual rate of
inflation.

“Fixed O&M” means fixed Operating Expenses that are not dependent on volume
flow.

“Forecasted Data” means Total Revenue, Total Expense, and Capital Expenditure
for time periods in which there is no Historical Data that are estimated during
the Redetermination Period based on the Volume Forecast for the System.

“Forecasted Year” means each Year within the COS Calculation for which there is
no Historical Data.

“G&A Expense” means expenses for operating Gatherer’s business that are not
directly linked to Gatherer’s products or services, including, without
limitation, expenses for certain salaries, rent and utility payments, generally
known as overhead.

“G&A Fee” means, for each Month in Year 2012, a fee per MMBTU for G&A Expenses
equal to the quotient of (a) the sum of: (i) $** multiplied by the average Daily
volumes of Gas received on the System in such Month up to ** BBTUs per Day, plus
(ii) $** multiplied by the average Daily volumes of Gas received on the System
in such Month equal to or in excess of ** BBTUs per Day but less than ** BBTUs
per Day, plus (iii) $** multiplied by the average Daily volumes of Gas received
on the System in such Month equal to or in excess of ** BBTUs per Day, divided
by (b) the average Daily volumes of Gas received on the System in such Month.
The G&A Fee is subject to annual escalation pursuant to Section 3.5 of this
Exhibit C-3.

“GAAP” means generally accepted accounting principles, consistently applied.

“Historical Data” means all actual information available for the System based on
the time (generally by Month) revenues are actually received and expenses and
Capital Expenditures are actually paid by Gatherer.

“Net Cash Flow” means EBITDA less total Capital Expenditure.

 

Exhibit C-3 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Operating Expense” means costs and expenses of Gatherer to operate the System,
other than Capital Expenditure, Compression Expense and G&A Expense.

“Redetermination Date” means January 1, 2015, and January 1 of each Year
thereafter during the Redetermination Period.

“Redetermination Period” means, for the System, the ** Year period commencing on
the Effective Date.

“Sample Calculation” means the sample calculation set forth as Schedule 1 to
this Exhibit C-3.

“Target IRR” has the meaning set forth in Section 2 of this Exhibit C-3.

“Taxes” means all taxes paid by Gatherer in accordance with the terms of the
Contract that are not reimbursed by Producers, expressly excluding income taxes.

“Terminal Date” means June 30 of the Terminal Year.

“Terminal EBITDA” means the EBITDA for the twelve (12) Months preceding the
Terminal Date.

“Terminal Value” means the estimated value of the System at the specified
Terminal Date which will at all times be assumed to be equal to ** times
Terminal EBITDA.

“Terminal Year” means the final Year of the Redetermination Period.

“Time Zero” means the first Day of a Redetermination Period and will remain
fixed.

“Total Expense” means the sum of Fixed O&M, Variable O&M, Compression Expense,
G&A Expense, and Taxes, if applicable.

“Total Revenue” means the sum of all revenue received by Gatherer for Gas
gathered on the System unless expressly excluded from the COS Calculation by the
Contract, including all revenue credited as shown in Section 3.2 below.

“Turnkey Project” means a project included in the Budget that is designed,
constructed, and managed entirely by a contractor engaged by Gatherer for a
fixed sum until the project is fully complete and ready to be handed over to
Gatherer, such that operation by Gatherer can begin immediately.

“Variable O&M” means those Operating Expenses that fluctuate based on volume.

“Volume Forecast” means for the System during the Redetermination Period, the
projected amounts of Gas that are to be produced and delivered from existing and
forecasted Dedicated Wells on the Dedicated Properties and received at the
Receipt Points during each Forecasted Year based on a ** Year drilling period
and a ** Year production period, but the Volume Forecast will not extend beyond
the Redetermination Period.

“Year” means the period commencing at the beginning of the Day on January 1 of
each calendar year and continuing through the end of the Day that commences on
December 31 of the same calendar year, except that the first Year will begin on
the Effective Date and continue through December 31, 2012, and the final Year
will end on June 30 of that Year.

 

2. COS Calculation Framework. Gatherer will calculate the System Fee for
Producers in each COS Calculation so that the net present value of the Net Cash
Flow and Terminal Value, discounted to Time Zero at an ** (**%) discount rate
(“Target IRR”) over the Redetermination Period for the System, will be equal to
**. The COS Calculation will include all known Historical Data plus Forecasted
Data as described in Section 3.2 of this Exhibit C-3. As of Time Zero, for
purposes of the COS Calculation, Capital Expenditures are $**, which is a **
amount, and EBITDA is $**, which is a ** amount.

 

Exhibit C-3 Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

3. Cost of Service Calculation Methodology.

 

  3.1 Model. Gatherer’s model for the COS Calculation will be in substantially
the form of the Sample Calculation unless otherwise agreed to by the Parties.
Gatherer will accumulate the data described in Section 3.2 below for the System
to populate the discounted cash flow model for the COS Calculation.

 

  3.2 Inputs. All items of Total Revenue, Total Expense and Capital Expenditures
will be allocated on a cash basis to the System without duplication.

 

  (a) Volume. Gatherer will convert the Volume Forecast from MCFs to MMBTUs in
accordance with the measurement provisions in the Contract and based upon the
most readily available Historical Data or, if Historical Data is not available,
based upon similarly situated Gas.

 

  (b) Revenue. Gatherer will include all Total Revenue Historical Data available
for both Producers and Third Parties (including amounts owed by Third Parties
which remain unpaid for more than 90 days after the due date) for previous
periods (in the same manner Total Revenue is determined for Forecast Data in
this section). For Third Party Gas volumes gathered by the Gatherer from
Dedicated Wells, the revenue included in Total Revenue Historical Data and
Forecasted Data from such Third Party Gas volumes shall be calculated based on
(i) the actual Third Party gathering fee if the fee has been approved by the
Producer or (ii) the System Fee if the actual Third Party gathering fee has not
been approved by the Producer. For the remaining term of the Redetermination
Period, Gatherer will forecast Total Revenue for the System by summing the
following: (i) the System Fee multiplied by the Volume Forecast less Gas Lift
Gas volumes (as provided in Section 5.2 of the Base Contract); provided that the
portion of the Volume Forecast that represents Third Party Gas produced from the
Dedicated Wells will be based on (x) the actual Third Party gathering fee if the
fee has been approved by Producers or (y) the System Fee if the actual Third
Party gathering fee has not been approved by Producers; (ii) for Third Party
Wells approved by Producers in accordance with Section 2.5(a)(i) of the Base
Contract, the expected revenues to be received from such Third Party Wells over
the Redetermination Period; (iii) for any Third Party Wells with Priority 1
Service for which the connection is not approved by Producers under
Section 2.5(a)(ii) of the Base Contract, **% of the System Fee multiplied by the
forecasted receipt point volumes over the Redetermination Period less the Gas
Lift Gas volumes from such Third Party Wells; (iv) for any Third Party Well that
does not receive Priority 1 Service pursuant to Section 2.5(b) of the Base
Contract, **% of the gathering fee applicable to Gas delivered to the System
from that Third Party Well multiplied by the forecasted receipt point volumes
over the Redetermination Period less the Gas Lift Gas volumes from such Third
Party Well; and (v) for any Producer Installed Asset in accordance with
Section 3.4 of Exhibit F of the Base Contract, **% of the System Fee multiplied
by expected volumes from such Producer Installed Asset over the Redetermination
Period.

 

  (c) Fixed O&M. The Operating Expense set forth in the Budget will be used to
determine the Fixed O&M for the first Forecasted Year. The Fixed O&M for
subsequent Forecasted Years will be adjusted upwards annually by the Escalation
Factor.

 

  (d) Variable O&M. The Operating Expense set forth in the Budget will be used
to determine the Variable O&M for the first Forecasted Year. The Variable O&M
for subsequent Forecasted Years will be adjusted upwards annually by the
Escalation Factor and scaled to reflect Volume Forecast in each Forecasted Year.

 

  (e)

G&A Expense. G&A Expense will equal the product of (a) the applicable G&A Fee
multiplied by (b) the sum of (i) Gas actually received at the Receipt Points
according to

 

Exhibit C-3 Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  the Historical Data, plus (ii) Gas forecasted to be received at the Receipt
Points based on the Volume Forecast, plus (iii) any volumes attributable to
Third Party Wells approved by Producers in accordance with Section 2.5(a)(i) of
the Base Contract.

 

  (f) Compression Expense. If Gatherer rents or otherwise employs compression
units pursuant to the terms of this Contract, Gatherer will, if not already
under contract, negotiate reasonable market rental or service rates and include
any applicable Compression Expense in the Total Expenses, including any future
compression units required to support the Volume Forecast. Forecasted
Compression Expense should be escalated at the Escalation Factor.

 

  (g) Capital Expenditure. Gatherer will include all Capital Expenditure
Historical Data (including any Capital G&A Fees) available for previous periods,
excluding Capital Expenditure for Third Party Wells not approved by Producers
under Section 2.5(a)(ii) of the Base Contract. Gatherer will estimate the future
Capital Expenditure, including future Capital G&A Fees and Capital Expenditure
for Third Party Wells approved by Producers under Section 2.5(a)(i) of the Base
Contract for the System, for a period of ** Forecasted Years, but in no
circumstance will the forecast for Capital Expenditure extend beyond the
Redetermination Period. In each COS Calculation, the Budget will be used to
determine the Capital Expenditure for the first Forecasted Year. The development
of the assumptions associated with projecting future Capital Expenditure for
subsequent Forecasted Years will be determined by Gatherer in a reasonable
manner, so long as the assumptions are (a) reflective of current market rates,
costs and expenditures, and (b) commercially reasonable and proportionate to the
Volume Forecast and Historical Data.

 

  3.3 Fuel Expense. Electric Fuel Expense will be billed directly to Producers
and will not be included in the COS Calculation.

 

  3.4 Lean Gas. The costs incurred by Gatherer to secure a lean Gas supply under
Section 3.5 of the Base Contract will be included in the COS Calculation and the
costs to purchase such lean Gas will be billed separately by Gatherer each
Month, unless the lean Gas has been provided by the Producers under Section 3.5
of the Base Contract.

 

  3.5 Escalation - G&A Fee and Taxes. In each COS Calculation, for the first
Forecasted Year, the G&A Fee and Taxes will be adjusted in proportion to the
Inflation Factor. In no event will the adjustment result in a decrease of the
G&A Fee from the last effective amount. Beginning in the second Forecasted Year
and all Forecasted Years thereafter in the COS Calculation, the Escalation
Factor will be applied to the following inputs in the Forecasted Data: G&A Fee
and Taxes.

 

4. Categorization of Inputs to COS Calculation. Gatherer will calculate the
System Fee for the System needed to achieve the Target IRR. The System Fee will
be calculated and applied on an MMBTU basis. Gatherer will categorize revenues,
costs, and expenses into the categories described below in Section 5.2 of this
Exhibit C-3. Gatherer will use its reasonable judgment and acceptable industry
practices to allocate funds to Capital Expenditure, Total Expense and Total
Revenue under the methodologies in this Exhibit C-3.

 

5. Scope and Budget Process. Producers and Gatherer will collaborate and work
together each Year to develop the capital expenditure projects (the “Scope”) to
be implemented by Gatherer for the following Year.

 

  5.1 Volumes and System Requirements. By September 1st of each Year during the
Redetermination Period, Producers will provide the Volume Forecast to Gatherer,
along with a summary of Producers’ System requirements, including: (i) expected
rig count; (ii) aggregate number, location, and timing of pad locations and well
connections; (iii) well type curves; (iv) aggregate volumes of Gas to be
delivered to the System; (v) System capacity and pressure; and (vii) any other
System requirements (collectively, the “System Requirements”).

 

Exhibit C-3 Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  5.2 Scope and Budget. By October 1st of each Year during the Redetermination
Period, Gatherer will develop and deliver to Producers a projected Scope and
budget (the “Budget”) for the following Year to meet System Requirements. The
Budget will be broken down into five general categories: well connect capital
expenditure, infrastructure capital expenditure, facilities capital expenditure,
operations support and other capital expenditure, and Operating Expense.
Gatherer will reasonably consider and incorporate the suggestions and input of
Producers into the preparation of the Scope and Budget. The Scope and Budget
also will include projects that Gatherer reasonably believes are necessary for
the System to be in compliance with applicable laws, rules, and regulations of
any governmental authority and any other projects that Gatherer reasonably
believes are necessary to meet applicable health, safety, and environmental
requirements or standards (“Compliance Projects”). With respect to a single
project or a series of related projects with Capital Expenditures in excess of
** (“Material Project”), Gatherer will provide project level detail for such
projects as part of the Budget, along with key assumptions and design basis by
Budget category.

 

  5.3 Final Scope. The Parties will work together to reach agreement on the
final Scope for the following Year by November 1st of each Year during the
Redetermination Period. The Scope will optimize the design and capital
efficiency of the System while maintaining the System Requirements, and will
contain a description of System design (including pipeline diameters, pipe
specifications, facilities, and buildings), Material Projects, and estimated
construction time, with a reasonably detailed description of Gatherer’s
anticipated construction projects for the Year.

 

  5.4 Initial Scope and Budget. The Scope and Budget for the Year beginning
January 1, 2013 is attached as Schedule 2 to this Exhibit C-3.

 

  5.5 Elevation of Disputes. Any disputes regarding the preparation of the Scope
and Budget in any Year will be resolved in accordance with the process described
in Exhibit E-1.

 

  5.6 Implementation of Scope. Gatherer will implement and execute the Scope
each Year. All actual Capital Expenditure incurred and paid by Gatherer to
implement the Scope will be included in the COS Calculations, consistent with
GAAP, but without limiting any of the provisions in this Exhibit C-3.

 

  5.7 Updates; Terminated or Delayed Projects.

(i) Updates. Gatherer will provide at least quarterly updates to Producers on
the Scope and Budget, including actual expenditures by Budget category, a
comparison of actual expenditures by Budget category relative to the targets in
the Budget, and an explanation of costs incurred and anticipated by category. At
least quarterly, Producers will provide a reasonably detailed description of any
changes to the Volume Forecast and System Requirements.

(ii) Terminated or Delayed Projects. Except for Compliance Projects, Producers
have the right to delay or terminate Material Projects included in the Scope,
and Gatherer will update and adjust the Budget to account for such terminated or
delayed projects. All incurred costs and expenses related to any such terminated
or delayed projects will be included in the COS Calculations.

 

  5.8 Adjustment of Contract Standards. If Gatherer’s ability to meet any of the
performance standards shown in Exhibit F is affected by the Scope, System
design, or any subsequent changes to the Scope or System design agreed to by
Gatherer and Producers, then such performance standards will be adjusted or
waived to the extent that the Scope, System design, or any changes in the Scope
or System design would preclude or otherwise limit or affect Gatherer’s ability
to meet or achieve such performance standards.

 

Exhibit C-3 Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  5.9 Performance. Subject to the limitations in the Contract and this Exhibit
C-3, Gatherer will prepare the Scope and Budget, and manage its implementation
of the Scope and Budget, as a reasonably prudent operator. Producers will
prepare the Volume Forecasts and System requirements each Year in a reasonable
manner and in accordance with industry accepted oil and gas reservoir
engineering practices.

 

6. COS Calculation Disputes. Any disputes between the Parties over the final COS
Calculation will be resolved in accordance with the procedures in Exhibit E-2 of
the Base Contract.

 

Exhibit C-3 Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 1 TO EXHIBIT C-3**

Sample Calculation - Eagle Ford Shallow

 

                   

BBtu/d

                 

($’000)

       

System Fee

  $**  

G&A Fee Tiers

  $/MMBtu   Min Vol.   Max Vol.     Time Zero EBITDA   **    

Inflation Factor

  **%   Tier 1     $**   **   **     Time Zero Capital Expenditure  

**

   

Escalation Factor

  **%   Tier 2     $**   **   **                   Tier 3     $**   **          
     

Target IRR

  **%                        

Terminal Multiple

  **x  

Capital G&A Fee

    **%              

     

6/30/12

 

7/31/12

   

8/31/12

   

9/30/12

   

10/30/12

   

11/30/12

   

12/31/12

   

1/31/13

   

2/28/13

   

3/31/13

   

4/30/13

   

5/31/13

   

6/30/13

 

Escalation Factor

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Gathering Volume - BBtu

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

System fee ($/MMBtu)

       $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $
* *    $ * *    $ * *    $ * * 

Revenue ($’000)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Compression Expense

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Variable O&M

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Fixed O&M

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Taxes

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

G&A Expense

         * *      * *      * *      * *      * *      * *      * *      * *     
* *      * *      * *      * * 

EBITDA ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

Well Connect Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Infrastructure Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Facilities Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Operations Support and Other

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Capital G&A Fee

         * *      * *      * *      * *      * *      * *      * *      * *     
* *      * *      * *      * * 

Total Capex ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

Terminal Value

                                                                                
                   

Net Cash Flow ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

NPV

   **                                

G&A Expense Calculation

                          

Volume - Tier 1 (BBtu/d)

          **         **         **         **         **         **         ** 
       **         **         **         **         ** 

Volume - Tier 2 (BBtu/d)

          **         **         **         **         **         **         ** 
       **         **         **         **         ** 

Volume - Tier 3 (BBtu/d)

          **         **         **         **         **         **         ** 
       **         **         **         **         ** 

Fees - Tier 1 ($/MMBtu)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

Fees - Tier 2 ($/MMBtu)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

Fees - Tier 3 ($/MMBtu)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

 

** 20 pages omitted pursuant to confidential treatment request.

 

Schedule 1 to Exhibit C-3 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 2 TO EXHIBIT C-3**

Initial Scope and Budget - Eagle Ford Shallow Oil System

 

** One (1) page omitted pursuant to confidential treatment request.

 

Schedule 2 to Exhibit C-3 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT C-4

COST OF SERVICE CALCULATION METHODOLOGY

EAGLE FORD TREATING

 

1. Definitions. Capitalized terms used in this Exhibit C-4 have the meanings
given such terms in this Exhibit C-4. Other capitalized terms used in this
Exhibit C-4 are defined in the Base Contract.

“Capital Expenditure” means monies spent by Gatherer on capital expenditure
consistent with GAAP, including, but not limited to, costs associated with real
property, rights of ways, ancillary equipment, materials, construction costs and
labor to establish and maintain the System.

“Capital G&A Fee” means, for any Year during the Redetermination Period, an
amount equal to **% of the Capital Expenditure for that Year, but excluding
Capital Expenditures for Turnkey Projects.

“Compression Expense” means the sum of (a) maintenance and repair costs for
Gatherer-owned compression units and (b) monthly rental charges due by Gatherer
to a third party company (or Gatherer’s Affiliate) in the event compression
units are rented to provide compression services for the System.

“EBITDA” means Total Revenues minus Total Expenses, but before interest payments
on debt, income taxes, depreciation, and amortization of assets.

“Electric Fuel Expense” means the costs associated with electricity purchases to
run electric compression and such electricity purchases will be measured
separately from electricity to run the non-compression portions of the System.

“Escalation Factor” means ** (**%) annually, regardless of actual rate of
inflation.

“Fixed O&M” means fixed Operating Expenses that are not dependent on volume
flow.

“Forecasted Data” means Total Revenue, Total Expense, and Capital Expenditure
for time periods in which there is no Historical Data that are estimated during
the Redetermination Period based on the Volume Forecast for the System.

“Forecasted Year” means each Year within the COS Calculation for which there is
no Historical Data.

“G&A Expense” means expenses for operating Gatherer’s business that are not
directly linked to Gatherer’s products or services, including, without
limitation, expenses for certain salaries, rent and utility payments, generally
known as overhead.

“G&A Fee” means, for each Month in Year 2012, a fee per MCF for G&A Expenses
equal to the quotient of (a) the sum of: (i) $** multiplied by the average Daily
volumes of Gas received on the System in such Month up to ** MMCFs per Day, plus
(ii) $** multiplied by the average Daily volumes of Gas received on the System
in such Month equal to or in excess of ** MMCFs per Day but less than ** MMCFs
per Day, plus (iii) $** multiplied by the average Daily volumes of Gas received
on the System in such Month equal to or in excess of ** MMCFs per Day, divided
by (b) the average Daily volumes of Gas received on the System in such Month.
The G&A Fee is subject to annual escalation pursuant to Section 3.5 of this
Exhibit C-4.

“GAAP” means generally accepted accounting principles, consistently applied.

“Historical Data” means all actual information available for the System based on
the time (generally by Month) revenues are actually received and expenses and
Capital Expenditures are actually paid by Gatherer.

“Net Cash Flow” means EBITDA less total Capital Expenditure.

“Operating Expense” means costs and expenses of Gatherer to operate the System,
other than Capital Expenditure, Compression Expense and G&A Expense.

 

Exhibit C-4 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Redetermination Date” means January 1, 2015, and January 1 of each Year
thereafter during the Redetermination Period.

“Redetermination Period” means, for the System, the ** Year period commencing on
the Effective Date.

“Sample Calculation” means the sample calculation set forth as Schedule 1 to
this Exhibit C-4.

“Target IRR” has the meaning set forth in Section 2 of this Exhibit C-4.

“Taxes” means all taxes paid by Gatherer in accordance with the terms of the
Contract that are not reimbursed by Producers, expressly excluding income taxes.

“Terminal Date” means June 30 of the Terminal Year.

“Terminal EBITDA” means the EBITDA for the twelve (12) Months preceding the
Terminal Date.

“Terminal Value” means the estimated value of the System at the specified
Terminal Date which will at all times be assumed to be equal to ** times
Terminal EBITDA.

“Terminal Year” means the final Year of the Redetermination Period.

“Time Zero” means the first Day of a Redetermination Period and will remain
fixed.

“Total Expense” means the sum of Fixed O&M, Variable O&M, Compression Expense,
G&A Expense, and Taxes, if applicable.

“Total Revenue” means the sum of all revenue received by Gatherer for Gas
gathered on the System unless expressly excluded from the COS Calculation by the
Contract, including all revenue credited as shown in Section 3.2 below.

“Turnkey Project” means a project included in the Budget that is designed,
constructed, and managed entirely by a contractor engaged by Gatherer for a
fixed sum until the project is fully complete and ready to be handed over to
Gatherer, such that operation by Gatherer can begin immediately.

“Variable O&M” means those Operating Expenses that fluctuate based on volume.

“Volume Forecast” means for the System during the Redetermination Period, the
projected amounts of Gas that are to be produced and delivered from existing and
forecasted Dedicated Wells on the Dedicated Properties and received at the
Receipt Points, net of any measured Gas Lift Gas volumes (as provided in
Section 5.2 of the Base Contract), and treated at the treating facilities during
each Forecasted Year based on a ** Year drilling period and a ** Year production
period, but the Volume Forecast will not extend beyond the Redetermination
Period.

“Year” means the period commencing at the beginning of the Day on January 1 of
each calendar year and continuing through the end of the Day that commences on
December 31 of the same calendar year, except that the first Year will begin on
the Effective Date and continue through December 31, 2012, and the final Year
will end on June 30 of that Year.

 

Exhibit C-4 Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2. COS Calculation Framework. Gatherer will calculate the System Fee for
Producers in each COS Calculation so that the net present value of the Net Cash
Flow and Terminal Value, discounted to Time Zero at an ** (**%) discount rate
(“Target IRR”) over the Redetermination Period for the System, will be equal to
**. The COS Calculation will include all known Historical Data plus Forecasted
Data as described in Section 3.2 of this Exhibit C-4. As of Time Zero, for
purposes of the COS Calculation, Capital Expenditures are $**, which is a **
amount, and EBITDA is $**, which is a ** amount.

 

3. Cost of Service Calculation Methodology.

 

  3.1 Model. Gatherer’s model for the COS Calculation will be in substantially
the form of the Sample Calculation unless otherwise agreed to by the Parties.
Gatherer will accumulate the data described in Section 3.2 below for the System
to populate the discounted cash flow model for the COS Calculation.

 

  3.2 Inputs. All items of Total Revenue, Total Expense and Capital Expenditures
will be allocated on a cash basis to the System without duplication.

 

  (a) Volume. Gatherer will use the Volume Forecast in MCF to calculate the
System Fee for the Eagle Ford Treating System.

 

  (b) Revenue. Gatherer will include all Total Revenue Historical Data available
for both Producers and Third Parties (including amounts owed by Third Parties
which remain unpaid for more than 90 days after the due date) for previous
periods (in the same manner Total Revenue is determined for Forecast Data in
this section). For Third Party Gas volumes gathered by the Gatherer from
Dedicated Wells and treated at the treating facilities, the revenue included in
Total Revenue Historical Data and Forecasted Data from such Third Party Gas
volumes shall be calculated based on (i) the actual Third Party treating fee if
the fee has been approved by the Producer or (ii) the System Fee if the actual
Third Party treating fee has not been approved by the Producer. For the
remaining term of the Redetermination Period, Gatherer will forecast Total
Revenue for the System by summing the following: (i) the System Fee multiplied
by the Volume Forecast; provided that the portion of the Volume Forecast that
represents Third Party Gas produced from the Dedicated Wells will be based on
(x) the actual Third Party gathering fee if the fee has been approved by
Producers or (y) the System Fee if the actual Third Party gathering fee has not
been approved by Producers; (ii) for Third Party Wells approved by Producers in
accordance with Section 2.5(a)(i) of the Base Contract, the expected revenues to
be received from such Third Party Wells over the Redetermination Period;
(iii) for any Third Party Wells with Priority 1 Service for which the connection
is not approved by Producers under Section 2.5(a)(ii) of the Base Contract, **%
of the System Fee multiplied by the forecasted volumes received at the inlet of
the treating facilities over the Redetermination Period from such Third Party
Wells; (iv) for any Third Party Well that does not receive Priority 1 Service
pursuant to Section 2.5(b) of the Base Contract, **% of the treating fee
applicable to Gas delivered to the System from that Third Party Well multiplied
by the forecasted volumes received at the inlet of the treating facilities over
the Redetermination Period from such Third Party Well; and (v) for any Producer
Installed Asset in accordance with Section 3.4 of Exhibit F of the Base
Contract, **% of the System Fee multiplied by expected volumes received at the
inlet of the treating facilities from such Producer Installed Asset over the
Redetermination Period.

 

  (c) Fixed O&M. The Operating Expense set forth in the Budget will be used to
determine the Fixed O&M for the first Forecasted Year. The Fixed O&M for
subsequent Forecasted Years will be adjusted upwards annually by the Escalation
Factor.

 

  (d) Variable O&M. The Operating Expense set forth in the Budget will be used
to determine the Variable O&M for the first Forecasted Year. The Variable O&M
for subsequent Forecasted Years will be adjusted upwards annually by the
Escalation Factor and scaled to reflect Volume Forecast in each Forecasted Year.

 

Exhibit C-4 Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (e) G&A Expense. G&A Expense will equal the product of (a) the applicable G&A
Fee multiplied by (b) the sum of (i) Gas actually received at the Receipt Points
according to the Historical Data, plus (ii) Gas forecasted to be received at the
Receipt Points based on the Volume Forecast, plus (iii) any volumes attributable
to Third Party Wells approved by Producers in accordance with Section 2.5(a)(i)
of the Base Contract.

 

  (f) Compression Expense. If Gatherer rents or otherwise employs compression
units pursuant to the terms of this Contract, Gatherer will, if not already
under contract, negotiate reasonable market rental or service rates and include
any applicable Compression Expense in the Total Expenses, including any future
compression units required to support the Volume Forecast. Forecasted
Compression Expense should be escalated at the Escalation Factor.

 

  (g) Capital Expenditure. Gatherer will include all Capital Expenditure
Historical Data (including any Capital G&A Fees) available for previous periods.
Gatherer will estimate the future Capital Expenditure, including future Capital
G&A Fees, for a period of ** Forecasted Years, but in no circumstance will the
forecast for Capital Expenditure extend beyond the Redetermination Period. In
each COS Calculation, the Budget will be used to determine the Capital
Expenditure for the first Forecasted Year. The development of the assumptions
associated with projecting future Capital Expenditure for subsequent Forecasted
Years will be determined by Gatherer in a reasonable manner, so long as the
assumptions are (a) reflective of current market rates, costs and expenditures,
and (b) commercially reasonable and proportionate to the Volume Forecast and
Historical Data.

 

  3.3 Excluded Fuel Expense. Electric Fuel Expense will be billed directly to
Producers and will not be included in the COS Calculation.

 

  3.4 Lean Gas. The costs incurred by Gatherer to secure a lean Gas supply under
Section 3.5 of the Base Contract will be included in the COS Calculation and the
costs to purchase such lean Gas will be billed separately by Gatherer each
Month, unless the lean Gas has been provided by the Producers under Section 3.5
of the Base Contract.

 

  3.5 Escalation - G&A Fee and Taxes. In each COS Calculation, for the first
Forecasted Year, the G&A Fee and Taxes will be adjusted in proportion to the
Inflation Factor. In no event will the adjustment result in a decrease of the
G&A Fee from the last effective amount. Beginning in the second Forecasted Year
and all Forecasted Years thereafter in the COS Calculation, the Escalation
Factor will be applied to the following inputs in the Forecasted Data: G&A Fee
and Taxes.

 

Exhibit C-4 Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

4. Categorization of Inputs to COS Calculation. Gatherer will calculate the
System Fee for the System needed to achieve the Target IRR. The System Fee will
be calculated and applied on an MCF basis. Gatherer will categorize revenues,
costs, and expenses into the categories described below in Section 5.2 of this
Exhibit C-4. Gatherer will use its reasonable judgment and acceptable industry
practices to allocate funds to Capital Expenditure, Total Expense and Total
Revenue under the methodologies in this Exhibit C-4.

 

5. Scope and Budget Process. Producers and Gatherer will collaborate and work
together each Year to develop the capital expenditure projects (the “Scope”) to
be implemented by Gatherer for the following Year.

 

  5.1 Volumes and System Requirements. By September 1st of each Year during the
Redetermination Period, Producers will provide the Volume Forecast to Gatherer,
along with a summary of Producers’ System requirements (the “System
Requirements”).

 

  5.2 Scope and Budget. By October 1st of each Year during the Redetermination
Period, Gatherer will develop and deliver to Producers a projected Scope and
budget (the “Budget”) for the following Year to meet System Requirements. The
Budget will be broken down into four general categories: infrastructure capital
expenditure, facilities capital expenditure, operations support and other
capital expenditure, and Operating Expense. Gatherer will reasonably consider
and incorporate the suggestions and input of Producers into the preparation of
the Scope and Budget. The Scope and Budget also will include projects that
Gatherer reasonably believes are necessary for the System to be in compliance
with applicable laws, rules, and regulations of any governmental authority and
any other projects that Gatherer reasonably believes are necessary to meet
applicable health, safety, and environmental requirements or standards
(“Compliance Projects”). With respect to a single project or a series of related
projects with Capital Expenditures in excess of ** (“Material Project”),
Gatherer will provide project level detail for such projects as part of the
Budget, along with key assumptions and design basis by Budget category.

 

  5.3 Final Scope. The Parties will work together to reach agreement on the
final Scope for the following Year by November 1st of each Year during the
Redetermination Period. The Scope will optimize the design and capital
efficiency of the System while maintaining the System Requirements, and will
contain a description of System design (including pipeline diameters, pipe
specifications, facilities, and buildings), Material Projects, and estimated
construction time, with a reasonably detailed description of Gatherer’s
anticipated construction projects for the Year.

 

  5.4 Initial Scope and Budget. The Scope and Budget for the Year beginning
January 1, 2013 is attached as Schedule 2 to this Exhibit C-4.

 

  5.5 Elevation of Disputes. Any disputes regarding the preparation of the Scope
and Budget in any Year will be resolved in accordance with the process described
in Exhibit E-1.

 

  5.6 Implementation of Scope. Gatherer will implement and execute the Scope
each Year. All actual Capital Expenditure incurred and paid by Gatherer to
implement the Scope will be included in the COS Calculations, consistent with
GAAP, but without limiting any of the provisions in this Exhibit C-4.

 

  5.7 Updates; Terminated or Delayed Projects.

(i) Updates. Gatherer will provide at least quarterly updates to Producers on
the Scope and Budget, including actual expenditures by Budget category, a
comparison of actual expenditures by Budget category relative to the targets in
the Budget, and an explanation of costs incurred and anticipated by category. At
least quarterly, Producers will provide a reasonably detailed description of any
changes to the Volume Forecast and System Requirements.

 

Exhibit C-4 Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(ii) Terminated or Delayed Projects. Except for Compliance Projects, Producers
have the right to delay or terminate Material Projects included in the Scope,
and Gatherer will update and adjust the Budget to account for such terminated or
delayed projects. All incurred costs and expenses related to any such terminated
or delayed projects will be included in the COS Calculations.

 

  5.8 Adjustment of Contract Standards. If Gatherer’s ability to meet any of the
performance standards shown in Exhibit F is affected by the Scope, System
design, or any subsequent changes to the Scope or System design agreed to by
Gatherer and Producers, then such performance standards will be adjusted or
waived to the extent that the Scope, System design, or any changes in the Scope
or System design would preclude or otherwise limit or affect Gatherer’s ability
to meet or achieve such performance standards.

 

  5.9 Performance. Subject to the limitations in the Contract and this Exhibit
C-4, Gatherer will prepare the Scope and Budget, and manage its implementation
of the Scope and Budget, as a reasonably prudent operator. Producers will
prepare the Volume Forecasts and System requirements each Year in a reasonable
manner and in accordance with industry accepted oil and gas reservoir
engineering practices.

 

6. COS Calculation Disputes. Any disputes between the Parties over the final COS
Calculation will be resolved in accordance with the procedures in Exhibit E-2 of
the Base Contract.

 

Exhibit C-4 Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 1 TO EXHIBIT C-4**

Sample Calculation - Eagle Ford Treating

 

                   

MMcf/d

                 

($’000)

       

System Fee

  $**  

G&A Fee Tiers

  $/Mcf   Min Vol.   Max Vol.     Time Zero EBITDA   **    

Inflation Factor

  **%   Tier 1     $**   **   **     Time Zero Capital Expenditure  

**

   

Escalation Factor

  **%   Tier 2     $**   **   **                   Tier 3     $**   **          
     

Target IRR

  **%                        

Terminal Multiple

  **x     Capital G&A Fee   **%              

     

6/30/12

 

7/31/12

   

8/31/12

   

9/30/12

   

10/31/12

   

11/30/12

   

12/31/12

   

1/31/13

   

2/28/13

   

3/31/13

   

4/30/13

   

5/31/13

   

6/30/13

 

Escalation Factor

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Treading Volume - MMcf

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

System Fee ($/Mcf)

       $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $
* *    $ * *    $ * *    $ * * 

Revenue ($’000)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Compression Expense

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Variable O&M

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Fixed O&M

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Taxes

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

G&A Expense

         * *      * *      * *      * *      * *      * *      * *      * *     
* *      * *      * *      * * 

EBITDA ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

Well Connect Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Infrastructure Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Facilities Capex

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Operations Support and Other

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Capital G&A Fee

         * *      * *      * *      * *      * *      * *      * *      * *     
* *      * *      * *      * * 

Total Capex ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

Terminal Value

                                                                                
                   

Net Cash Flow ($’000)

   **     * *      * *      * *      * *      * *      * *      * *      * *   
  * *      * *      * *      * * 

NPV

   **                                

G&A Expense Calculation

                          

Volume -Tier 1 (MMcf/d)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Volume -Tier 2 (MMcf/d)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Volume -Tier 3 (MMcf/d)

       * *      * *      * *      * *      * *      * *      * *      * *      *
*      * *      * *      * * 

Fees - Tier 1 ($/Mcf)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

Fees - Tier 2 ($/Mcf)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

Fees - Tier 3 ($/Mcf)

     $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ * *    $ *
*    $ * *    $ * *    $ * * 

 

** 20 pages omitted pursuant to confidential treatment request.

Schedule 1 to Exhibit C-4 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 2 TO EXHIBIT C-4**

Initial Scope and Budget - Eagle Ford Treating

 

** One (1) page omitted pursuant to confidential treatment request.

Schedule 2 to Exhibit C-4 Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT D

[Separate memorandum and exhibits with only county specific information to be
filed in each affected county]

MEMORANDUM OF GAS GATHERING CONTRACT

THIS MEMORANDUM OF GAS GATHERING CONTRACT (this “Memorandum”) is made and
entered into as of December             , 2012, by and among (i) Mockingbird
Midstream Gas Services, L.L.C. (“Gatherer”) (“Gatherer”), and
(ii) (i) Chesapeake Energy Marketing, Inc. (“CEMI”); (ii) Chesapeake Operating,
Inc.; and (iii) Chesapeake Exploration, L.L.C. (collectively, “Producers”).
Gatherer and Producers are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

Recitals:

    A. Gatherer and Producers entered into that certain Gas Gathering Contract -
Cost of Service - Eagle Ford (the “Contract”) dated as of even date herewith.

    B. The Parties desire to file this Memorandum in the applicable real
property records to give notice of the existence of the Contract and certain
provisions contained therein.

    NOW THEREFORE, for and in consideration of the premises and mutual covenants
contained in the Contract, the Parties hereby agree as follows:

1. Certain Terms. The following terms shall have the meanings indicated below:

“Affiliate” means, with respect to a particular Person, any other Person who is
Controlled by, under common Control with, or in Control of, such particular
Person. For purposes of this definition, Gatherer will not be considered an
Affiliate of any Producer or any of their other Affiliates and neither Producers
nor any of their Affiliates will be considered an Affiliate of Gatherer.

“Applicable Formations” means the stratigraphic equivalent of that formation
found in the Edwin L. Cox and Barry R. Cox Ehlert EO No. 1 well (API
#42-283-309470000), located in Section 19, Block 4, I&GN RR Survey, Abstract
No. 345, La Salle County, Texas, with the top at the measured depth of 7,485
feet and the base at the measured depth of 7,654 feet, recognizing that the
actual depth will vary across the Dedication Area.

“Change of Control” means (i) as to any Producer an event that causes such
Producer to cease to be Controlled by Chesapeake Energy Corporation; provided
that an event that causes Chesapeake Energy Corporation to be Controlled by
another Person will not constitute a Change of Control and (ii) as to Gatherer
an event that causes Gatherer to no longer be Controlled by Access Midstream
Partners, L.P.; provided that an event that causes Access Midstream Partners,
L.P. to be Controlled by another Person will not constitute a Change of Control.

“Control” or “Controlled” means (a) with respect to a Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise and (b) with
respect to Gas, Gas owned by Persons other than Producers or their Affiliates,
and produced from the Dedicated

 

Exhibit D - Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Properties through Dedicated Wells during the period that one or more of
Producers or their Affiliates has the contractual right (pursuant to a
marketing, agency, operating, unit or similar agreement) to market or deliver
such Gas. “Controlled” will have a correlative meaning.

“Dedicated Gas” means all Gas owned or Controlled by Producers or their
Affiliates and produced from the Dedicated Properties through Dedicated Wells,
save and except Gas reserved and excepted as described in Section 5 below. If
for any reason the contractual right of Producers or any of their Affiliates to
Control any such Gas terminates, expires, or is suspended (“Subject Gas”), then
the Subject Gas will cease to constitute Dedicated Gas upon such termination or
expiration and during any period of suspension.

“Dedicated Properties” means all interests of Producers and their Affiliates
(and their successors and assigns) in oil, gas, or mineral leases, contractual
agreements, or other legal rights, insofar, and only insofar, as such interests
(i) cover lands located within the Dedication Area and (ii) relate to the
Applicable Formations, whether owned on the Effective Date or acquired after the
Effective Date, save and except as reserved and excepted as described in
Section 5 below.

“Dedicated Wells” means all oil and gas wells, whether existing on or drilled
after or acquired after the Effective Date, located on the surface of the lands
within the Dedication Area, and from which Producers or their Affiliates have
the right to produce Gas from the Dedicated Properties, including the oil and
gas wells listed in Exhibit A attached hereto.

“Dedication Area” means each of the geographic areas described in Exhibit B.

“Delivery Points” means points on the System described in Exhibit C attached
hereto and any new Delivery Points added from time to time under the Contract.

“Effective Date” means July 1, 2012.

“Gas” means a mixture of hydrocarbons and noncombustible gases in a gaseous
state consisting primarily of methane.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, estate, custodian, trustee, executor,
administrator, nominee, representative, unincorporated organization, sole
proprietorship, trust, employee benefit plan, tribunal, governmental entity,
department or agency or other entity.

“Receipt Points” means the upstream flanges of Gatherer’s metering facilities
located at or near the Dedicated Wells or other locations as described on
Exhibit C attached hereto and any new Receipt Points added from time to time
under the Contract.

“System” means each of the four discrete gas gathering or pipeline systems and
related facilities owned and operated by Gatherer (or its designee) that are
described in Exhibit D and referred to in the Contract as the Eagle Ford Rich
Gas System, the Eagle Ford Deep Oil System, the Eagle Ford Shallow Oil System,
and the Eagle Ford

 

Exhibit D- Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Treating System, as such System now exists and as modified or extended from time
to time. Included in each System are separate “gathering sub-systems” as
described for each System in Exhibit D.

2. Notice. Notice is hereby given of the existence of the Contract and all of
its terms, provisions, covenants and conditions to the same extent as if the
Contract was fully set forth herein. Certain provisions of the Contract are
summarized in Sections 3 through 7 below, but do not constitute independent
terms, provisions, covenants, conditions, representations, obligations or
agreements other than as set forth in the Contract.

3. Term. The Contract will remain in effect for twenty (20) years, beginning on
the Effective Date and ending on June 30, 2032 (“Initial Term”), and will renew
automatically for successive twelve (12) Month terms (“Renewal Term”) unless
terminated by Producers or Gatherer by written notice to the other Party at
least ninety (90) Days prior to the end of the Initial Term or any Renewal Term.

4. Dedication. Under the Contract, subject to the reservations in Section 5
below, Producers (i) exclusively dedicated and committed to the performance of
the Contract the Dedicated Properties and the Dedicated Gas; (ii) represented
that except as identified on the attached Exhibit E, the Dedicated Properties
and Dedicated Gas are not otherwise subject to any gas gathering agreement or
other commitment or arrangement that would permit or require the Dedicated Gas
to be gathered on or delivered to any other pipeline system; (iii) agreed to
deliver all of the Dedicated Gas to Gatherer’s System at the Receipt Points;
(iv) agreed to cause any existing or future Affiliates of Producers with
interests in the Dedicated Properties to be bound by the Contract and to execute
and join as a party to the Contract; (v) acknowledged and agree that the
dedication and commitment made by Producers and their Affiliates under the
Contract is a covenant running with the land, and Producers agreed to enter into
any memoranda substantially in the form of this Memorandum and cooperate with
Gatherer in all reasonable respects in filing them; (vi) covenanted that (a) no
subsequent transfer of any interest in the Dedicated Properties will be made
without the transferred Dedicated Properties being made subject to the
dedication obligation and the Contract and (b) at the time of any such transfer,
the transferor will provide to Gatherer the transferee’s acknowledgement of the
dedication and the Contract, including Gatherer’s right to file memoranda of the
Contract and the transferee’s acknowledgment in local land records; and
(vii) covenanted to take such further action and to execute and deliver all such
other agreements, certificates, instruments and documents as may be reasonably
requested from time to time by Gatherer in furtherance of the intent of and to
accomplish and evidence the purposes of the Contract and the dedication,
including providing such information and making such additional, revised, or
amended memoranda of the Contract and any other filings to meet the requirements
of any state, county, parish, or other jurisdiction for filing and with respect
to the validity and enforceability of the dedication.

5. Reservations From Dedication. The following are reserved and excepted from
Dedicated Properties and Dedicated Gas under the Contract:

(i) Gas used upstream of the Receipt Points that a reasonable and prudent
operator would deem useful or necessary to develop Dedicated Wells on the
Dedicated Properties, and Gas that any Producer is expressly required to deliver
under oil and gas leases, contractual agreements or other legal rights under
which the Dedicated Gas is produced, but not including Gas used for secondary
recovery, tertiary recovery, or other similar enhanced oil recovery operations;
provided that Producers (i) will be and are

 

Exhibit D- Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

obligated under the Contract to promptly provide notice of Dedicated Wells
pursuant to the Contract and to cooperate with Gatherer diligently and in good
faith to allow Gatherer to connect the Dedicated Wells to the System, and
(ii) will only flare Gas from a Dedicated Well once connected to the System to
remedy emergency situations;

(ii) Dedicated Properties and Gas that have been dedicated pursuant to a
gathering agreement with a Third Party prior to the Effective Date and listed on
Exhibit E, until such prior dedication expires or terminates, but such Dedicated
Properties will not become subject to the Contract upon such expiration or
termination if Producers determine, acting in good faith and considering all of
the circumstances, that Producers’ economic benefit from delivering Gas from
such Dedicated Properties to the System under the Contract would not exceed
Producers’ economic benefit from continuing to deliver such Gas to the existing
gathering system, and provide written notice of such determination to Gatherer;

(iii) Dedicated Properties and Gas from lands, leases, or wells within the
Dedication Area acquired after the Effective Date from a Person (other than an
Affiliate of Producers) that are subject to dedication under a Third Party
non-Affiliate gathering agreement that was made prior to the date of
acquisition, until such prior dedication expires or terminates. Upon the
expiration or termination of such dedication, Producers may continue delivering
Gas to the receipt points on the gathering system covered by such Third Party
non-Affiliate gathering agreement to the extent such receipt points were
existing on the expiration or termination of such dedication. All other Gas from
such Dedicated Properties shall become subject to the Contract upon the
expiration or termination of such dedication;

(iv) Gas from wells (i) that are not connected to a Receipt Point on the
Effective Date, (ii) that are not operated by any of the Producers or any of
their Affiliates, and (iii) in which the working interests of Producers and
their Affiliates in such wells, taken together with any working interests in
such wells that were acquired by a Person, directly or indirectly (whether by
asset sale, stock sale, merger, or otherwise), from Producers or their
Affiliates after the date hereof, is, in the aggregate, less than 30%; and

(v) all rights of Producers and their Affiliates in the Dedicated Properties to
substances other than Gas.

6. Gathering Services. Gatherer has agreed to connect Dedicated Wells to the
System and receive, gather, compress, dehydrate, and treat, as applicable, and
redeliver, Dedicated Gas produced from the Dedicated Properties, on the System,
for the fees and on and subject to the terms and conditions provided in the
Contract.

7. Assignment and Covenant Running with the Land.

 

  a) The Contract and the dedication in the Contract to Gatherer referenced in
Section 4 above constitute covenants that run with the land for the full term of
the Contract and will be binding upon and inure to the benefit of the
successors, assigns, personal representatives, administrators, and heirs of the
respective Parties.

 

Exhibit D- Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  b) Gatherer may not assign the Contract unless (i) Gatherer is transferring
its ownership in the System to the same assignee, (ii) Gatherer also is
assigning any gas processing contract between Gatherer and Producers covering
the Dedicated Gas, and (iii) Gatherer obtains the prior written consent of
Producers, which consent will not be unreasonably withheld or delayed. Gatherer
may not assign, transfer, or convey ownership of the System unless (i) it is
made subject to the Contract and (ii) the receiving party provides to CEMI, or
its successor as agent under the Contract, the receiving party’s acknowledgement
of the Contract.

 

  c) Producers may not assign the Contract except to the extent that the
assigning Party’s corresponding ownership interest in the Dedicated Properties
is transferred and the assigning Party obtains the prior written consent of
Gatherer, which consent will not be unreasonably withheld or delayed.

 

  d) Following an assignment as set forth in (b) or (c) above, the assignor and
its Affiliates will be relieved of any further liability under the Contract with
respect to events, acts, or omissions arising after the effective date of such
assignment with respect to the assets, rights, and ownership interests (as
applicable) transferred.

 

  e) The Contract is for the exclusive use of the Parties and their successors
and assigns permitted pursuant to the Contract, and will not be assignable in
whole or in part to other persons, heirs, administrators, successors or assigns.

 

  f) Notwithstanding anything to the contrary above, (i) a Party may assign the
Contract in whole (but not in part) to any Affiliate of such Party without the
consent of the other Party, provided that the assigning Party will remain liable
for all obligations of the assignee under the Contract and (ii) Gatherer may
assign the Contract in whole (but not in part) without Producers’ consent to any
reasonably qualified operator with a credit rating comparable to the credit
rating of Gatherer’s ultimate parent on the Effective Date.

 

  g) A Change of Control with respect to a Producer will be considered an
assignment of the Contract by such Producer.

 

  h) A Change of Control with respect to Gatherer will be considered an
assignment of the Contract by Gatherer

8. No Amendment to Contract. This Memorandum is executed and recorded solely for
the purpose of giving notice of the Contract and of certain of the terms set
forth therein. Nothing contained in this Memorandum shall be deemed to modify,
amend, alter, limit or otherwise change any of the provisions of the Contract
itself or the rights or obligations of the Parties thereunder. In the event of
any conflict between the terms of the Contract and the terms of this Memorandum,
the terms of the Contract shall control.

 

Exhibit D- Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

9. Contact Information. The contact information of the Parties is as follows:

 

PRODUCERS:       GATHERER:   Name:   Chesapeake Energy Marketing, Inc.     Name:
  Mockingbird Midstream Gas Services, L.L.C. Address:   6100 N. Western Avenue  
  Address:   525 Central Park Drive   Oklahoma City, OK 73118       Oklahoma
City, OK 73105 Attention:   CEMI Contract     Attention:   Contract
Administration Phone:   (405) 935-8000     Phone:   (405) 935-8429 Fax:   (405)
849-0034     Fax:   (405) 849-8429

10. Counterparts. This Memorandum may be executed in multiple counterparts, each
of which shall be deemed an original and all of which when taken together shall
constitute one and the same document.

 

Exhibit D- Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the date set forth above.

 

PRODUCERS:     GATHERER: Chesapeake Energy Marketing, Inc.     Mockingbird
Midstream Gas Services, L.L.C. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Chesapeake Operating, Inc.       By:  

 

      Name:  

 

      Title:  

 

      Chesapeake Exploration, L.L.C.       By:  

 

      Name:  

 

      Title:  

 

     

 

Exhibit D- Page 7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

STATE OF                 §      §   COUNTY OF                 §  

    The foregoing instrument was acknowledged before me by                     ,
the                     of Mockingbird Midstream Gas Services, L.L.C., a
                    limited liability company on behalf of said limited
liability company, this      day of December, 2012.

 

Notary Public in and for:

 

 

Exhibit D



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

STATE OF                 §      §   COUNTY OF                 §  

    The foregoing instrument was acknowledged before me by                     ,
the                     of Chesapeake Energy Marketing, Inc., a Delaware
corporation on behalf of said corporation, this     day of December, 2012.

 

Notary Public in and for:

 

 

Exhibit D



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

STATE OF                 §      §   COUNTY OF                 §  

    The foregoing instrument was acknowledged before me by                     ,
the                      of Chesapeake Operating, Inc., a Delaware corporation
on behalf of said corporation, this      day of December, 2012.

 

Notary Public in and for:

 

 

Exhibit D



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

STATE OF                 §      §   COUNTY OF                 §  

    The foregoing instrument was acknowledged before me by                     ,
the                      of Chesapeake Exploration, L.L.C., a
                     limited liability company on behalf of said limited
liability company, this      day of December, 2012.

 

Notary Public in and for:

 

 

Exhibit D



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

[NTD: Separate memorandum and exhibits with only county specific information to
be filed in each affected county]

Attachments:

Exhibit A – Dedicated Wells

Exhibit B – Dedication Area

Exhibit C – Delivery Points and Receipt Points

Exhibit D – System

Exhibit E – Existing Dedications

Exhibit F – Legacy Wells

 

Exhibit D



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT E-1

DISPUTE RESOLUTION PROCEDURE

The Parties will attempt to resolve any dispute promptly by negotiation between
executives who have authority to settle the controversy and who are at a
comparable or higher level of management than the persons who have been involved
in the negotiation of this Contract. Any Party may give another Party written
notice of any dispute not resolved in the normal course of business. Within
fifteen (15) Days after delivery of the notice, the receiving Party will submit
to such other Party a written response. The notice and response will include
(i) a statement of that Party’s position and a summary of arguments supporting
that position, and (ii) the name and title of the executive who will represent
that Party and of any other person who will accompany the executive. Within
thirty (30) Days after delivery of the initial notice, the executives of the
Parties involved in a dispute will meet at a mutually-acceptable time and place,
and thereafter continue to meet as often as they reasonably deem necessary, to
use their good faith and reasonable efforts to attempt to resolve the dispute.
All negotiations pursuant to this clause will be confidential and will be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence. If the Parties have not resolved the dispute within sixty
(60) Days after the initial Notice, either Party may pursue any remedies
available to it in respect of such dispute, subject to Section 10.1 of the
General Terms.

 

Exhibit E-1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT E-2

EXPERT DISPUTE RESOLUTION PROCEDURE

If there is a dispute between Gatherer on one hand and Producers on the other
hand and this Contract specifically provides that such dispute will be resolved
by the procedure set forth in this Exhibit E-2, then the dispute will be
submitted to a senior manager of Gatherer and Producers wishing to participate
in the resolution of such dispute. The senior managers will meet to discuss the
matter and attempt in good faith to reach a negotiated resolution of the
dispute. If such senior managers do not resolve the dispute by unanimous
agreement within 15 Days, or such other time period as Gatherer and Producers
may agree in writing to allow for discussions, any Party may give another Party
written notice of any dispute not resolved. Within fifteen (15) Days after
delivery of the notice, the receiving Party will submit to such other Party a
written response. The notice and response will include (i) a statement of that
Party’s position and a summary of arguments supporting that position, and
(ii) the name and title of the executive who will represent that Party and of
any other person who will accompany the executive. Within thirty (30) Days after
delivery of the initial notice, the executives of the Parties involved in a
dispute will meet at a mutually-acceptable time and place, and thereafter
continue to meet as often as they reasonably deem necessary, to use their good
faith and reasonable efforts to attempt to resolve the dispute. All negotiations
pursuant to this clause will be confidential and will be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence. If the
Parties have not resolved the dispute within sixty (60) Days after the initial
Notice, then the dispute will be submitted to an expert for resolution in
accordance with the further provisions of this Exhibit E-2.

1. Any dispute that is not resolved pursuant to the preceding paragraph will be
submitted to a midstream oil and Gas commercial and financial expert in the
State of Texas selected by Gatherer and Producers (a “Consultant”). If Gatherer
and Producers are unable to agree on a Consultant, then within 15 Days
thereafter Gatherer, on one hand, and Producers, on the other hand, will each
appoint one Consultant and the two Consultants so appointed will appoint a third
Consultant within 15 Days after the second Consultant was appointed and the
three Consultants so appointed will resolve the dispute. If the two Consultants
are unable to agree on a third Consultant within 15 Days of the appointment of
the second party-appointed Consultant, then a third Consultant will be selected
by the AAA office in Dallas, Texas within 15 Days with due regard given to the
selection criteria herein and input from Gatherer and Producers and the other
Consultants. Any Consultant appointed pursuant to this paragraph will not have
worked as an employee of or performed other material work for Gatherer or
Producers or any Affiliate of Gatherer or Producers within the preceding 5-year
period or have any financial interest in the dispute or Gatherer, Producers or
any Affiliate of Gatherer or Producers (except publicly traded securities with
respect to Gatherer, Producers, or any Affiliate of Gatherer or Producers).

2. The costs and expenses of each Consultant will be paid 50% by Gatherer and
50% by Producers participating in the dispute resolution process.

3. Gatherer, on one hand, and Producers, on the other hand, will present to the
Consultant(s), with a simultaneous copy to the other parties, a single written
statement of their position on the dispute in question, together with a copy of
this Contract and any supporting material that such parties desire to furnish,
not later than 10 Days after appointment of the Consultant(s). In making their
determination, the Consultant(s) will be bound by the terms of this Contract,
the submittals by Gatherer and Producers and other legal and industry matters as
in their opinion are necessary or appropriate to make a proper determination.
Additionally, the Consultant(s) may consult with and engage disinterested third
parties to advise them. No party will be entitled to make any submittal to the
Consultant(s) other than the submittal made by such party pursuant to this first
sentence of this paragraph D. Within 15 Days following the submission of such
written statements to the Consultants, applying the principles set forth in this
Exhibit E-2, the Consultants will make a determination of the matter submitted
based solely on the written statements submitted pursuant to this Exhibit E-2.
The decision of the Consultant(s) will be in writing and conclusive and binding
on Gatherer and Producers, will be enforceable against such parties in any court
of competent jurisdiction, and will not be subject to appeal.

 

Exhibit E-2 - Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

4. The Consultant(s) will act as experts for the limited purpose of determining
the specific dispute presented to them, will not act as arbitrators, and may not
award damages, interest, costs or penalties to any party.

 

Exhibit E-2 - Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT F

PRESSURE, ADDITIONAL WELLS, AND FUEL CAPS

 

1. Definitions. Capitalized terms used in this Exhibit F have the meanings given
such terms in this Exhibit F. Other capitalized terms used in this Exhibit F are
defined in the Contract.

 

  1.1 “Absolute Discharge Pressure” means, for a particular hour and Compressor,
the absolute discharge pressure of such Compressor.

 

  1.2 “Absolute Inlet Pressure” means, for a particular hour and Compressor, the
absolute inlet pressure of such Compressor.

 

  1.3 “Actual FLG” means the sum of all Fuel and L&U volumes on the System
during an FLG Quarter.

 

  1.4 “Average BTU” means the volume weighted average BTU of all Gas on a given
System (as expressed in BTU Dry @ 14.73 Psia) received by all Receipt Points on
the System for the previous Year.

 

  1.5 “Compression Fuel” means Fuel used for tri-ethylene glycol dehydration and
primary gathering compression that has an understood number of Deemed
Compression Stages. Compression Fuel does not include Fuel utilized for vapor
recovery compression or flash gas compression.

 

  1.6 “Compression Ratio” means, (i) as to each Compressor with the equipment
necessary to determine hourly Absolute Inlet Pressure and Absolute Discharge
Pressure for an FLG Quarter, the volume weighted average Hourly Ratio for all
hours in such Month, with such weighting of the Hourly Ratio to be based on the
inlet volumes of Gas received each hour at each such Compressor in such FLG
Quarter and (ii) as to each Compressor without such equipment, Gatherer’s best
estimate of the ratio of the Absolute Discharge Pressure to the Absolute Inlet
Pressure for such Compressor in such FLG Quarter. The “Hourly Ratio” means the
Absolute Discharge Pressure for a particular hour divided by the Absolute Inlet
Pressure for such hour.

 

  1.7 “Compressor” means each compressor or compressor facility currently or in
the future providing compression services and located on the System.

 

  1.8 “Connection Deadline” has the meaning set forth in Section 3.1 of this
Exhibit F.

 

  1.9 “Connection Request” has the meaning set forth in Section 3 of this
Exhibit F.

 

  1.10 “Deemed Compression Stages” means as to each Compressor for a particular
FLG Quarter:

 

  (A) If the Compression Ratio for such FLG Quarter is greater than ** but less
than **, then such Compressor will be deemed to have one stage.

 

  (B) If the Compression Ratio for such FLG Quarter is equal to or greater than
** but less than **, then such Compressor will be deemed to have two stages.

 

  (C) If the Compression Ratio for such FLG Quarter is equal to or greater than
** but less than **, then such Compressor will be deemed to have three stages.

 

  (D) If the Compression Ratio for such FLG Quarter is equal to or greater than
**, then such Compressor will be deemed to have four stages.

 

  1.11 “FLG Exceedance” means the amount of Actual FLG, expressed in MMBTU, that
exceeds the product of: (a) the Total FLG Cap and (b) the total Receipt Point
Volumes on the System in the applicable FLG Quarter.

 

Exhibit F- Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  1.12 “FLG Proposal” has the meaning set forth in Section 5.1 of this Exhibit
F.

 

  1.13 “FLG Quarter” means a calendar quarter from January to March, April to
June, July to September, or October to December. Volumes used in the
calculations for each FLG Quarter are to be flow volumes for included Months.

 

  1.14 “FLG Reimbursement” means Producers’ pro rata share (based on relative
volumes of Gas on the System) of the dollar amount equal to the FLG Exceedance
multiplied by ** of the Index Price per MMBTU for that System.

 

  1.15 “FLG Report” has the meaning set forth in Section 5.2(b) of this Exhibit
F.

 

  1.16 “PRA” has the meaning set forth in Section 3.4(c) of this Exhibit F.

 

  1.17 “Pressure Penalty” has the meaning set forth in Section 2.3 of this
Exhibit F.

 

  1.18 “Pressure Proposal” has the meaning set forth in Section 2.4 of this
Exhibit F.

 

  1.19 “Pressure Reduction Request” has the meaning set forth in Section 2.2 of
this Exhibit F.

 

  1.20 “Producer Installed Asset” has the meaning set forth in Section 3.4(b) of
this Exhibit F.

 

  1.21 “Producers’ Notice” has the meaning set forth in Section 5.2(b) of this
Exhibit F.

 

  1.22 “Quarterly Report” has the meaning set forth in Section 5.2(a) of this
Exhibit F.

 

  1.23 “Rejected Well” has the meaning set forth in Section 3.4 of this Exhibit
F.

 

  1.24 “Target Receipt Point Pressure” has the meaning set forth in Section 2.1
of this Exhibit F.

 

  1.25 “Total FLG Cap” means the percentage cap for the System that is set forth
in Section 5.2(c) of this Exhibit F.

 

2. Pressure.

 

  2.1 Maintenance. Gatherer will maintain a monthly average pressure at each
Receipt Point equal to or below the pressure set forth on Schedule 1 to this
Exhibit F for each Receipt Point (“Target Receipt Point Pressure”). The Target
Receipt Point Pressures on the System will be determined and set by the Parties
based on the most distant Dedicated Well located on a System lateral and will:
(i) reflect the current and future design of the System; (ii) contemplate
current and future volumes to be delivered on the System; and (iii) enable a
reasonable, prudent operator operating the System to stay in compliance with the
Target Receipt Point Pressure.

 

  2.2 Pressure Reduction Request. Producers may request in writing that Gatherer
provide a different pressure for any Receipt Point or that Gatherer provide a
different pressure for the Receipt Points on any lateral on the System
(“Pressure Reduction Request”). If Producers provide a Pressure Reduction
Request for a Receipt Point or a lateral on the System, Gatherer will submit a
proposal to Producers that identifies the projected cost to achieve the Receipt
Point pressure set forth in the Pressure Reduction Request, and includes an
explanation of the System design, the number of stages of compression (based on
standard compression ratios), and the additional costs required to comply with
the Pressure Reduction Request. If Producers accept Gatherer’s proposal,
Gatherer will proceed with the proposal as soon as practicable or on a schedule
agreed to by the Parties, and the new pressure will then be the Target Receipt
Point Pressure for the affected Receipt Points as of the first Day of the Month
following the completion of the work identified in such proposal and the costs
to implement such proposal will be included in the COS Calculations.

 

Exhibit F- Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  2.3 Exceedance. After October 1, 2013, if the actual monthly average pressure
at any Receipt Point or Receipt Points (in PSIG and excluding readings from zero
flow Days) exceeds the Target Receipt Point Pressure in any Month, and the cause
is Gatherer’s failure to operate the System prudently (taking into account
System design limitations), and is not due to Dedicated Gas volumes from
(i) Additional Wells added to the System that were not on a drill schedule
provided to Gatherer forecasting drilling activity for not less than ** Months,
or (ii) any wells connected under Section 4 of this Exhibit F, then the System
Fee for Dedicated Gas received at such Receipt Points will be reduced by $** per
MCF (escalated annually by the Inflation Factor on each January 1), as adjusted
by the Gross Heating Value (“Pressure Penalty”) beginning on the first Day of
the Month after the Month in which the excessive pressure occurred.

 

  2.4 Pressure Proposal. After a Pressure Penalty is incurred, Gatherer will
provide a written proposal to Producers describing the work necessary to reduce
the pressure at the affected Receipt Point or Receipt Points to the Target
Receipt Point Pressure (“Pressure Proposal”). If a capital expenditure project
is required by the Pressure Proposal, then Gatherer will include a cost estimate
and completion schedule in the Pressure Proposal. The Target Receipt Point
Pressure (and any associated Pressure Penalty) for the affected Receipt Point or
Receipt Points will be waived beginning on the first Day of the first Month
after Producers’ receive the Pressure Proposal. If Producers approve the capital
expenditure project in the Pressure Proposal, Producers will elect either (x) to
have Gatherer pay the costs to implement and complete such project and include
such costs in the COS Calculations or (y) to have Producers reimburse Gatherer
for all costs incurred by Gatherer to implement and complete such project and
such costs will not be included in the COS Calculations. The Target Receipt
Point Pressure (and any associated Pressure Penalty) for the affected Receipt
Point or Receipt Points will be waived until Gatherer completes the work under
the Pressure Proposal. Gatherer will again be subject to the Pressure Penalty
set forth in this section beginning on the first Day of the Month following the
date on which Gatherer completes the work under any Pressure Proposal. If a
Pressure Proposal is not approved by Producers, then the affected Receipt Point
or Receipt Points will be released from the Target Receipt Point Pressure
requirements hereunder (and any associated Pressure Penalty) until a Pressure
Reduction Request has been implemented by Gatherer under Section 2.2 of this
Exhibit F for the affected Receipt Point or Receipt Points. Any amount deducted
from Total Revenue for Pressure Penalties shall be credited back to Total
Revenue for purposes of the COS Calculations.

 

3. Additional Wells. Any request by Producers for Gatherer to connect the pad
location for an Additional Well to the System (a “Connection Request”) will be
in writing and will contain Producers’ best estimate of the date of first
production for such specified Additional Well. Gatherer will elect whether or
not to connect the Additional Well to the System by written notice to Producers
no later than ** Days after Gatherer receives a written Connection Request.

 

  3.1 Connection. Unless Gatherer elects not to connect the Additional Well
pursuant to this Section 3, Gatherer will use commercially reasonable efforts to
connect such Additional Well to the System on or before the Day that is **
months after the date that the location for such Additional Well was added to
the drill schedule under Section 2.5 of the General Terms by Producers plus
(i) in the case of a well more than ** miles from the existing System, ** Days,
and (ii) in the case of a well within ** miles of the existing System, ** Days,
but in either case, no sooner than ** Days after the date the Additional Well is
capable of flowing (the “Connection Deadline”). The Connection Deadline for an
Additional Well will be extended by the same number of Days that Gatherer is
delayed as a result of (a) a Force Majeure event, (b) Producers’ or Producers’
representatives’ operations interfering with Gatherer’s ability to connect the
Additional Well, or (c) a temporary suspension described in Section 9.2 of the
General Terms.

 

  3.2 Current Wells. Additional Wells on the System that have a “WOPL” status or
that have been spud as of December 7, 2012 are shown in Schedule 4 to this
Exhibit F. The Connection Deadline for each such Additional Well will be the
“TIL” date shown in Schedule 4 for such Additional Well. Wells that have not
been spud but that are on the drill schedule as December 7, 2012 will be deemed
to have been first added to the drill schedule as of **.

 

Exhibit F- Page 3



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  3.3 Delayed Connections. If Gatherer fails to connect an Additional Well by
the Connection Deadline, Gatherer will be subject to a penalty of $** per Day
for the first fifteen (15) Days after the Connection Deadline, $** per Day for
Days sixteen (16) through thirty (30) after the Connection Deadline, $** per Day
for Days thirty one (31) through forty five (45) after the Connection Deadline,
and $** for each Day thereafter until the Additional Well has been connected to
the System, up to an aggregate maximum penalty of $**. If an Additional Well is
not connected within ** of the Connection Deadline, as may be extended pursuant
to Section 3.1, for such Additional Well, then the pad for such Additional Well
will be released from this Contract and such Additional Well will be deemed to
be a Rejected Well, except that Section 3.4(a) and Section 3.4(b)(iv) of this
Exhibit F will not apply. Notwithstanding anything in the Contract to the
contrary, if Gatherer fails to meet the Connection Deadline (without extension)
due to Force Majeure or as excused pursuant to Section 9.2 of the General Terms,
then Producer will have the right to request that Gatherer connect up to **
Additional Wells that have been so delayed to a Third Party pipeline. Upon
receipt of such a request, and for up to ** Additional Wells, (a) Gatherer will
connect the Additional Well to the third party pipeline, (b) the Capital
Expenditure incurred by Gatherer for the third party connection will be included
in the COS Calculations, and (c) Producers will pay to Gatherer the System Fee
calculated for the System for volumes of Producers’ Gas delivered through the
connection to the third party pipeline.

 

  3.4 Rejected Wells. If Gatherer does not respond to a Connection Request or
elects in writing to decline to connect the Additional Well (a “Rejected Well”)
within the ** Day period above, then Producers may elect, by written notice to
Gatherer, any of the following:

 

  (a) Permanent Release. The pad for any Rejected Well, and any subsequent wells
with a surface location within a ** mile radius of the surface location of the
Rejected Well, will be permanently released from the Dedication Area.

 

  (b) Producer Installed Asset. Producers or their Affiliates may construct, at
Producers’ sole cost, a gas gathering system (a “Producer Installed Asset”) to
connect such Rejected Well to a System at a mutually agreeable location under
the following conditions:

 

  (i) Connection Location. Unless otherwise agreed, the connection location for
the Rejected Well will be the nearest location on the System where Producers can
obtain reasonable access and a site sufficient for connection facilities.

 

  (ii) Custody Transfer. Gatherer will install custody transfer and measurement
facilities at the connection location referenced above at Producers’ sole cost.

 

  (iii) Fees. For the receipt of Gas from a Producer Installed Asset, Producers
will pay Gatherer a gathering fee equal to ** of the System Fee for the System,
and ** of Producers’ proportionate share of actual Fuel and L&U on the System.

 

  (iv) Subsequent Wells. Producers may use the Producer Installed Asset to
connect any subsequent wells drilled with a surface location within a ** mile
radius of the Rejected Well.

 

  (v) Service Level. Gas produced from wells with wellheads located within the
Dedication Area that flows into a System through a Producer Installed Asset in
accordance with this Section 3.4(b) will be considered Priority 1 Gas.

 

  (c)

Pipeline Reimbursement Agreement. Upon request of Producers, Gatherer must
prepare and deliver to Producers an AFE for the costs to connect such Rejected
Well. If

 

Exhibit F- Page 4



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  Producers agree to execute a Pipeline Reimbursement Agreement in the form
attached at Schedule 2 to this Exhibit F (a “PRA”) covering the connection of
the Rejected Well based on the costs set forth in the AFE, Gatherer must enter
into the PRA with Producers and connect the Rejected Well as soon as
practicable. All revenues, costs, and expenses attributable to a Rejected Well
that has been connected under a PRA will be included in the COS Calculations.

 

4. Non-Dedicated Wells. Producers may connect any wells that flow Producers’ Gas
that are located outside the Dedication Area to the System at a mutually
agreeable location under the following conditions:

 

  4.1 Connection Location. Unless otherwise agreed, the connection location will
be the nearest location on the System where Producers can obtain reasonable
access and a site sufficient for connection facilities.

 

  4.2 Custody Transfer. Gatherer will install custody transfer and measurement
facilities at the connection location referenced above at Producers’ sole cost.

 

  4.3 Fees. For the receipt of Gas, Producers will pay Gatherer a gathering fee
equal to ** (**%) of the in-effect System Fee for the System and ** (**%) of
Producers’ proportionate share of actual Fuel and L&U. The gathering fee
received by Gatherer for Gas delivered from non-dedicated wells under this
Section 4 will not be included in the COS Calculations.

 

  4.4 Service Level. Gas produced from wells with wellheads located outside the
Dedication Area that flows into the System in accordance with this Section 4
will not be entitled to Priority 1 Service.

 

  4.5 Volumes. Producers will have no right to connect any non-dedicated well
under this Section 4 if Gas projected to be delivered from such non-dedicated
well plus the total Monthly volumes of Gas then being received from all
previously connected non-dedicated wells hereunder exceeds **% of the total
Monthly volumes of Dedicated Gas then being received on the System, or if
Gatherer reasonably determines that the addition of any such non-dedicated well
will have a material adverse effect on Gatherer’s operation of the System.

 

5. Fuel and L&U.

 

  5.1 Caps. Subject to the additional terms set forth below, if Gatherer’s
calculations as provided below indicate that an FLG Exceedance has occurred in
the System, the FLG Report sent by Gatherer will include an explanation, system
balance report, and cost estimate for a remedy that is reasonably expected to
prevent Fuel and L&U from exceeding the Total FLG Cap in the future (“FLG
Proposal”). Upon Producers’ receipt of the FLG Proposal, the Total FLG Cap for
the System will be waived for ** Months beginning with the first Month after the
FLG Quarter in which the FLG Exceedance occurred unless Producers elect to allow
Gatherer to proceed with the remedy and either (i) have Gatherer pay the costs
and include the costs in the COS Calculations or (ii) have Producers pay
Gatherer the costs as incurred and exclude such costs from the COS Calculations.
If an FLG Exceedance has occurred and Gatherer fails to provide the FLG Proposal
to Producers within ** Days after receipt of Producers’ notice, then Gatherer
will pay Producers the FLG Reimbursement for that FLG Quarter within ** Days
after receipt of Producers’ Notice. The FLG Reimbursement will not be included
in the COS Calculations. However, if Gatherer has provided the required
information as set forth herein, Gatherer will not be obligated to pay the FLG
Reimbursement. If the FLG Proposal is approved, Gatherer will again be subject
to the caps set forth in this section beginning with the first full FLG Quarter
after completion of the work under the FLG Proposal.

 

Exhibit F- Page 5



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  5.2 Terms.

 

  (a) Reports. Within ** Days after the end of each Month, Gatherer will furnish
to Producers a report that includes Receipt Point volumes, Fuel volumes, and L&U
volumes for the System for such Month. The Monthly report sent after the end of
each FLG Quarter will also include the totals for each reported category for the
System for the FLG Quarter (the “Quarterly Report”).

 

  (b) Calculation by FLG Quarter. Upon receipt of written request from Producers
(“Producers’ Notice”) provided within thirty (30) Days after Producers receive
the Quarterly Report, Gatherer will calculate the Actual FLG, Total FLG Cap, FLG
Exceedance, and FLG Reimbursements for such System for the previous FLG Quarter
and submit the data to Producers (“FLG Report”) within ** Days after receipt of
Producers’ Notice.

 

  (c) Total FLG Cap Components. The Total FLG Cap for a gathering sub-system
will be **% per Deemed Compression Stage plus **% for L&U. If the volume of Gas
gathered on such gathering sub-system is below ** MCF per Day, then the L&U
percentage will be increased to **%.

 

  (d) Varying Compression Service Levels. If the System continually provides
multiple levels of pressure service or expected discharge pressures vary widely
such that the System does not have a consistent number of Deemed Compression
Stages that are assigned to all Gas on such System, the calculation of
Compression Fuel will be volume weighted accordingly for the varying levels of
service provided. If a step change in service occurs such that the Target
Receipt Point Pressures for the System change mid-quarter, the Compression Fuel
Cap assigned to the impacted System for the entire FLG Quarter will be based on
the highest number of Deemed Compression Stages for the System.

 

  (e) Electric Compression. Electric compression and volumes compressed by
electric compression will not be considered in determining the Total FLG Cap.

 

  (f) High BTU Systems. If the System has an Average BTU content in excess of
**, Gatherer and Producers agree to negotiate in good faith towards a mutually
agreeable set of Compression Fuel and L&U Caps for application on the System.

 

  (g) Fuel Membrane Conditioning. If the System has a facility utilizing fuel
membrane technology for fuel conditioning, the Compression Fuel Cap per Deemed
Compression Stage for the System will be multiplied by a factor of ** to account
for the increase in fuel used.

 

  (h) Excluded Volumes. Producers and Gatherer agree that Fuel and/or L&U
allocated to Producers for purposes of the calculations made under this Exhibit
F and included in Actual FLG or the Total FLG Cap for the System will not
include: (i) Fuel consumed for any other purpose than Compression Fuel
(potential usages include, but are not limited to, processing, amine treating,
conditioning, flash gas compression, and vapor recovery compression);
(ii) Compression Fuel if the System that has tri-ethylene glycol dehydration but
has ** Deemed Compression Stage for any portion of the FLG Quarter; (iii) Gas
used to purge or fill pipelines or facility piping during construction and
startup processes; or (iv) Gas lost as the result of Force Majeure events.

 

  (i) Adjustment of Index Price. If at any time either Producers or Gatherer, in
good faith, believes that the Index Price for the System is not indicative of
the prices received by Producers’ for Gas sold at the Delivery Points, or if any
such Index Price ceases to be published or the specific postings relative to the
System are no longer published, then Producers or Gatherer will propose a
replacement Index Price.

 

Exhibit F- Page 6



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  (j) Third Party at Fault. All L&U caused by the actions of unaffiliated third
parties recovered by Gatherer and credited to Producers will not be allocated to
L&U for purposes of calculating the Total FLG Cap as long as the System balance
for that time period is adjusted accordingly.

 

  (k) Numeric Conventions. For purposes of consistency, gains on the System will
be shown as a positive numeric value and losses on the System will be shown as a
negative numeric value.

 

  (l) Tax Liability. Producers and Gatherer will exercise their individual
commercially reasonable efforts to minimize any tax liability that may be
associated with any FLG Reimbursements made by Gatherer to Producers or for any
payments made by Producers to Gatherer as provided for in the Contract for any
System upgrade projects made for the purpose of minimization of Fuel and L&U.

 

  5.3 Excluded Gathering Sub-Systems. Unless otherwise mutually agreed to, the
Total FLG Cap and FLG Reimbursement will not be applicable to the gathering
sub-systems, or portions thereof, listed on Schedule 3 to Exhibit F.

 

  5.4 Fuel and L&U Data.

 

Gathering Sub-System Name

   Subject to
FLG Cap?    Fuel
Membrane
Utilized?

CATARINA RICH

   Yes    No

DILLEY RICH

   Yes    Yes

DOS HERMANOS RICH

   Yes    Yes

FOX CREEK RICH

   Yes    Yes

FRIO RICH

   Yes    No

JAVELINA RICH

   Yes    No

LEONA RICH - Low Pressure

   Yes    No

LEONA RICH - Mid Pressure

   Yes    No

NOPAL RICH

   Yes    No

TEDS RICH

   Yes    No

WHITETAIL

   Yes    No

Nopal Lean

   Yes    No

Faith Rich - Low Pressure

   Yes    No

Faith Rich - Mid Pressure

   Yes    Yes

 

Exhibit F- Page 7



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 1 TO EXHIBIT F

Target Receipt Point Pressures

 

System

   Target
Receipt
Point
Pressure

EAGLE FORD

  

CATARINA RICH

   **

DILLEY RICH

   **

DOS HERMANOS RICH

   **

FOX CREEK RICH

   **

FRIO RICH

   **

JAVELINA RICH

   **

LEONA RICH - Low Pressure

   **

LEONA RICH - Mid Pressure

   **

NOPAL RICH

   **

TEDS RICH

   **

WHITETAIL

   **

NOPAL LEAN

   **

FAITH RICH - Low Pressure

   **

FAITH RICH - Mid Pressure

   **

 

Exhibit F- Page 8



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 2 TO EXHIBIT F

PIPELINE REIMBURSEMENT AGREEMENT

Date

[Chesapeake Energy Marketing, Inc.]

[6100 N. Western Ave.]

[Oklahoma City, OK 73118]

Gentlemen:

The purpose of this Letter Agreement is to indemnify and reimburse Gatherer for
all costs and expenses associated with Gatherer acquiring servitudes, surveys,
rights of way, surface rights, permits, or licenses (collectively, the “Rights
of Way”) and designing, constructing, and operating the gathering pipeline and
appurtenant facilities necessary to connect the [NTD: Insert brief description
of Rejected Well] (the “Rejected Well”) to Gatherer’s gathering system
(“Gathering System”) to facilitate gathering of gas under the terms of that
certain Gas Gathering Contract among Chesapeake Energy Marketing, Inc.;
(ii) Chesapeake Operating, Inc.; and (iii) Chesapeake Exploration, L.L.C.
(collectively, the “Producers”) and Mockingbird Midstream Gas Services, L.L.C.
(“Gatherer”) effective July 1, 2012 (“Gathering Agreement”). Therefore, in
consideration of the mutual covenants and agreements contained in this Letter
Agreement and in the Gathering Agreement, Producers and Gatherer do hereby agree
as follows:

1. Producers agree to indemnify and reimburse Gatherer for all costs and
expenses of connecting the Rejected Well to the Gathering System under the
following terms and conditions:

 

  1.1 Gatherer has provided Producers under the Gathering Agreement with
estimates of the costs and expenses to obtain the necessary Rights of Way and to
install and construct the pipeline and facilities necessary to connect the
Rejected Well to the Gathering System (the “Connection Costs”).

 

  1.2 Gatherer will commence the work necessary to acquire the Rights of Way to
connect the Rejected Well to the Gathering System and to design, construct, and
operate the gathering pipeline and related facilities necessary to connect the
Rejected Well to the Gathering System.

2. Gatherer shall use reasonable efforts to complete all work undertaken
hereunder in a timely fashion giving consideration to the many factors affecting
the completion of such work, including but not limited to, successful
acquisition of the Rights of Way, weather, and availability of third party
contractors.

3. For each Rejected Well, Producers shall reimburse Gatherer for the actual
Connection Costs incurred by Gatherer in accordance with the following formula:

R = C – (G x V)

Where:

 

R =   The amount to be reimbursed by Producers to Gatherer hereunder if “R” is a
positive amount (the “Reimbursement Amount”). C =   Actual Connection Costs for
the Rejected Well, times ** (**%) where 3.2.1 applies. G =   The then-current
System Fee under the terms of the Gathering Agreement for the Rejected Well
(expressed in dollars per MMBtu). V =   The volume of gas delivered to Gatherer
from the Rejected Well (expressed in MMBtus) plus any gas volumes from
subsequent Rejected Wells using the installed gathering asset during the
Reimbursement Period (as defined below).

 

Exhibit F- Page 9



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

  3.1 Gatherer shall provide Producers with a summary of the actual Connection
Costs as soon as reasonably practicable after completion of construction of the
gathering pipeline and related facilities to the Rejected Well.

 

  3.2 The Reimbursement Amount shall be due upon the first to occur of the
following (such period is the “Reimbursement Period”):

 

  3.2.1 ** months from the date the gathering pipeline installation is completed
if Producers fail to establish sustained gas production from the Rejected Well
during such **-month period;

 

  3.2.2 The period from the date of initial flow of gas from the Rejected Well
until ** days after production from the Rejected Well permanently ceases;

 

  3.2.3 ** months from the date of initial flow of gas from the Rejected Well
through the Gathering System; or

 

  3.2.4 The period from the date of initial flow of gas from the Rejected Well
until termination of the Gathering Agreement.

4. If due hereunder, Producers shall pay to Gatherer the Reimbursement Amount
within thirty (30) days of receipt of Gatherer’s invoice showing the
Reimbursement Amount, along with reasonably detailed supporting information.

5. Payment of the Reimbursement Amount will not waive, modify, terminate or
relieve Producers or Gatherer of their other obligations under the Gathering
Agreement.

If this Letter Agreement correctly states your understanding of our agreement,
please indicate your acceptance in the space provided below and return a fully
executed original for our records.

Yours truly,

ACCEPTED AND AGREED TO this      day of              201  .

 

[Chesapeake Energy Marketing, Inc. On behalf of the Producers] By:  

 

Name:  

 

Title:  

 

 

Exhibit F- Page 10



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 3 TO EXHIBIT F

Excluded Systems

None.

 

Exhibit F- Page 11



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 4 TO EXHIBIT F**

Existing Wells

 

Property
Number

  

Well Connected

  

CMD Pipeline Project Name

   TIL Date report
dated 12/7/12    TIL date for
GGA                                    

 

** Nine (9) pages omitted pursuant to confidential treatment request

 

Exhibit F- Page 12



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 1.5

System

 

Gathering

Sub-System

  

Location

  

Description

Eagle Ford Rich Gas System       Dos Hermanos Rich Gas    Dimmit and Webb
Counties, Texas    This gathering sub-system consists of approximately 25 miles
of 4”, 6”, 8” and 12” diameter pipe. It is located in Dimmit and Webb Counties,
TX and gathers primarily sweet, rich gas. Faith Ranch Rich Gas    Dimmit,
Maverick, and Webb Counties, Texas    This gathering sub-system consists of
approximately 39 miles of 4”, 6”, 8”, 12” and 16” diameter pipe. It is located
in Dimmit, Maverick, and Webb Counties, TX and gathers primarily sweet, rich
gas. Eagle Ford Shallow Oil System    Frio Rich Gas    Frio and LaSalle
Counties, Texas    This gathering sub-system consists of approximately 13 miles
of 4”, 5”, 6” and 8” diameter pipe. It is located in Frio and LaSalle Counties,
TX and gathers primarily sour, rich gas. Nopal Lean Gas    Dimmit and Zavala
Counties, Texas    This gathering sub-system consists of approximately 10 miles
of 3” and 4” diameter pipe. It is located in Dimmit and Zavala Counties, TX and
gathers primarily sweet, rich gas. Nopal Rich Gas    Dimmit and Zavala Counties,
Texas    This gathering sub-system consists of approximately 81 miles of 3”, 4”,
6”, 8”, 10” and 12” diameter pipe. It is located in Dimmit and Zavala Counties,
TX and gathers primarily sweet, rich gas. Whitetail Rich Gas    Frio and Zavala
Counties, Texas    This gathering sub-system consists of approximately 27 miles
of3”, 4” and 6” diameter pipe. It is located in Frio and Zavala Counties, TX and
gathers primarily sour, rich gas. Eagle Ford Deep Oil System    Dilley Rich Gas
   Dimmit, Frio, LaSalle, and Zavala Counties, Texas    This gathering
sub-system consists of approximately 245 miles of 3”, 4”, 5”, 6”, 8”, 10” and
12” diameter pipe. It is located in Dimmit, Frio, LaSalle, and Zavala Counties,
TX and gathers primarily sour, rich gas. Catarina Rich Gas    Dimmit County,
Texas    This gathering sub-system consists of approximately 40 miles of 4”, 6”
and 8” diameter pipe. It is located in Dimmitt County, TX and gathers primarily
sweet, rich gas.

 

Schedule 1.5 - Page 1



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Fox Creek Rich Gas    Atascosa and McMullen Counties, Texas    This gathering
sub-system consists of approximately 77 miles of 3”, 4”, 5”, 6”, 8” and 12”
diameter pipe. It is located in Atascosa and McMullen Counties, TX and gathers
primarily sour, rich gas. Javalina Rich Gas    LaSalle County, Texas    This
gathering sub-system consists of approximately 8 miles of 4”, 6” and 8” diameter
pipe. It is located in LaSalle County, TX and gathers primarily sweet, rich gas.
Leona Rich Gas    LaSalle County, Texas    This gathering sub-system consists of
approximately 42 miles of 4”, 5”, 6”, 8” and 12” diameter pipe. It is located in
LaSalle County, TX and gathers primarily sweet, rich gas. Teds Rich Gas   
LaSalle County, Texas    This gathering sub-system consists of approximately 1
miles of 4_” diameter pipe. It is located in LaSalle County, TX and gathers
primarily sweet, rich gas. Eagle Ford Treating System    Dilley Super Treating
System    LaSalle County, Texas    This gathering sub-system will generally
consist of dehydration, amine treating plants with associated acid gas injection
well and centralized scavenging and will generally be designed in accordance
with volume predictions, associated H2S and development plans.

 

Schedule 1.5 - Page 2



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SCHEDULE 3.7

Other Services

 

Gathering

Sub-System

  

Additional Services

Catarina Rich Gas    Hydrogen Sulfide Removal with Scavenger at or near the
Receipt Meter Dilley Rich Gas    Hydrogen Sulfide Removal with Scavenger at
centralized locations and at the Dilley Amine Plant Dos Hermanos Rich Gas   
Hydrogen Sulfide Removal with Scavenger at or near the Receipt Meter Faith Ranch
Rich Gas    Hydrogen Sulfide Removal with Scavenger at or near the Receipt Meter
Fox Creek Rich Gas    Hydrogen Sulfide Removal with Scavenger at or near the
Receipt Meter Frio Rich Gas    Hydrogen Sulfide Removal with Scavenger at
centralized locations Javalina Rich Gas    Hydrogen Sulfide Removal with
Scavenger at or near the Receipt Meter Leona Rich Gas    Hydrogen Sulfide
Removal with Scavenger at or near the Receipt Meter Nopal Lean Gas    Hydrogen
Sulfide Removal with Scavenger at or near the Receipt Meter Nopal Rich Gas   
Hydrogen Sulfide Removal with Scavenger at or near the Receipt Meter Teds Rich
Gas    Hydrogen Sulfide Removal with Scavenger at or near the Receipt Meter
Whitetail Rich Gas    Hydrogen Sulfide Removal with Scavenger at centralized
locations

 

Schedule 3.7 - Page 1